Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 1 of 222 PageID #: 1423




                          EXHIBIT A
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 2 of 222 PageID #: 1424




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

                                                         )
    WSOU INVESTMENTS, LLC D/B/A                          )
    BRAZOS LICENSING AND                                 )
    DEVELOPMENT,                                         )   C.A. No. 20-1228-CFC-JLH
                                                         )   C.A. No. 20-1229-CFC-JLH
                             Plaintiff,                  )   C.A. No. 20-1231-CFC-JLH
                                                         )   C.A. No. 20-1232-CFC-JLH
                   v.                                    )   C.A. No. 20-1233-CFC-JLH
                                                         )
    XILINX, INC.,                                        )
                                                         )
                             Defendant.                  )



                               STIPULATED PROTECTIVE ORDER

          Disclosure and discovery in this action are likely to involve the production of confidential,

   proprietary, or private information for which special protection from public disclosure may be

   warranted. Accordingly, in order to expedite the flow of discovery materials, facilitate the prompt

   resolution of disputes over confidentiality of discovery materials, adequately protect information

   the parties are entitled to keep confidential, ensure that only materials the parties are entitled to

   keep confidential are subject to such treatment, and ensure that the parties are permitted reasonably

   necessary uses of such materials in preparation for and in the conduct of trial, pursuant to Fed. R.

   Civ. P. 26(c), the parties agree, subject to order of the Court, as follows:

   1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

          any document, information or material that constitutes or includes, in whole or in part,

          confidential or proprietary information or trade secrets of the Party or a Third Party to whom

          the Party reasonably believes it owes an obligation of confidentiality with respect to such

          document, information or material (“Protected Material”). Protected Material shall be
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 3 of 222 PageID #: 1425




         designated by the Party producing it by affixing a legend or stamp on such document,

         information or material as follows: “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –

         ATTORNEYS’ EYES ONLY,” [or] “HIGHLY CONFIDENTIAL – SOURCE CODE,”

         [WSOU: or “HIGHLY CONFIDENTIAL – CONTAINS SOURCE CODE FILE

         NAMES, FUNCTION NAMES, VARIABLE NAMES, AND/OR DESCRIPTIONS.”]

         The appropriate designation shall be placed clearly on each page of the Protected Material

         (except deposition and hearing transcripts and natively produced documents) for which such

         protection is sought.   For deposition and hearing transcripts, the appropriate designation

         shall be placed on the cover page of the transcript (if not already present on the cover page

         of the transcript when received from the court reporter) by each attorney receiving a copy

         of the transcript after that attorney receives notice of the designation of some or all of

         that transcript is designated as containing Protected Material. For natively produced

         Protected Material, the appropriate designation shall be placed in the file name of each

         such natively produced document.

   2.    Any document produced before issuance of this Order with the designation

         “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (or

         the like) shall receive the same treatment as if designated “CONFIDENTIAL” or

         “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” respectively, under this

         Order, unless and until such document is re-designated to have a different classification

         under this Order.

   3.    With respect to documents, information, or material designated “CONFIDENTIAL,”

         “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” [or] “HIGHLY

         CONFIDENTIAL – SOURCE CODE” [WSOU: or “HIGHLY CONFIDENTIAL –



                                                  2
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 4 of 222 PageID #: 1426




         CONTAINS SOURCE CODE FILE NAMES, FUNCTION NAMES, VARIABLE

         NAMES, AND/OR DESCRIPTIONS,”]1 subject to the provisions herein and unless

         otherwise stated, this Order governs, without limitation: (a) all documents, electronically

         stored information, and/or things as defined by the Federal Rules of Civil Procedure; (b) all

         pretrial, hearing or deposition testimony, or documents marked as exhibits or for

         identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings and

         other court filings; (d) affidavits; and (e) stipulations. All copies, reproductions, extracts,

         digests and complete or partial summaries prepared from any DESIGNATED

         MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such

         under this Order.

   4.    A   designation     of   Protected    Material    (i.e.,   “CONFIDENTIAL,”         “HIGHLY

         CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” [or] “HIGHLY CONFIDENTIAL –

         SOURCE CODE” [WSOU: or “HIGHLY CONFIDENTIAL – CONTAINS SOURCE

         CODE FILE NAMES, FUNCTION NAMES, VARIABLE NAMES, AND/OR

         DESCRIPTIONS”]) may be made at any time. Inadvertent or unintentional production

         of documents, information or material that has not been designated as DESIGNATED

         MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

         treatment.   Any party that inadvertently or unintentionally produces Protected Material

         without designating it as DESIGNATED MATERIAL may request destruction of that



   1
     The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
   class of materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
   ATTORNEYS’ EYES ONLY,” [or] “HIGHLY CONFIDENTIAL – SOURCE CODE” [WSOU:
   or “HIGHLY CONFIDENTIAL – CONTAINS SOURCE CODE FILE NAMES,
   FUNCTION NAMES, VARIABLE NAMES, AND/OR DESCRIPTIONS”] both individually
   and collectively.

                                                   3
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 5 of 222 PageID #: 1427




         Protected Material by notifying the recipient(s), as soon as reasonably possible after the

         producing Party becomes aware of the inadvertent or unintentional disclosure, and

         providing replacement Protected Material that is properly designated. The recipient(s) shall

         then destroy all copies of the inadvertently or unintentionally produced Protected Materials

         and any documents, information or material derived from or based thereon. If a receiving

         Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to any

         person or in any circumstance not authorized by this Order (“Unauthorized Party”), the

         receiving Party must immediately (a) notify in writing the producing Party of the

         unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

         Protected Material, (c) inform the person or persons to whom unauthorized disclosures

         were made of all the terms of this Order, and (d) request such person or persons to execute

         the Acknowledgement and Agreement to be Bound attached as Exhibit A hereto (the

         “Undertaking”). The execution of said Undertaking by the Unauthorized Party does not

         grant said party the authority to access the Protected Material.

   5.    “CONFIDENTIAL” documents, information, and material may be disclosed only to the

         following persons, except upon receipt of the prior written consent of the designating party,

         upon order of the Court, or as set forth in paragraph 15 herein:

         (a)    Outside counsel of record in this Action for the Parties.

         (b)    Outside counsel of record’s support personnel including, but not limited to,

                paralegals, attorneys, law clerks, secretaries, scientific advisors, and staff, working

                at the direction of such outside counsel that are reasonably necessary to assist such

                counsel in the litigation of this Action.

         (c)    No more than two (2) in-house counsel for the receiving Party, and necessary



                                                   4
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 6 of 222 PageID #: 1428




               secretarial staff, to whom disclosure is reasonably necessary for this Action.

         (d)   In addition to the individuals identified in accordance with Paragraph 5(c) above,

               up to and including two (2) designated officers or employees of the receiving Party to

               the extent reasonably necessary for the litigation of this Action, provided that before

               access is given, the designated representative has completed the Undertaking and

               the same is served upon the producing Party. Either Party may in good faith

               request the other Party’s consent to designate one or more additional

               representatives, the other Party shall not unreasonably withhold such consent, and

               the requesting Party may seek leave of Court to designate such additional

               representative(s) if the requesting Party believes the other Party has unreasonably

               withheld such consent.

         (e)   Outside consultants or experts (i.e., not existing employees or affiliates of a Party or

               an affiliate of a Party), including any associates or analysts and support personnel

               for the experts or consultants working under the supervision of the expert or

               consultant, retained for the purpose of assisting in this Action, provided that:

               (1) such consultants or experts are not presently employed by the Parties hereto for

               purposes other than this Action; (2) before access is given, the consultant or expert

               has completed the Undertaking and the same is served upon the producing Party

               with a current curriculum vitae of the consultant or expert, including a list of other

               cases in which the individual has provided a report or testified (at trial or

               deposition) and a list of companies that the individual has been employed by or

               provided consulting services within the last four years and a brief description of the

               subject matter of the consultancy or employment, at least five (5) business days



                                                  5
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 7 of 222 PageID #: 1429




                before access to the Protected Material is to be given to that consultant to object to

                and notify the receiving Party in writing that it objects to disclosure of Protected

                Material to the consultant or expert. The Parties shall promptly confer and use good

                faith efforts to resolve any such objection. If the Parties are unable to resolve any

                objection, the objecting Party may file a motion with the Court within five (5)

                business days of the notice, or within such other time as the Parties may agree,

                seeking a protective order with respect to the proposed disclosure. The objecting

                Party shall have the burden of proving the need for a protective order. No disclosure

                shall occur until all such objections are resolved by agreement or Court order.

         (f)    Independent litigation support services, including persons working for or as court

                reporters, interpreter, graphics or design services, jury or trial consulting services,

                and photocopy, document imaging, and database services retained by counsel and

                reasonably necessary to assist counsel with the litigation of this Action who have

                signed the Undertaking attached as Exhibit A.

         (g)    The Court and its personnel.

         (h)    Mock jurors who have signed the Undertaking attached as Exhibit A agreeing not

                to publicly disclose Protected Material and to keep any information concerning

                Protected Material confidential.

         (i)    Any other person with the prior written consent of the producing Party or by order

                of this Court, and who has signed the Undertaking.

   6.    A Party shall designate documents, information or material as “CONFIDENTIAL” only

         upon a good faith belief that the documents, information or material should be protected

         from public disclosure because such information contains confidential or proprietary

         information or trade secrets of the Party or a Third Party to whom the Party reasonably
                                                   6
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 8 of 222 PageID #: 1430




         believes it owes an obligation of confidentiality with respect to such documents, information

         or material.

   7.    Documents, information or material produced pursuant to any discovery request in this

         Action, including but not limited to Protected Material designated as DESIGNATED

         MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

         be used for any other purpose. Any person or entity who obtains access to DESIGNATED

         MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

         duplicates, extracts, summaries, or descriptions of such DESIGNATED MATERIAL or

         any portion thereof except as may be reasonably necessary in the litigation of this Action.

         Any such copies, duplicates, extracts, summaries, or descriptions shall be classified

         DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

         [XILINX: Disclosure of DESIGNATED MATERIALS shall be subject to all

         applicable laws and regulations relating to the export of technical data contained in

         such DESIGNATED MATERIALS including the release of such technical data to

         foreign persons or nationals in the United States or elsewhere. Each party receiving

         DESIGNATED MATERIALS shall comply with all applicable export control statutes

         and regulations.]

   8.    To the extent a producing Party believes that certain Protected Material qualifying to be

         designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

         limitation, the producing Party may designate such Protected Material “HIGHLY

         CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or to the extent such Protected

         Material includes source code (i.e., a text listing of computer instructions, commands and

         data definitions expressed in a form suitable for input to an assembler, compiler, or other



                                                  7
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 9 of 222 PageID #: 1431




         translator; [XILINX: chip-level schematics including electronic drawings and

         symbolic representations that define or depict digital or analog electrical circuits

         within integrated circuit chips;] and live data as it exists residing in a database or

         databases) (“Source Code”), the producing Party may designate such Protected Material as

         “HIGHLY CONFIDENTIAL – SOURCE CODE.”

   9.    For Protected Material designated HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

         ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals

         listed in paragraphs 5(a-b) and (e-h); provided, however, that the producing Party shall

         accommodate reasonable requests to provide summary information to in-house counsel

         designated pursuant to paragraph 5(c) who exercise no competitive decision-making

         authority on behalf of the client and reasonably require access to such information.

   10.   The recipient of any CONFIDENTIAL Protected Material or HIGHLY CONFIDENTIAL

         – ATTORNEYS’ EYES ONLY Protected Material that is provided under this Protective

         Order (including any copies or excerpts made thereof) shall maintain such Discovery

         Material in a secure and safe area and shall exercise reasonable and proper care with respect

         to the storage, custody, use and/or dissemination of such Protected Material. The recipient

         of CONFIDENTIAL Protected Material or HIGHLY CONFIDENTIAL – ATTORNEYS’

         EYES ONLY Protected Material produced in electronic form shall maintain such

         CONFIDENTIAL Protected Material or HIGHLY CONFIDENTIAL – ATTORNEYS’

         EYES ONLY Protected Material on a secure, password-protected computer, drive, or

         server with access restricted to persons authorized under Paragraphs 5 and 9, respectively.

   11.   For Protected Material designated HIGHLY CONFIDENTIAL – SOURCE CODE, the

         following additional restrictions apply:



                                                    8
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 10 of 222 PageID #:
                                    1432



       (a)   Access to a Party’s Source Code shall be provided using one secure review

             computer, in a secured room, provided by the producing Party, where the Source

             Code production applicable to each of the above-captioned cases is accessible from

             the review computer. If a Party’s Source Code is provided on the review computer,

             the review computer shall be a “stand-alone” computer (that is, the computer may

             not be linked to any network, including a local area network (“LAN”), an intranet,

             or the Internet) equipped with two display screens or monitors of a size of at least

             twenty-two (22) inches, a full-size keyboard, and a mouse. The review computer

             shall, at the receiving Party’s request, include reasonable analysis tools or

             programs. The receiving Party shall be responsible for providing tools or licenses

             to tools that it wished to use so that the producing Party may install such tools on

             the review computer. Additionally, except as provided in paragraph 11 (k) below,

             the review computer will be located at the Delaware office of the producing Party’s

             outside counsel of record or as otherwise agreed. Should the need arise due to a

             public health emergency, state, local, or national social distancing restrictions or

             travel restrictions, which hinder the Source Code review, the Parties shall meet and

             confer in good faith to discuss the feasibility of making the review computer

             available in a location that would allow Source Code review to occur (e.g., at

             producing Party’s office or producing Party’s outside counsel’s office near the

             receiving Party’s expert).

       (b)   The receiving Party shall make reasonable efforts to restrict its requests for such

             access to the review computer to normal business hours, which for purposes of this

             paragraph shall be 9:00 a.m. through 5:00 p.m. local time, Monday-Friday,



                                              9
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 11 of 222 PageID #:
                                    1433



             excluding holidays. However, upon reasonable notice from the receiving Party, the

             producing Party shall make reasonable efforts to accommodate the receiving Party’s

             request for access to the review computer outside of normal business hours.

             Requests for access shall be made five (5) business-days’ notice for the initial

             inspection of the Source Code. Any single inspection may span multiple days based

             on the same notice. The Parties shall cooperate in good faith such that maintaining

             the producing Party’s Source Code at the offices of its outside counsel of record

             shall not unreasonably hinder the receiving Party’s ability to efficiently and

             effectively conduct the prosecution or defense of this Action.

       (c)   The producing Party shall provide the receiving Party with reasonable assistance in

             starting or logging on to the review computer in order to access the produced Source

             Code on the review computer.

       (d)   The producing Party will produce Source Code in computer searchable format on

             the review computer as described above. The producing Party shall install tools that

             are sufficient to allow the receiving Party to review and search the Source Code.

             The receiving Party may request that additional commercially available software

             tool(s) be installed on the review computer, providing that the receiving Party shall

             provide (at the receiving Party’s cost) a licensed copy of the tool(s) to the producing

             Party at least five (5) business days in advance of the inspection. The producing

             Party shall not install any keystroke or other monitoring software on any review

             computer.

       (e)   Access to Protected Material designated HI GHLY CONFIDENTIAL –

             SOURCE CODE shall be limited to outside counsel of record and up to three (3)



                                               10
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 12 of 222 PageID #:
                                    1434



                outside consultants or experts2 (i.e., not existing employees or affiliates of a Party

                or an affiliate of a Party) retained for the purpose of this litigation and approved to

                access such Protected Materials pursuant to paragraph 5(e) above provided such

                persons have signed the Undertaking attached as Exhibit A hereto. The receiving

                Party shall identify any individual who will be given access to the Source Code at

                least five (5) business days prior to the first time any such individual is given access

                to the Source Code, and, during that five (5) business day period, the producing

                Party may object to providing access to any persons so identified. If the producing

                Party objects to the proposed disclosure to such individual within five (5) business

                days of the disclosure, the Parties shall meet and confer in good faith within three

                (3) business days to resolve the concerns giving rise to the objection. If the Parties

                are unable to reach agreement regarding such disclosure, the objecting Party will

                have five (5) business days from the date of the meet and confer to seek relief from

                the Court. The burden shall be on the objecting Party to demonstrate to the Court

                why such individual should not be permitted to receive “HIGHLY

                CONFIDENTIAL – SOURCE CODE” materials under this Protective Order.

                “HIGHLY CONFIDENTIAL – SOURCE CODE” materials shall not be disclosed

                to such individual pending the Court’s resolution of the dispute. If relief is not

                sought from the Court within that time, the objection shall be deemed withdrawn.

                The foregoing time periods may be extended or shortened by agreement of the



 2
  For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
 consultant’s or expert’s staff and other support personnel, working at the direction of such outside
 consultant or expert, and as such, the disclosure to a consultant or expert’s staff and other support
 persons shall count as a disclosure to a single consultant or expert.

                                                  11
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 13 of 222 PageID #:
                                    1435



             Parties or by order of this Court.

       (f)   No electronic devices shall be permitted in the secure room, including but not

             limited to laptops, floppy drives, USB drives, zip drives, cellular telephones,

             personal digital assistants, Blackberries, cameras, voice recorders, Dictaphones, or

             telephone jacks.     Nor shall any non-electronic devices capable of similar

             functionality be permitted in the secure room. During review of HI GHL Y

             CONFIDENTIAL – SOURCE CODE, the receiving Party (including its

             consultants and experts) may take handwritten notes [WSOU: relating to

             HIGHLY CONFIDENTIAL – SOURCE CODE. All handwritten notes must

             be taken on consecutively numbered permanently bound notebooks that are

             clearly labeled on their cover(s) as “HIGHLY CONFIDENTIAL –

             CONTAINS SOURCE CODE FILE NAMES, FUNCTION NAMES,

             VARIABLE NAMES, AND/OR DESCRIPTIONS” (“Review Notebooks”).

             Any notes taken during review of Source Code in a Review Notebook may not

             copy any portion of the Source Code, except for Source Code file names,

             function names, or variable names.] [XILINX: identifying the portions of the

             Source Code for which the receiving Party may request printouts under

             Paragraph 11(j) below. All handwritten notes must be taken on consecutively

             numbered permanently bound notebook pages with the notebook clearly

             labeled on its cover as “HIGHLY CONFIDENTIAL – SOURCE CODE.” Any

             notes taken during review of Source Code may not copy any portion of the

             Source Code.] No copies of all or any portion of the HIGHLY CONFIDENTIAL

             – SOURCE CODE may leave the room in which the HIGHL Y CONFIDENTIAL



                                                  12
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 14 of 222 PageID #:
                                    1436



             – SOURCE CODE is inspected except as otherwise provided herein. Further, no

             other written or electronic record of the HIGHLY CONFIDENTIAL – SOURCE

             CODE is permitted except as otherwise provided herein.

       (g)   A receiving Party may include excerpts of Source Code in a pleading, exhibit,

             expert report, discovery document, deposition transcript, or other Court document

             (collectively, “Source Code Documents”), provided that the Source Code

             Documents are appropriately marked under this Order, restricted to those who are

             entitled to have access to them as specified herein, and, if filed with the Court, filed

             under seal in accordance with the Court’s rules, procedures and orders.

       (h)   To the extent portions of Source Code are quoted in a Source Code Document,

             either (1) the entire Source Code Document will be stamped and treated as HIGHLY

             CONFIDENTIAL – SOURCE CODE or (2) those pages containing quoted Source

             Code will be separately stamped and treated as HIGHLY CONFIDENTIAL

             – SOURCE CODE.

       (i)   No electronic copies of Source Code shall be made without prior written consent of

             the producing Party, except as necessary to create documents which, pursuant to the

             Court’s rules, procedures and order, must be filed or served electronically.

       (j)   The receiving Party may request paper copies of Source Code that are reasonably

             necessary for the preparation of court filings, pleadings, expert reports, or other

             papers, or for deposition or trial. Any print request that consists of more than

             twenty (20) continuous pages of HIGHLY CONFIDENTIAL – SOURCE CODE

             materials shall be presumed to be excessive, and the burden shall be on the

             receiving Party to demonstrate the need for such a printed copy. The receiving



                                               13
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 15 of 222 PageID #:
                                    1437



             Party may request printing of no more than [WSOU: five hundred (500)]

             [XILINX: one hundred (100)] pages total of HIGHLY CONFIDENTIAL –

             SOURCE CODE materials [WSOU: for each of the five above-captioned cases]

             [XILINX: for all of the above-captioned cases (e.g., no more than 100 pages)],

             all of which shall be designated and clearly labeled “HIGHLY CONFIDENTIAL

             – SOURCE CODE.” These printing limitations are subject to further agreement

             between the parties or order of the Court. In such circumstances, the burden shall

             be on the Receiving Party to demonstrate the need for more than the printing

             limitation above.

          (k) If the receiving Party’s outside counsel of record, consultants, or experts obtain

             printouts of Source Code, the receiving Party shall ensure that such outside counsel,

             consultants, or experts keep the printouts in a secured locked area in the offices of

             such outside counsel, consultants, or expert.        The receiving Party may also

             temporarily keep the printouts at: (i) the Court for any proceeding(s) relating to the

             Source Code, for the dates associated with the proceeding(s) and (ii) the sites where

             any deposition(s) relating to the Source Code are taken, for the dates associated with

             the deposition(s). For depositions involving Source Code, the receiving Party shall

             not bring copies of any printed Source Code, other than a set of paper copies for

             the examining attorney’s individual use during the deposition. Rather, the receiving

             Party shall give, at least five (5) business days prior to a deposition, notice to the

             producing Party to make available electronic copies of the Source Code printouts

             at the deposition of a witness who would otherwise be permitted access to the

             Source Code.     In response to said notice, the producing Party shall provide



                                              14
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 16 of 222 PageID #:
                                    1438



             electronic copies of the Source Code printouts. Copies of Source Code that are

             marked as deposition exhibits shall not be provided to the court reporter or attached

             to deposition transcripts; rather, the deposition record will identify the exhibit by

             its production numbers.      All papers copies of Source Code brought to the

             deposition, except the examining attorney’s aforementioned individual set of paper

             copies, which may contain attorney work product, shall be returned to the

             producing Party and securely destroyed in a timely manner following the

             deposition.

       (l)   A producing Party’s Source Code may only be transported by the receiving Party

             at the direction of a person authorized under paragraph 11(e) above to another

             person authorized under paragraph 11(d) above, on paper via hand carry, Federal

             Express or other similarly reliable courier. Source Code may not be transported or

             transmitted electronically over a network of any kind, including a LAN, an

             intranet, or the Internet. Source Code may only be transported electronically for

             the purpose of Court proceeding(s) or deposition(s) as set forth in paragraph 11(j)

             above and is at all times subject to the transport restrictions set forth herein. For

             those purposes only, the Source Code may be stored on a review computer. The

             producing Party shall, on request, make the review computer containing the Source

             Code, or a secure laptop computer containing the Source Code, available at

             depositions of witnesses who would otherwise be permitted access to the review

             computer. The receiving Party shall make such requests ten (10) calendar days

             before the deposition. A producing Party shall make reasonable efforts to comply

             with such a request made less than ten (10) calendar days before a deposition,



                                              15
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 17 of 222 PageID #:
                                    1439



              provided the request is made in good faith and could not reasonably under the

              circumstances have been made sooner.

       (m)    The receiving Party shall maintain a record of any individual who has inspected

              any portion of the producing Party’s Source Code in electronic or paper form. And

              the receiving Party, in cooperation with the producing Party, shall maintain a daily

              log of the names of persons who enter the locked room to view the Source Code

              and when they enter and depart. The producing Party shall be entitled to have a

              person periodically visually observe the activities of the receiving Party’s

              representatives during any such review, but only to reasonably ensure that such

              activities are permitted under this Protective Order, and to receive a copy of the

              log. The producing Party shall not, however, be allowed to monitor the conduct of

              the receiving Party in such a manner as to obtain information that would otherwise

              be protected from disclosure by the receiving Party’s claim of attorney-client

              privilege, the work product immunity, or any other privilege, doctrine, right, or

              immunity.

 12.   Any individual, whether in-house or outside counsel, and any person associated with a

       Party and permitted to receive the other Party’s Protected Material that is designated

       HIGHLY      CONFIDENTIAL          –   ATTORNEYS’         EYES     ONLY      or   HIGHLY

       CONFIDENTIAL – SOURCE CODE and directed to technical information relevant to the

       case, but excluding financial data or non-technical business information (collectively

       “HIGHLY SENSITIVE MATERIAL”), who obtains, receives, or otherwise learns, in

       whole or in part, the other Party’s HIGHLY SENSITIVE MATERIAL under this Order

       shall not prepare, prosecute, supervise, or assist in the preparation or prosecution of any



                                               16
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 18 of 222 PageID #:
                                    1440



       patent application pertaining to the [WSOU: field of the invention of the patents-in-suit

       on behalf of the receiving Party or its acquirer, successor, predecessor, or other

       affiliate during the pendency of this Action and] [XILINX: products designed,

       developed, or sold by the other Party] for one (1) year after its conclusion, including any

       appeals or two (2) years after such person last reviewed the HIGHLY SENSITIVE

       MATERIAL, whichever is earlier. For purposes of this paragraph, “prosecution” includes

       directly or indirectly drafting, amending, advising, or otherwise affecting the scope or

       maintenance of patent claims during the original prosecution of a patent or during any post-

       grant proceedings. However, these prohibitions shall not preclude a Party’s litigation

       counsel from participating in any inter partes review, CBM, or post-grant review

       proceedings, provided that the proceeding is not initiated by the patent holder itself for any

       of its own patents and so long as the individual has no involvement in and does not advise

       regarding drafting, editing, approving, or amending any claims. To ensure compliance

       with the purpose of this provision, each Party shall create an “Ethical Wall” between those

       persons with access to HIGHLY SENSITIVE MATERIAL and any individuals who, on

       behalf of the receiving Party or its acquirer, successor, predecessor, or other affiliate,

       prepare, prosecute, supervise, or assist in the preparation or prosecution of any patent

       application pertaining to the [WSOU: field of the invention of the patents-in-suit]

       [XILINX: products designed, developed, or sold by the other Party].

 13.   Nothing in this Order shall require production of documents, information, or other material

       that a Party contends is protected from disclosure by the attorney-client privilege, the work

       product doctrine, or other privilege, doctrine, or immunity. Pursuant to Federal Rule of

       Evidence 502(d), if documents, information or other material subject to a claim of



                                                17
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 19 of 222 PageID #:
                                    1441



       attorney-client privilege, work product doctrine, or any other privilege, doctrine, or

       immunity is inadvertently or unintentionally produced, such production shall in no way

       prejudice or otherwise constitute a waiver of, or estoppel as to, any such privilege, doctrine,

       or immunity.      Any Party that inadvertently or unintentionally produces documents,

       information or other material it reasonably believes are protected under the attorney-client

       privilege, work product doctrine, or any other privilege, doctrine, or immunity may obtain

       the return of such documents, information or other material by promptly notifying the

       recipient(s) and providing a privilege log for the inadvertently or unintentionally produced

       documents, information, or other material. The recipient(s) shall immediately gather and

       return all copies of such documents, information, or other material to the producing Party,

       except for any pages containing privileged or otherwise protected markings by the

       recipient(s), which pages shall instead be destroyed and certified as such to the

       producing Party. After notice is provided, no use shall be made of such material during

       deposition or at trial, or for any other purpose or in any other manner, nor shall such

       material be shown to anyone except as necessary to facilitate the return or destruction of

       such documents or information. If any such inadvertently produced material has been used

       in any other document generated in connection with the Action, including deposition

       transcripts, exhibits, and court filings, to the extent reasonably possible, the material shall

       be expunged or destroyed. The producing Party shall include the documents in a privilege

       log identifying such inadvertently produced or disclosed documents. The receiving Party

       may move the Court for an order compelling production of any inadvertently produced or

       disclosed privileged documents or information, but the motion shall not assert as a ground

       for production the fact of the inadvertent production or disclosure, nor shall the motion



                                                 18
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 20 of 222 PageID #:
                                    1442



       disclose or otherwise use the content of the inadvertently produced document or

       information (beyond any information appearing on the above-referenced privilege log) in

       any way in connection with any such motion. Nothing herein is intended to alter any

       attorney’s obligation to abide by any applicable rules of professional responsibility relating

       to the inadvertent disclosure of privileged information. To the extent that a receiving Party

       receives information or items from a producing Party that the receiving Party believes may

       have been inadvertently disclosed, the receiving Party shall inform the producing Party and

       suspend review of such information or items for five (5) business days subject to the

       producing Party’s response.

 14.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

       to have access thereto to any person who is not authorized for such access under this Order.

       The Parties are hereby ORDERED to safeguard all such documents, information, and

       material to protect against disclosure to any unauthorized persons or entities.

 15.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

       DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

       the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

       access to the DESIGNATED MATERIAL by virtue of his or her employment with the

       designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

       or copy recipient of such information, (iii) although not identified as an author, addressee,

       or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

       business, seen such DESIGNATED MATERIAL, (iv) a current or former officer, director

       or employee of the producing Party or a current or former officer, director, or employee of

       a company affiliated with the producing Party; (v) counsel for a Party, including outside



                                                19
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 21 of 222 PageID #:
                                    1443



       counsel and in-house counsel (subject to paragraph 9 of this Order); (vi) an independent

       contractor, consultant, and/or expert retained for the purpose of this litigation; (vii) court

       reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder to

       access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed

       to any other persons unless prior authorization is obtained from counsel representing the

       producing Party or from the Court.

 16.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

       deposition or hearing transcript, designate the deposition or hearing transcript or any portion

       thereof as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

       ONLY,” [or] “HIGHLY CONFIDENTIAL – SOURCE CODE” [WSOU: or “HIGHLY

       CONFIDENTIAL – CONTAINS SOURCE CODE FILES NAMES, FUNCTION

       NAMES, VARIABLE NAMES, AND/OR DESCRIPTIONS”] pursuant to this Order.

       Access to the deposition or hearing transcript so designated shall be limited in accordance

       with the terms of this Order. Until expiration of the 30-day period, the entire deposition

       or hearing transcript shall be treated as HIGHLY CONFIDENTIAL – ATTORNEYS’

       EYES ONLY.”.

 17.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed in accordance

       with the Court’s rules and practices governing the filing of sealed documents and shall

       indicate prominently on the face of the document “FILED UNDER SEAL PURSUANT

       TO PROTECTIVE ORDER” or “FILED UNDER SEAL” above the caption and

       conspicuously on each page of the filing. Exhibits to a filing shall conform to the labeling

       requirements set forth in this Order. If a pretrial pleading filed with the Court, or an exhibit

       thereto, discloses or relies on DESIGNATED MATERIAL, such confidential portions shall



                                                 20
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 22 of 222 PageID #:
                                    1444



       be redacted to the extent necessary and the pleading or exhibit filed publicly with the Court.

 18.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

       the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

       this Action, or from using any information contained in DESIGNATED MATERIAL at

       the trial of this Action, subject to any pretrial order issued by this Court.

 19.   A Party may request in writing to the other Party that the designation given to any

       DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

       agree to re-designation within ten (10) days of receipt of the written request, the requesting

       Party may apply to the Court for relief. Upon any such application to the Court, the burden

       shall be on the designating Party to show why its classification is proper. Such application

       shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

       Procedure 37, subject to the Rule’s provisions relating to sanctions.           In making such

       application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

       of the Court shall be met.      Pending the Court’s determination of the application, the

       designation of the designating Party shall be maintained.

 20.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

       accordance with the terms of this Order shall be advised by counsel of the terms of this

       Order, shall be informed that he or she is subject to the terms and conditions of this Order,

       and shall sign an acknowledgment that he or she has received a copy of, has read, and has

       agreed to be bound by this Order. A copy of the acknowledgment form is attached as

       Exhibit A.

 21.   To the extent that any discovery is taken of persons who are not Parties to this Action

       (“Third Parties”) and in the event that such Third Parties contended the discovery sought



                                                 21
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 23 of 222 PageID #:
                                    1445



       involves trade secrets, confidential business information, or other proprietary information,

       then such Third Parties may agree to be bound by this Order.

 22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

       designate as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

       ONLY,” [or] “HIGHLY CONFIDENTIAL – SOURCE CODE” [WSOU: or “HIGHLY

       CONFIDENTIAL – CONTAINS SOURCE CODE FILES NAMES, FUNCTION

       NAMES, VARIABLE NAMES, AND/OR DESCRIPTIONS”] any documents,

       information, or other material, in whole or in part, produced or given by such Third Parties.

       The Third Parties shall have ten (10) days after production of such documents, information

       or other materials to make such a designation. Until that time period lapses or until such a

       designation has been made, whichever occurs sooner, all documents, information or other

       material so produced or given shall be treated as “HIGHLY CONFIDENTIAL –

       ATTORNEYS’ EYES ONLY” in accordance with this Order.

 23.   Even after final disposition of this litigation, the confidentiality obligations imposed by this

       Order shall remain in effect until the designating Party agrees otherwise in writing or a court

       order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of

       all claims and defenses in this Action, with or without prejudice; and (2) final judgment

       herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

       reviews of this Action, including the time limits for filing any motions or applications for

       extension of time pursuant to applicable law. Within ninety (90) days of final disposition

       of this Action, including any appeals, all DESIGNATED MATERIAL, including all

       copies, duplicates, abstracts, indexes, summaries, descriptions, and excerpts or extracts

       thereof (excluding excerpts or extracts incorporated into any privileged memoranda of the



                                                 22
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 24 of 222 PageID #:
                                    1446



       Parties and materials which have been admitted into evidence in this Action), shall at the

       producing Party’s election either be returned to the producing Party or be destroyed, except

       that each outside counsel of record may retain one (1) archival copy of all papers filed

       with or otherwise provided to the Court, expert reports, discovery requests and responses,

       transcripts of testimony and exhibits, correspondence, mediation briefs, and their own work

       product containing such discovery material, and provided that such outside counsel of

       record and their respective employees shall not disclose the Protected Material contained

       therein to any person or entity except pursuant to a written agreement with the Producing

       Party or as otherwise provided in this Protective Order, and shall maintain the safeguards

       set forth herein. And outside counsel of record for each party may retain duplicate copies

       of e-mail correspondence. The receiving Party shall verify the return or destruction in

       writing, upon the producing Party’s request. Nothing in this order requires a Party to destroy

       any information it is required by law to retain. The Parties shall not be required to delete

       information that may reside on electronic back-up systems that are overwritten in the normal

       course of business, or information that may reside in electronic files which are not reasonably

       accessible. However, the Parties and their counsel shall not retrieve, access, nor use any

       DESIGNATED MATERIAL from said electronic disaster recovery systems or other not-

       reasonably accessible data sources after the conclusion of the matter.

 24.   The failure to designate documents, information, or material in accordance with this Order

       and the failure to object to a designation at a given time shall not preclude the filing of a

       motion at a later date seeking to impose such designation or challenging the propriety

       thereof. The entry of this Order and/or the production of documents, information, and

       material hereunder shall in no way constitute a waiver of any objection to the furnishing



                                                 23
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 25 of 222 PageID #:
                                    1447



       thereof, all such objections being hereby preserved.

 25.   Any Party knowing or believing that any other party is in violation of or intends to violate

       this Order and has raised the question of violation or potential violation with the opposing

       party and has been unable to resolve the matter by agreement may move the Court for such

       relief as may be appropriate in the circumstances. Pending disposition of the motion by the

       Court, the Party alleged to be in violation of or intending to violate this Order shall

       discontinue the performance of and/or shall not undertake the further performance of any

       action alleged to constitute a violation of this Order.

 26.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

       publication of the documents, information, and material (or the contents thereof) produced

       so as to void or make voidable whatever claim the Parties may have as to the proprietary and

       confidential nature of the documents, information, or other material or its contents.

 27.   Nothing in this Order shall be construed to effect an abrogation, waiver, or limitation of any

       kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

 28.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

       Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

       if reasonably necessary to prepare and present this Action and (b) to apply for additional

       protection of DESIGNATED MATERIAL.

 29.   This Order may also be amended by the agreement of the Parties in the form of a written

       Stipulated Amended Protective Order signed by each Party’s Outside Counsel and filed

       with the Court for approval. The Court retains the right to allow disclosure of any subject

       or any “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

       ONLY,” [or] “HIGHLY CONFIDENTIAL – SOURCE CODE,” [WSOU: or “HIGHLY



                                                  24
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 26 of 222 PageID #:
                                    1448



       CONFIDENTIAL – CONTAINS SOURCE CODE FILES NAMES, FUNCTION

       NAMES, VARIABLE NAMES, AND/OR DESCRIPTIONS,”] covered by this

       Protective Order to modify or vacate this Protective Order at any time in the interest of

       justice.

 30.   Other Proceedings. By entering this order and limiting the disclosure of information in this

       case, the Court does not intend to preclude another court from finding that information may

       be relevant and subject to disclosure in another case. Any person or party subject to this

       order who becomes subject to a motion to disclose another party’s information designated

       “confidential” [the parties should list any other level of designation, such as “highly

       confidential,” which may be provided for in the protective order] pursuant to this order

       shall promptly notify that party of the motion so that the party may have an opportunity to

       appear and be heard on whether that information should be disclosed.

 31.   Each person who receives DESIGNATED MATERIAL agrees to be subject to the

       jurisdiction of this Court for the purpose of any proceedings relating to the performance

       under, compliance with, or violation of this Protective Order.

 32.   Neither the termination of this Action nor the termination of employment of any person

       with access to any DESIGNATED MATERIAL shall relieve any individual from the

       obligation of maintaining the confidentiality of such information in accordance with this

       Protective Order. The Court shall retain jurisdiction to enforce the terms of the Protective

       Order after final termination of this Action.




                                                25
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 27 of 222 PageID #:
                                    1449



  Dated: _____________, 2021

  DEVLIN LAW FIRM LLC                           YOUNG CONAWAY STARGATT &
                                                TAYLOR, LLP

  /s/                                           /s/
  James M. Lennon (No. 4570)                    Anne Shea Gaza (No. 4093)
  1526 Gilpin Avenue                            Robert M. Vrana (No. 5666)
  Wilmington, DE 19806                          Beth A. Swadley (No. 6331)
  Phone: (302) 449-9010                         Rodney Square
  Fax: (302) 353-4251                           1000 N. King Street
  jlennon@devlinlawfirm.com                     Wilmington, Delaware 19801
                                                (302) 571-6600
  OF COUNSEL:
                                                agaza@ycst.com
  Jonathan K. Waldrop                           rvrna@ycst.com
  Darcy L. Jones                                bswadley@ycst.com
  Marcus A. Barber
  John W. Downing
  Heather S. Kim                                OF COUNSEL:
  Jack Shaw                                     Hilda C. Galvan
  ThucMinh Nguyen                               Christopher A. Buxton
  KASOWITZ BENSON TORRES LLP                    JONES DAY
  333 Twin Dolphin Drive, Suite 200             2727 North Harwood Street
  Redwood Shores, California 94065              Dallas, TX 75201-1515
  (650) 453-5170                                (214) 969-4556
   jwaldrop@kasowitz.com                        hcgalvan@jonesday.com
  djones@kasowitz.com
                                                cbuxton@jonesday.com
  mbarber@kasowitz.com
  jdowning@kasowitz.com                         David B. Cochran
  hkim@kasowitz.com                             JONES DAY
  jshaw@kasowitz.com                            901 Lakeside Avenue
  tnguyen@kasowitz.com                          Cleveland, Ohio 44114-1190
                                                (216) 586-7029
  Paul G. Williams                              dcochran@jonesday.com
  KASOWITZ BENSON TORRES LLP
  1230 Peachtree Street N.E., Suite 2445        Thomas W. Ritchie
  Atlanta, Georgia 30309                        JONES DAY
  (404) 260-6080                                77 West Wacker Dr.
  pwilliams@kasowitz.com                        Chicago, IL 60601-1692
                                                (312) 269-4003
                                                twritchie@jonesday.com
  Attorneys for Plaintiff
                                                Stephanie M. Mishaga
                                                JONES DAY
                                                4655 Executive Dr., Suite 1500
                                                San Diego, CA 92121-3134


                                           26
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 28 of 222 PageID #:
                                    1450



                                             (858) 703-3140
                                             smishaga@jonesday.com
                                             Attorneys for Xilinx, Inc.




       SO ORDERED this ____ day of ______________, 2021.



                                      ____________________________________
                                      The Honorable Jennifer L. Hall




                                        27
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 29 of 222 PageID #:
                                    1451




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

                                                       )
  WSOU INVESTMENTS, LLC D/B/A                          )
  BRAZOS LICENSING AND                                 )
  DEVELOPMENT,                                         )   C.A. No. 20-cv-01228-CFC-JLH
                                                       )   C.A. No. 20-cv-01229-CFC-JLH
                           Plaintiff,                  )   C.A. No. 20-cv-01231-CFC-JLH
                                                       )   C.A. No. 20-cv-01232-CFC-JLH
                 v.                                    )   C.A. No. 20-cv-01233-CFC-JLH
                                                       )
  XILINX, INC.,                                        )
                                                       )
                           Defendant.                  )




                                             EXHIBIT A

                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        I,   ____________________________________              [print   or   type   full   name],   of

 ____________________________________ [print or type full address], declare under penalty of

 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 issued by the United States District Court for the District of Delaware on _______[date] in the

 case of WSOU Investments LLC d/b/a Brazos Licensing and Development v. Xilinx, Inc., Case Nos.

 1:20-cv-01228-CFC-JLH, 1:20-cv-01229-CFC-JLH, 1:20-cv-01231-CFC-JLH, 1:20-cv-01232-

 CFC-JLH, and 1:20-cv-01233-CFC-JLH (collectively, the “Litigation”). I agree to comply with

 and to be bound by all the terms of this Stipulated Protective Order and I understand and

 acknowledge that failure to so comply could expose me to sanctions and punishment in the nature

 of contempt. I solemnly promise that I will hold in confidence and not disclose in any manner any

 information or item that is subject to this Stipulated Protective Order to any person or entity except


                                                  28
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 30 of 222 PageID #:
                                    1452



 in strict compliance with the provisions of this Order I will use any information disclosed to me

 and designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 ONLY,’ or “HIGHLY CONFIDENTIAL – SOURCE CODE” solely for purposes of this

 Litigation.

         Promptly upon termination of this Litigation, I will return or destroy all documents and

 things designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that came into my possession, and

 all documents and things that I have prepared relating thereto, to the outside counsel for the Party

 by whom I am employed and/or by whom I was retained.

         I further agree to submit to the jurisdiction of the United States District Court for the

 District of Delaware for the purpose of enforcing the terms of this Stipulated Protective Order,

 even if such enforcement proceedings occur after termination of this action.

 Date:

 City and State where sworn and signed:

 Printed name:

 Signature:




                                                 29
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 31 of 222 PageID #:
                                    1453




                        EXHIBIT B
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 32 of 222 PageID #:
                                    1454



                         Outstanding Disputes                Protective
                                                               Order
                                                            Paragraph(s)
               1. Source Code
                      a) Source Code Designations           1, 3, 4, 11(f),
                                                            16, 22, 29
                      b) Definition of Source Code          8
                      c) Printed Copies of Source Code      11(j)
                      d) Note Taking Procedure for Source   11(f)
                      Code Review
                      e) Deposition Procedure for Source    11(k)
                      Code
               2. Prosecution Bar Scope                     12
               3. Export Control Provisions                 7
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 33 of 222 PageID #:
                                    1455




                        EXHIBIT C
Case
 Case1:20-cv-01233-CFC-JLH
       1:19-cv-02225-RGA Document
                           Document
                                  52 55-1
                                      FiledFiled
                                           04/13/20
                                                 09/01/21
                                                      PagePage
                                                           1 of 39
                                                                34 PageID
                                                                   of 222 PageID
                                                                           #: 2336#:
                                     1456



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

 ANALOG DEVICES, INC.,                              )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )   C.A. No. 19-2225 (RGA)
                                                    )
 XILINX, INC.,                                      )
                                                    )
                Defendant.                          )
 XILINX, INC. and                                   )
 XILINX ASIA PACIFIC PTE. LTD.,                     )
                                                    )
                Counterclaim Plaintiffs,            )
                                                    )
        v.                                          )
                                                    )
 ANALOG DEVICES, INC                                )
                                                    )
                Counterclaim Defendant.             )

                               STIPULATED PROTECTIVE ORDER

        Disclosure and discovery in this action (the “Litigation”) are likely to involve the production

 of confidential, proprietary, or private information for which special protection from public

 disclosure may be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

 enter the following Stipulated Protective Order. The parties acknowledge that this Stipulated

 Protective Order does not confer blanket protections on all disclosures or responses to discovery, and

 that the protection it affords from public disclosure and use extends only to the limited information

 or items that are entitled to confidential treatment under the applicable legal principles.

                                               DEFINITIONS

        1.      “Affiliate” means any Third Party that, directly or indirectly through one or more

 intermediaries, controls, is controlled by, or is under common control with a Party to this Litigation.
Case
 Case1:20-cv-01233-CFC-JLH
       1:19-cv-02225-RGA Document
                           Document
                                  52 55-1
                                      FiledFiled
                                           04/13/20
                                                 09/01/21
                                                      PagePage
                                                           2 of 39
                                                                35 PageID
                                                                   of 222 PageID
                                                                           #: 2337#:
                                     1457



         2.      “Asserted ADI Patents” means United States Patent Nos. 7,719,452; 7,663,518;

 6,900,750; 10,250,250; 7,274,321; 7,012,463; 8,487,659; 7,286,075; and/or any other patent

 asserted by ADI in this action.

         3.      “Asserted Xilinx Patents” means United States Patent Nos. 6,975,132; 7,015,838;

 7,088,767; 7,116,251; 7,187,709; 7,224,184; 7,280,590; 8,548,071; and/or any other patent that

 Xilinx asserts in this action.

         4.      “CONFIDENTIAL” means information (regardless of how it is generated, stored, or

 maintained) or tangible things that qualify for protection under Fed. R. Civ. P. 26(c); and includes

 confidential and proprietary information about a Third Party, including parents, subsidiaries, and/or

 other Affiliates.

         5.      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” means highly

 sensitive information, disclosure of which to another Party or Third Party would create a substantial

 risk of serious harm that could not be avoided by less restrictive means.

         6.      “HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES” means

 confidential or proprietary (1) source code and (2) native circuit design files, disclosure of which to

 another Party or Third Party would create a substantial risk of serious harm that could not be avoided

 by less restrictive means.

         7.      “CONFIDENTIAL Discovery Material” means Discovery Material a Producing Party

 designates as CONFIDENTIAL pursuant to the terms of this Protective Order. “HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material” means Discovery Material a

 Producing Party designates as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY pursuant

 to the terms of this Protective Order. “HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN

 FILES Discovery Material” means Discovery Material a Producing Party designates as “HIGHLY



                                                   2
Case
 Case1:20-cv-01233-CFC-JLH
       1:19-cv-02225-RGA Document
                           Document
                                  52 55-1
                                      FiledFiled
                                           04/13/20
                                                 09/01/21
                                                      PagePage
                                                           3 of 39
                                                                36 PageID
                                                                   of 222 PageID
                                                                           #: 2338#:
                                     1458



 CONFIDENTIAL – SOURCE CODE/DESIGN FILES” pursuant to the terms of this Protective

 Order.

          8.         “Discovery Material” means all documents, testimony, pleadings, exhibits, and all

 other material or information produced or disclosed in this Litigation, including responses to

 requests for production of documents and/or things, answers to interrogatories, responses to requests

 for admissions, documents and things made available for inspection, deposition testimony, expert

 testimony and reports, and all other discovery taken pursuant to the Federal Rules of Civil

 Procedure, including Third Party discovery pursuant to Rule 45, matters in evidence, and any other

 information hereafter furnished, directly or indirectly, by or on behalf of any Party, Third Party, or

 witness in connection with this Litigation. This Protective Order and protections herein shall apply

 to all Discovery Material.

          9.         “Expert” means a person with specialized knowledge or experience in a matter

 pertinent to this Litigation who has been retained by a Party or its In-House Counsel or Outside

 Counsel to serve as an expert witness or as a consultant in this Litigation who, at the time of

 retention, is not an officer, director, or employee of a Party or an Affiliate and is not anticipated to

 become an officer, director, or employee of a Party or an Affiliate. Nothing in this Protective Order

 purports       to   alter   in   any   way   the   requirements   for   offering    testimony    under

 Fed. R. Evid. 703, or to define the term “expert” for purposes other than those addressed in this

 Protective Order.

          10.        “Outside Counsel” means any attorney from a law firm that has made a formal

 appearance as counsel of record for a Party in this Litigation and who is not an employee of a Party

 or of an Affiliate.




                                                     3
Case
 Case1:20-cv-01233-CFC-JLH
       1:19-cv-02225-RGA Document
                           Document
                                  52 55-1
                                      FiledFiled
                                           04/13/20
                                                 09/01/21
                                                      PagePage
                                                           4 of 39
                                                                37 PageID
                                                                   of 222 PageID
                                                                           #: 2339#:
                                     1459



        11.     “In-House Counsel” means attorneys who are employees of a Party to this action. In-

 House Counsel does not include Outside Counsel.

        12.     “Party” means a party to this Litigation.

        13.     “Producing Party” means any Party or any Third Party who produces or otherwise

 discloses, whether through formal or informal means, Discovery Material in this Litigation.

        14.     “Professional Vendor(s)” means persons or entities that provide litigation support

 services (e.g., photocopying, audio or video recording, translating, preparing exhibits or

 demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

 employees and subcontractors.

        15.     “Protective Order” means this Stipulated Protective Order.

        16.     “Protected Material” means any Discovery Material that is designated as

 CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES.

        17.     “Receiving Party” means any Party that receives Discovery Material produced or

 otherwise disclosed by any Producing Party.

        18.     “Third Party” means a person or entity that is not a Party.

                                             DESIGNATION

        19.     Any Producing Party may designate Discovery Material as CONFIDENTIAL,

 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL –

 SOURCE CODE/DESIGN FILES in accordance with this Protective Order if such party in good

 faith believes that such Discovery Material contains CONFIDENTIAL, HIGHLY CONFIDENTIAL

 – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN

 FILES information, respectively, as defined in Paragraphs 4, 5, and 6.



                                                  4
Case
 Case1:20-cv-01233-CFC-JLH
       1:19-cv-02225-RGA Document
                           Document
                                  52 55-1
                                      FiledFiled
                                           04/13/20
                                                 09/01/21
                                                      PagePage
                                                           5 of 39
                                                                38 PageID
                                                                   of 222 PageID
                                                                           #: 2340#:
                                     1460



         20.    For information in documentary form (e.g., paper or electronic documents, but

 excluding transcripts of depositions or other pretrial or trial proceedings and documents filed with a

 legend pursuant to Paragraph 24), designation in conformity with this Protective Order requires that

 the Producing Party affix the legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN

 FILES” to each page that contains Protected Material, or, if not practicable, as otherwise agreed by

 the Parties.

         21.    A Party or Third Party that makes original documents or materials available for

 inspection need not designate them for protection until after the inspecting Party has indicated which

 material it would like copied and produced. During the inspection and before the designation, all of

 the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN

 FILES” if the material comprises or includes confidential or proprietary (1) source code or (2) native

 design files. After the inspecting Party has identified the documents it wants copied and produced,

 the Producing Party must determine which documents, or portions thereof, qualify for protection

 under this Protective Order. Then, before producing the specified documents, the Producing Party

 must affix the appropriate legend (“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN

 FILES”) to each page that contains Protected Material, or, if not practicable, as otherwise agreed by

 the Parties. There will be no waiver of confidentiality, or any privilege or immunity, by the

 inspection of Discovery Material before it is copied and marked pursuant to this Protective Order.

 Inspection of Discovery Material by any Party shall be conducted by persons eligible to access such

 Discovery Material under Paragraph 31 or Paragraph 36 below however, access shall be limited



                                                   5
Case
 Case1:20-cv-01233-CFC-JLH
       1:19-cv-02225-RGA Document
                           Document
                                  52 55-1
                                      FiledFiled
                                           04/13/20
                                                 09/01/21
                                                      PagePage
                                                           6 of 39
                                                                39 PageID
                                                                   of 222 PageID
                                                                           #: 2341#:
                                     1461



 under Paragraph 36(a) to up to ten (10) of the Receiving Party’s Outside Counsel who have signed

 the “Declaration to be Bound by Protective Order” attached as Exhibit A.

         22.     Documents and things produced or made available for inspection may be subject to

 redaction, in good faith by the Producing Party, of information that is subject to the attorney-client

 privilege, to work-product protection, or to any other applicable privilege or protection. Each such

 redaction, regardless of size, shall be clearly labeled “Redacted – Privileged.” This Paragraph shall

 not be construed as a waiver of any Party’s right to seek disclosure of redacted information. All

 documents redacted based on attorney-client privilege or work-product immunity shall be listed on a

 privilege log stating the basis for such redaction, pursuant to Fed. R. Civ. P. 26(b)(5), except that the

 Parties shall not be required to provide a privilege log for any privileged communications or work

 product created after December 5, 2019.

         23.     Information revealed during a deposition upon oral or written examination under Fed.

 R. Civ. P. 30 shall be treated as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY for

 thirty (30) days (as calculated by Fed. R. Civ. P. 6) following receipt of the final transcript by

 Outside Counsel for the Producing Party, but not thereafter unless, before the thirty (30) day period

 has expired, Outside Counsel for the Producing Party notifies Outside Counsel for the Receiving

 Party in writing that the Discovery Material set forth in the transcript is CONFIDENTIAL, HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES. Counsel for any Party or Third Party also may designate the transcript or

 portions thereof to be CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material during the deposition. The appropriate legend described

 in Paragraph 19 shall be placed on the front of any deposition transcript (and, if recorded, any copies



                                                    6
Case
 Case1:20-cv-01233-CFC-JLH
       1:19-cv-02225-RGA Document
                           Document
                                  52 55-1
                                      FiledFiled
                                           04/13/20
                                                 09/01/21
                                                      PagePage
                                                           7 of 39
                                                                40 PageID
                                                                   of 222 PageID
                                                                           #: 2342#:
                                     1462



 of the recording) containing CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material.

        24.     Any pleading, brief, declaration, affidavit, expert report, or other filing that contains,

 describes, or discusses CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material shall be filed under seal pursuant to the requirements of

 D. Del. LR 5.1.3 and the Court’s CM/ECF procedures. The filing Party must include on the cover

 page of the brief or other filing a descriptive legend in substantially the following format:

 “CONFIDENTIAL – FILED UNDER SEAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’

 EYES ONLY – FILED UNDER SEAL,” “HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN

 FILES – FILED UNDER SEAL,” or another suitable legend. Outside Counsel for the Party filing

 papers containing, describing, or discussing CONFIDENTIAL Discovery Material, HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material shall be responsible for

 providing appropriately redacted copies of the filed document to the Court in accordance with

 Paragraph (G)(l) of the United States District Court for the District of Delaware’s Revised

 Administrative Procedures Governing Filing and Service by Electronic Means, revised May 2019. If

 the filing contains the CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material of the Party who did not file the document, within three

 (3) days from the date of a filing made under seal, Outside Counsel for the filing Party or filing

 Third Party shall deliver to Outside Counsel for the non-filing Party or Parties a proposed public



                                                    7
Case
 Case1:20-cv-01233-CFC-JLH
       1:19-cv-02225-RGA Document
                           Document
                                  52 55-1
                                      FiledFiled
                                           04/13/20
                                                 09/01/21
                                                      PagePage
                                                           8 of 39
                                                                41 PageID
                                                                   of 222 PageID
                                                                           #: 2343#:
                                     1463



 version of the under seal filing, which shall include the filing Party’s proposed redactions of any

 CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery

 Material. Within three (3) days after receipt of the proposed public version, Outside Counsel for the

 non-filing Party shall provide any additional redactions it believes appropriate. Redacted versions of

 papers filed under seal may be made publicly available, provided that (a) all CONFIDENTIAL

 Discovery Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery

 Material, or HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material is

 redacted; and (b) such redacted versions are clearly marked “Public Version” and clearly identify

 each place where information or exhibits have been redacted or deleted.

                                                       USE

        25.     CONFIDENTIAL           Discovery       Material,   HIGHLY      CONFIDENTIAL           –

 ATTORNEYS’ EYES ONLY Discovery Material, and HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material (discussed below) produced by a Party or Third Party

 may be used by the Receiving Party only for purposes of this Litigation. Such Discovery Material

 shall not be used for any other purpose including, but not limited to, any other lawsuit, patent office

 proceeding, any unrelated dispute resolution proceeding, in the preparation or prosecution of any

 patent or patent application, any petitioning, counseling, litigation, or other work. Nothing in this

 Protective Order precludes a Producing Party from using or disseminating its own Discovery

 Material, including CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material, for purposes other than this Litigation.




                                                   8
Case
 Case1:20-cv-01233-CFC-JLH
       1:19-cv-02225-RGA Document
                           Document
                                  52 55-1
                                      FiledFiled
                                           04/13/20
                                                 09/01/21
                                                      PagePage
                                                           9 of 39
                                                                42 PageID
                                                                   of 222 PageID
                                                                           #: 2344#:
                                     1464



         26.     A witness may be shown CONFIDENTIAL Discovery Material or HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material only if the witness is a

 current employee of the Producing Party, or the CONFIDENTIAL Discovery Material or HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material itself or other Discovery

 Materials reveal that the witness authored the CONFIDENTIAL Discovery Material or HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or received the

 CONFIDENTIAL Discovery Material or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 ONLY Discovery Material in the ordinary course of business and outside the context of this

 Litigation.

         27.     At the deposition of any corporate representative designated pursuant to Fed. R. Civ.

 P. 30(b)(6) to testify on behalf of a Party on a particular topic or subject area, unless agreed to by the

 Producing Party, such witness may be shown CONFIDENTIAL Discovery Material or HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material that is within that particular

 topic or subject area only if the Producing Party is the Party being deposed pursuant to Fed. R. Civ.

 P. 30(b)(6), or the CONFIDENTIAL Discovery Material or HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material within that particular topic or subject area reveals

 on its face that an employee or agent of the Party being deposed pursuant to Fed. R. Civ. P. 30(b)(6)

 authored the CONFIDENTIAL Discovery Material or HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material while employed or acting as an agent of the Party

 being deposed, or received the CONFIDENTIAL Discovery Material or HIGHLY CONFIDENTIAL

 – ATTORNEYS’ EYES ONLY Discovery Material in the ordinary course of business while

 employed or acting as an agent of the Party being deposed and outside the context of this Litigation.




                                                     9
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           10 of 43
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2345#:
                                    1465



        28.     Third Parties may designate as CONFIDENTIAL or HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY deposition transcripts of their witnesses and any Discovery Material

 they produce, whether voluntarily or by subpoena, to the same extent and in the same manner as the

 Parties, and any such CONFIDENTIAL Discovery Material and HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material shall be treated by the Parties in the same manner

 as the CONFIDENTIAL Discovery Material and HIGHLY CONFIDENTIAL – ATTORNEYS’

 EYES ONLY Discovery Material produced by a Party. Third Parties shall have the same rights and

 obligations under this Protective Order as Parties and may move the Court to enforce the provisions

 of this Protective Order.

        29.     Export Requirements. The Receiving Party will not use or export any technical

 information in violation of U.S. export laws and regulations. Each party shall adhere to all

 applicable export laws and regulations, including those administered by the U.S. Department of

 Commerce (U.S. Export Administration Regulations 15 CFR 730 et seq.), and shall not export, re-

 export, resell, transfer, or disclose, directly or indirectly, any technical data or products received

 from the other to any proscribed person, entity, or country, or foreign national thereof, unless

 properly authorized by the U.S. or other applicable government. Xilinx’s and Analog’s software

 programs and technical information may not be exported or re-exported, either directly or indirectly,

 to the U.S. embargoed destinations or entities of Cuba, Iran, North Korea, Sudan and Syria or to

 persons/entities on the Denied Persons List, Unverified List, Entity List, Specially Designated

 Nationals List and the Debarred List, without prior written authorization from the appropriate U.S.

 government departments (Commerce, State Department, Treasury).




                                                  10
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           11 of 44
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2346#:
                                    1466



                 DISCLOSURE OF CONFIDENTIAL DISCOVERY MATERIAL

        30.    Unless otherwise directed by the Court or authorized in writing by the Producing

 Party, CONFIDENTIAL Discovery Material may be disclosed by the Receiving Party only to the

 following persons:

               (a)    Up to three In-House Counsel of the Receiving Party to whom disclosure is

                      reasonably necessary for this Litigation. For the avoidance of doubt, Xilinx

                      Inc. and Xilinx Asia Pacific Pte. Ltd. may collectively select up to three In-

                      House Counsel for purposes of this Paragraph;

               (b)    Any Outside Counsel;

               (c)    Support personnel for attorneys listed in Paragraph 30(b), such as law clerks,

                      analysts, scientific advisors, patent agents, paralegals, secretaries, and clerical

                      staff employed by Outside Counsel, assisting with this Litigation under the

                      supervision of an attorney described in Paragraph 30(b);

               (d)    Contract attorneys retained by a Party’s Outside Counsel for the sole purpose

                      of assisting with document review in this Litigation, and who shall be subject

                      to the same restrictions as Outside Counsel set forth in Paragraph 30(b);

               (e)    Any Expert who is expressly retained by any Outside Counsel to assist in this

                      Litigation, including any associates or analysts working under the supervision

                      of the Expert, with disclosure of CONFIDENTIAL Discovery Material only

                      to the extent necessary to perform such work, provided that the Expert, and

                      the associates and analysts working under the supervision of the Expert, have

                      signed the “Declaration to be Bound by Protective Order” attached as Exhibit

                      A and the procedures set forth in Paragraph 33 have been followed;



                                                 11
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           12 of 45
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2347#:
                                    1467



               (f)     Support personnel for Experts listed in Paragraph 30(e), such as secretaries

                       and clerical staff, assisting with this Litigation under the supervision of an

                       Expert described in Paragraph 30(e) and who have signed the “Declaration to

                       be Bound by Protective Order” attached as Exhibit A;

               (g)     Any interpreter, court reporter, or other shorthand reporter or typist who is

                       translating, recording, or transcribing documents or testimony in connection

                       with this Litigation;

               (h)     Professional Vendors, as defined in Paragraph 14, who have signed the

                       “Declaration to be Bound by Protective Order” attached as Exhibit A;

               (i)     Professional jury or trial consulting personnel who have signed the

                       “Declaration to be Bound by Protective Order” attached as Exhibit A;

               (j)     Mock jurors who have signed the “Declaration to be Bound by Protective

                       Order” attached as Exhibit A;

               (k)     Personnel of the Court and all appropriate courts of appellate jurisdiction;

                       and

               (l)     Any other person with the prior written consent of the Producing Party or by

                       order of this Court, and who has signed the “Declaration to be Bound by

                       Protective Order” attached as Exhibit A.

        31.    Unless otherwise directed by the Court or authorized in writing by the Producing

 Party, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material may be

 disclosed by the Receiving Party only to the following persons:

               (a)     Any Outside Counsel;




                                                12
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           13 of 46
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2348#:
                                    1468



              (b)   Support personnel for attorneys listed in Paragraph 31(a), such as law clerks,

                    analysts, scientific advisors, patent agents, paralegals, secretaries, and clerical

                    staff employed by Outside Counsel, assisting with this Litigation under the

                    supervision of an attorney described in Paragraph 31(a);

              (c)   Contract attorneys retained by a Party’s Outside Counsel for the sole purpose

                    of assisting with document review in this Litigation, and who shall be subject

                    to the same restrictions as Outside Counsel set forth in Paragraph 31(a);

              (d)   Any Expert who is expressly retained by any Outside Counsel to assist in this

                    Litigation, including any associates or analysts working under the supervision

                    of the Expert, with disclosure of HIGHLY CONFIDENTIAL –

                    ATTORNEYS’ EYES ONLY Discovery Material only to the extent

                    necessary to perform such work, provided that the Expert, and the associates

                    and analysts working under the supervision of the Expert, have signed the

                    “Declaration to be Bound by Protective Order” attached as Exhibit A and the

                    procedures set forth in Paragraph 33 have been followed;

              (e)   Support personnel for Experts listed in Paragraph 31(e), such as secretaries

                    and clerical staff, assisting with this Litigation under the supervision of an

                    Expert described in Paragraph 31(d) and who have signed the “Declaration to

                    be Bound by Protective Order” attached as Exhibit A;

              (f)   Any interpreter, court reporter, or other shorthand reporter or typist who is

                    translating, recording, or transcribing documents or testimony in connection

                    with this Litigation;




                                               13
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           14 of 47
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2349#:
                                    1469



                 (g)     Professional Vendors, as defined in Paragraph 14, who have signed the

                         “Declaration to be Bound by Protective Order” attached as Exhibit A;

                 (h)     Personnel of the Court and all appropriate courts of appellate jurisdiction;

                         and

                 (i)     Any other person with the prior written consent of the Producing Party or by

                         order of this Court, and who has signed the “Declaration to be Bound by

                         Protective Order” attached as Exhibit A.

         32.     CONFIDENTIAL Discovery Material and HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material shall not be disclosed to persons described in

 Paragraph 30(e), (f), (h), (i), (j), or (l), or Paragraph 31(d), (e), (g), or (i), unless and until such

 person has executed an acknowledgement in the form attached as Exhibit A. Either Outside Counsel

 or In-House Counsel must maintain a copy of the executed Exhibit A for each such person during the

 Litigation and for one (1) year thereafter.

         33.     As a condition precedent to disclosure of any CONFIDENTIAL Discovery Materials

 or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Materials to an Expert,

 and any associates or analysts working under the supervision of the Expert, described above in

 Paragraphs 30(e) and 31(d), at least seven (7) days (as calculated by Fed. R. Civ. P. 6) before the

 disclosure of the CONFIDENTIAL Discovery Material or HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material is made, Outside Counsel for the Receiving Party

 shall serve a notice on the Producing Party identifying such Expert, associate, and/or analyst by

 name and including an up-to-date curriculum vitae (“CV”) or equivalent resume disclosing the

 individual’s employment history, past or present relationship with any of the Parties and Affiliates,

 an identification of the individual’s employment and consulting relationships for the past five (5)



                                                   14
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           15 of 48
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2350#:
                                    1470



 years (to the extent such information is not disclosed on the individual’s curriculum vitae),1 all cases

 in which the individual has testified in a deposition or a trial in the past five (5) years, an indication

 of whether Outside Counsel for the Receiving Party intends to show the individual “HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES” Discovery Material pursuant to Paragraph

 36(c), and an executed acknowledgment from the individual to whom the disclosure is to be made, in

 the form of Exhibit A attached hereto. If a Producing Party objects to the proposed disclosure to

 such individual within seven (7) days of disclosure, the Parties shall confer in good faith within three

 (3) days to resolve the concerns giving rise to the objection. If the Parties are unable to reach

 agreement regarding such disclosure, the objecting Party will have seven (7) days from the date of

 the meet and confer to seek relief from the Court. The burden shall be on the objecting Party to

 demonstrate to the Court why such individual should not be permitted to receive CONFIDENTIAL

 Discovery Material and/or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery

 Material under the Protective Order.         CONFIDENTIAL Discovery Material and HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material shall not be disclosed to such

 individual pending the Court’s resolution of the dispute. If relief is not sought from the Court within

 that time, the objection shall be deemed withdrawn. The foregoing time periods may be extended or

 shortened by agreement of the Parties or by order of this Court.

         34.     The recipient of any CONFIDENTIAL Discovery Material or HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material that is provided under this

 Protective Order (including any copies or excerpts made thereof) shall maintain such Discovery



 1
  If the individual believes any of this information is subject to a confidentiality obligation to a Third
 Party, then the individual should provide whatever information the individual believes can be
 disclosed without violating any confidentiality agreements, and the Party seeking to disclose to the
 individual should notify the other Party that information has been withheld and shall be available to
 meet and confer regarding such information.

                                                    15
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           16 of 49
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2351#:
                                    1471



 Material in a secure and safe area and shall exercise reasonable and proper care with respect to the

 storage, custody, use, and/or dissemination of such Discovery Material.             The recipient of

 CONFIDENTIAL Discovery Material or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 ONLY Discovery Material produced in electronic form shall maintain such CONFIDENTIAL

 Discovery Material or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery

 Material on a secure, password-protected computer, drive, or server with access restricted to persons

 authorized under Paragraphs 30 and 31, respectively.

                                  SOURCE CODE/DESIGN FILES

        35.     To the extent production of source code or native circuit design files becomes

 necessary in this case, a Producing Party may designate source code and native circuit design files as

 “HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES” if it comprises or includes

 confidential or proprietary (1) source code or (2) native circuit design files.

        36.     Discovery Material designated as “HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES” shall be subject to all of the protections afforded to “HIGHLY

 CONFIDENTIAL –ATTORNEYS’ EYES ONLY” Discovery Material and may be disclosed only to

 the following persons:

                (a)       The Receiving Party’s Outside Counsel who have signed the “Declaration to

                          be Bound by Protective Order” attached as Exhibit A, except that no more

                          than twenty (20) of the Receiving Party’s Outside Counsel may review

                          source code and native circuit design files made available for inspection by

                          the Producing Party, including paper copies of such source code and native

                          circuit design files provided pursuant to Paragraph 40 of this Protective

                          Order, and the parties shall meet and confer should either Party request that



                                                   16
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           17 of 50
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2352#:
                                    1472



                    more than twenty (20) of the Party’s Outside Counsel be allowed to perform

                    such review;

              (b)   Support personnel for attorneys listed in Paragraph 36(a), such as law clerks,

                    paralegals, secretaries, and clerical staff, assisting with this Litigation under

                    the supervision of an attorney described in Paragraph 36(a), with disclosure

                    of HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES

                    Discovery Material only to the extent necessary to perform such work;

              (c)   Up to fifteen (15) Experts who are expressly retained by the Receiving

                    Party’s Outside Counsel to assist in this Litigation, including any associates

                    or analysts working under the supervision of the Experts, with disclosure of

                    HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery

                    Material only to the extent necessary to perform such work, provided that the

                    Experts, and the associates and analysts working under the supervision of the

                    Experts, have signed the “Declaration to be Bound by Protective Order”

                    attached as Exhibit A and the procedures set forth in Paragraph 33 have been

                    followed.

              (d)   Support personnel for Experts described in Paragraph 36(c), such as

                    secretaries and clerical staff, assisting with this Litigation under the

                    supervision of an Expert described in Paragraph 36(c), with disclosure of

                    HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery

                    Material only to the extent necessary to perform such work and who have

                    signed the “Declaration to be Bound by Protective Order” attached as Exhibit

                    A;



                                              17
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           18 of 51
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2353#:
                                    1473



                 (e)     Any interpreter, court reporter, or other shorthand reporter or typist who is

                         translating, recording, or transcribing documents or testimony in connection

                         with this Litigation;

                 (f)     Personnel of the Court and all appropriate courts of appellate jurisdiction;

                         and

                 (g)     Any other person with the prior written consent of the Producing Party or by

                         order of this Court, and who has signed the “Declaration to be Bound by

                         Protective Order” attached as Exhibit A.

         37.     The Receiving Party shall identify any individual who will be given access to the

 source code or native circuit design files pursuant to subsections 36(b), (c), (d), or (g) at least seven

 (7) days prior to the first time any such individual is given access to the source code or native circuit

 design files, and, during that seven (7) day period, the Producing Party may object to providing

 access to any persons so identified. If a Producing Party objects to the proposed disclosure to such

 individual within seven (7) days of disclosure, the Parties shall confer in good faith within three (3)

 days to resolve the concerns giving rise to the objection. If the Parties are unable to reach agreement

 regarding such disclosure, the objecting Party will have seven (7) days from the date of the meet and

 confer to seek relief from the Court. The burden shall be on the objecting Party to demonstrate to

 the Court why such individual should not be permitted to receive HIGHLY CONFIDENTIAL –

 SOURCE CODE/DESIGN FILES Discovery Material under the Protective Order. HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material shall not be disclosed to

 such individual pending the Court’s resolution of the dispute. If relief is not sought from the Court

 within that time, the objection shall be deemed withdrawn. The foregoing time periods may be

 extended or shortened by agreement of the Parties or by order of this Court.



                                                    18
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           19 of 52
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2354#:
                                    1474



         38.    Any source code and native circuit design files produced in discovery shall be made

 available for inspection, in a format allowing it to be reasonably reviewed and searched, during

 normal business hours (9:00 a.m. to 5:00 p.m. local time, Monday – Friday, excluding holidays) or at

 other mutually agreeable times, at the following location(s), or another mutually agreed-upon

 location: ADI’s source code and native circuit design files: Wilmer Hale’s Los Angeles, California

 office; and Xilinx’s source code and native circuit design files: Morrison & Foerster’s Boston,

 Massachusetts office. The source code and native circuit design files shall be made available upon

 three (3) business days’ notice (and other days and/or times upon reasonable request). The source

 code and native circuit design files shall be made available for inspection on a secured computer in a

 secured room without Internet access or network access to other computers, and the Receiving Party

 shall not copy, remove, or otherwise transfer any portion of the source code and native circuit design

 files in any way, including copying by handwriting or onto any recordable media or recordable

 device, except as explicitly allowed. The Receiving Party is prohibited from bringing recordable

 media or electronic devices, including without limitation sound recorders, computers, cellular

 telephones, peripheral equipment, cameras, CDs, DVDs, or drives of any kind, into the secured

 room.

         39.    The secured computer shall have the necessary technology and software to allow for

 proper viewing, analysis, comparing, and searching of the source code and native circuit design files.

 The Producing Party shall also provide a list of the directories and files made available for review on

 the secured computer. The directories and files on the secured computer shall also match the manner

 in which the directories and files are stored in the ordinary course of business by the Producing

 Party. If requested by the Receiving Party, the Producing Party shall load any reasonable software

 analysis tools provided by the Receiving Party. The Receiving Party is responsible for complying



                                                   19
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           20 of 53
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2355#:
                                    1475



 with any licensing terms for such software analysis and forensic tools, including paying for any

 third-party costs or fees associated with providing those tools. The Producing Party may visually

 monitor the activities of the Receiving Party’s representatives during any review of source code and

 native circuit design files, but only to ensure that there is no unauthorized recording, copying, or

 transmission of the source code or native circuit design files.

        40.     The Receiving Party may request paper copies of source code and native circuit

 design files that are reasonably necessary for the preparation of court filings, pleadings, expert

 reports, or other papers, or for deposition or trial. Any print request that consists of more than

 twenty (20) continuous pages of HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES

 Discovery Material shall be presumed to be excessive, and the burden shall be on the Receiving

 Party to demonstrate the need for such a printed copy. Analog may request printing of no more than

 two hundred pages total of HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES

 Discovery Material for each product accused of infringement and Xilinx may request printing of no

 more than one hundred pages total of HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN

 FILES Discovery Material for each product accused of infringement, subject to further agreement

 between the Producing Party and Receiving Party or order by the Court. In such circumstances the

 burden shall be on the Receiving Party to demonstrate the need for more than the printing limitation

 above. The Producing Party shall provide all such source code and native circuit design files in

 paper form on watermarked paper including bates numbers and the label “HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES.”

        41.     The Receiving Party shall maintain a record of any individual who has inspected any

 portion of the Producing Party’s source code and native circuit design files in electronic or paper

 form. Outside Counsel for the Receiving Party shall maintain all paper copies of any printed



                                                  20
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           21 of 54
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2356#:
                                    1476



 portions of the source code and native circuit design files in a secured, locked area. The Receiving

 Party shall not create any copy without the Producing Party’s consent, including handwritten,

 electronic, or other images of the paper copies, and shall not convert any of the information

 contained in the paper copies into any electronic format.

        42.     Notwithstanding the foregoing, an Expert reviewing the source code and/or native

 circuit design files may make handwritten notes identifying the portions of the source code and/or

 native circuit design files for which the Receiving Party may request paper copies under Paragraph

 40 above.

        43.     At the deposition of any fact witness, unless agreed to by the Producing Party, such

 witness may be shown HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery

 Material only if the HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery

 Material itself or other Discovery Materials reveal that the witness authored the source code or

 native circuit design files or previously reviewed the source code or native circuit design files in the

 ordinary course of business and outside the context of this Litigation. At the deposition of any

 corporate representative designated pursuant to Fed. R. Civ. P. 30(b)(6) to testify on behalf of a

 Party on a particular topic or subject area, unless agreed to by the Producing Party, such witness may

 be shown HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material only

 if the Producing Party is the Party being deposed pursuant to Fed. R. Civ. P. 30(b)(6) and the witness

 has been designated to testify on source code and/or native circuit design files issues.

        44.     For depositions involving source code and/or native circuit design files, the Receiving

 Party shall not bring copies of any printed source code and/or native circuit design files. Rather, at

 least seven (7) days before the date of the deposition, the Receiving Party shall notify the Producing

 Party about the specific portions of source code and/or native circuit design files it wishes to use at



                                                   21
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           22 of 55
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2357#:
                                    1477



 the deposition, and (subject to any objections) the Producing Party shall either provide the relevant

 source code and/or native circuit design files on a secure computer for use at the deposition or

 (solely at the Producing Party’s election) bring printed copies of those portions to the deposition for

 use by the Receiving Party. Copies of source code and native circuit design files that are marked as

 deposition exhibits shall not be provided to the court reporter or attached to deposition transcripts;

 rather, the deposition record will identify the exhibit by its production numbers. All paper copies of

 source code and native circuit design files brought to the deposition shall be returned to the

 Producing Party and securely destroyed in a timely manner following the deposition.

        45.     Nothing in this Protective Order shall be construed as a representation or admission

 that source code and native circuit design files are properly discoverable in this action or to obligate

 any Party to produce any source code or native circuit design files. The source code and native

 circuit design files provisions included herein are the minimum restrictions on the production of

 source code and native circuit design files and are without waiver to the inclusion of additional

 limitations once the scope of discovery into source code and native circuit design files is clarified.

                                        PROSECUTION BAR

        46.     Absent written consent from the Producing Party, any individual who reviews or

 accesses “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Discovery Material or

 “HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES” Discovery Material of another

 Party shall not be involved directly or indirectly (including communicating or advising) in the

 prosecution of patents or patent applications directed to each Party’s confidential and proprietary

 analog-to-digital converter technology or SerDes technology disclosed in the HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material that the individual



                                                   22
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           23 of 56
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2358#:
                                    1478



 reviewed or accessed, not including information that is publicly available at the time of prosecution.

 For purposes of this paragraph, “prosecution” includes directly or indirectly drafting, amending,

 advising, or otherwise affecting the scope or maintenance of patent claims during the original

 prosecution of a patent or during any post-grant proceedings. To avoid any doubt, “prosecution,” as

 used in this paragraph, does not include representing a Party or Third Party in opposition, inter

 partes review, or other post-grant proceedings before the United States Patent and Trademark Office

 or any foreign patent-granting authority, except that all persons who review or access HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material are prohibited from (1)

 drafting, supervising the drafting of, or providing advice regarding the drafting of, new or amended

 claims in any such proceedings, and (2) providing (verbally or in tangible form, in whole or in part)

 such HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material received under this

 Order to any person involved in such tasks. This Prosecution Bar shall begin when access to

 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Discovery Material or “HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES” Discovery Material is first reviewed or

 accessed by the affected individual and shall end two (2) years after final termination of this

 Litigation, including all appeals.

        47.     The above prosecution bar shall not apply to the review or access of Discovery

 Material that is produced without a confidentiality designation or is designated “CONFIDENTIAL.”

 In the event an individual reviews or accesses Discovery Material that is produced without a

 confidentiality designation or is designated “CONFIDENTIAL,” and that Discovery Material is later

 designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Discovery Material or



                                                  23
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           24 of 57
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2359#:
                                    1479



 “HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES,” the above prosecution bar shall

 not apply to the review or access of such Discovery Material, provided that the individual return or

 securely destroy such Discovery Material.

                     DISCOVERY FROM EXPERTS OR CONSULTANTS

         48.     Documents prepared by testifying and consulting experts under the direction of

 attorneys pertaining to this Litigation or anticipated litigation between the Parties, including drafts of

 reports, drafts of declarations, notes, and written analyses, shall not be subject to discovery.

         49.     Discovery of materials provided by attorneys to testifying experts shall be limited to

 those materials, facts, consulting expert opinions, and other matters actually relied upon by the

 testifying expert in forming his or her final report, deposition, and/or trial testimony or any opinion

 in this Litigation. No discovery can be taken from any non-testifying expert except to the extent that

 such non-testifying expert has provided materials, facts, opinions, or other information to a testifying

 expert that are relied upon by that testifying expert in forming his or her final report(s), deposition,

 and/or trial testimony or any opinion in this Litigation.

         50.     No communications or conversations between attorneys and any testifying or

 consulting expert will be subject to discovery unless the conversations or communications are relied

 upon by such experts in formulating opinions that are presented in his or her final report(s),

 deposition, and/or trial testimony in this Litigation.

         51.     Materials, communications, documents, and other information exempt from discovery

 under Paragraphs 48 – 50 above shall be treated as attorney work product for the purposes of this

 Litigation and Protective Order.




                                                    24
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           25 of 58
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2360#:
                                    1480



              EXEMPTED MATERIALS AND OBJECTION TO DESIGNATIONS

        52.     Any Receiving Party may object to the designation by the Producing Party of any

 Discovery Material as CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES. The process for

 making an objection to the designation of Discovery Material as CONFIDENTIAL, HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES and for resolving the dispute shall be as follows:

                (a)    Outside Counsel for the Receiving Party shall notify Outside Counsel for the

                       Producing Party in writing as to its objection(s) to the designations. This

                       notice shall include, at a minimum, a specific identification of the designated

                       CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

                       ATTORNEYS’         EYES     ONLY      Discovery Material, or        HIGHLY

                       CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material,

                       as well as the reasons for the objection.

                (b)    Outside Counsel for the Receiving Party shall thereafter have the burden of

                       promptly conferring either in person or by telephone with Outside Counsel

                       for the Producing Party claiming protection (as well as any other interested

                       Third Party) in a good-faith effort to resolve the dispute.

                (c)    Failing agreement, the Receiving Party may apply to the Court for a ruling

                       that the Discovery Material sought to be protected is not entitled to such a

                       designation. The Receiving Party bears the burden to establish that the

                       Discovery Material is not CONFIDENTIAL, HIGHLY CONFIDENTIAL –

                       ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE



                                                 25
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           26 of 59
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2361#:
                                    1481



                     CODE/DESIGN FILES, as defined in Paragraphs 4, 5, and 6, and not entitled

                     to such protection under this Protective Order.

        53.   Discovery Material is not properly designated as CONFIDENTIAL, HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES under Paragraphs 4, 5, and 6 if it has/had been:

              (a)    Available to the public at the time of its production hereunder;

              (b)    Available to the public after the time of its production through no act, or

                     failure to act, on behalf of the Receiving Party, its counsel, representatives, or

                     experts;

              (c)    Known to such Receiving Party, or shown to have been independently

                     developed by such Receiving Party, prior to its production herein, without the

                     use or benefit of Discovery Material;

              (d)    Obtained outside of this Litigation by such Receiving Party from the

                     Producing Party without having been designated as CONFIDENTIAL,

                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

                     CONFIDENTIAL – SOURCE CODE/DESIGN FILES; provided, however,

                     that this provision does not negate a protective order in another action or any

                     other pre-existing obligation of confidentiality;

              (e)    Previously produced, disclosed, and/or provided by the Producing Party to

                     the Receiving Party or any Third Party without an obligation of

                     confidentiality, except for Discovery Material subject to the provisions of

                     Paragraphs 57 and 58 of this Protective Order; or




                                                26
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           27 of 60
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2362#:
                                    1482



                (f)     Obtained by the Receiving Party from a Third Party, provided the production

                        by the Third Party did not violate this Protective Order or a protective order

                        in another action or any other obligation of confidentiality.

        54.     Notwithstanding any such challenge to the designation of Discovery Material as

 CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES, all such material so designated shall be

 treated as such and shall be subject to the provisions of this Protective Order until one of the

 following occurs: (a) the Party that designated the material as CONFIDENTIAL, HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES withdraws such designation in writing; or (b) the Court rules that the

 designation is not proper and that the designation be removed.

        55.     A Party shall not be obligated to challenge the propriety of any designation of

 Discovery Material under this Protective Order at the time the designation is made, and a failure to

 do so shall not preclude a subsequent challenge thereto.

     NO WAIVER OF PRIVILEGE BY VIRTUE OF INADVERTENT DISCLOSURE

        56.     The inadvertent production by a Party of Discovery Material subject to the attorney-

 client privilege, to work-product protection, or to any other applicable privilege or protection will

 not waive the applicable privilege and/or protection in this Litigation or in any other federal or state

 proceeding. This provision constitutes an Order under Federal Rule of Evidence 502(d). Upon

 discovery of the inadvertent production of Discovery Material over which a privilege or protection is

 claimed, a Producing Party may promptly request the return of such inadvertently produced

 Discovery Material. Upon a request from any Producing Party who has inadvertently produced

 Discovery Material that it believes is privileged and/or protected, the Receiving Party shall



                                                   27
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           28 of 61
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2363#:
                                    1483



 immediately destroy or return such Discovery Material and all copies to the Producing Party and

 certify compliance. The Producing Party shall provide the Receiving Party with a privilege log that

 sets forth the basis for withholding the inadvertently produced Discovery Material. Nothing herein

 shall prevent Outside Counsel for the Receiving Party from preparing a record for its own use

 containing the date, author, addresses, and topic of the inadvertently produced Discovery Material

 and such other information as is reasonably necessary to identify the Discovery Material and

 describe its nature to the Court in any request for an order compelling production of the Discovery

 Material.

                                  FAILURE TO DESIGNATE

        57.     The failure by a Producing Party to designate Discovery Material as

 CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES shall not be a waiver of such designation,

 provided that the Producing Party that fails to make such designation informs the Receiving Party

 that such Discovery Material is CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’

 EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES promptly but not

 more than fifteen (15) days (as calculated by Fed. R. Civ. P. 6) after the Producing Party became

 aware of its failure to designate the Discovery Material. The failure by a Producing Party to

 designate Discovery Material as CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’

 EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES or correct that

 designation under this Paragraph shall not preclude a Party from seeking relief from the Court at a

 later date requesting imposition of such designation or challenging the propriety thereof. The

 Receiving Party in receipt of Discovery Material that the Producing Party failed to designate as

 CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY



                                                 28
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           29 of 62
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2364#:
                                    1484



 CONFIDENTIAL – SOURCE CODE/DESIGN FILES shall not be in violation of this Protective

 Order for any use made of such Discovery Material before the Receiving Party is informed of the

 failure to designate. The Producing Party shall reproduce the Discovery Material with the correct

 confidentiality designation within seven (7) days upon its notification to the Receiving Party. Upon

 receiving the Discovery Material with the correct confidentiality designation, the Receiving Party

 shall return or securely destroy all Discovery Material that was not designated properly and certify

 compliance.

        58.       In the event of disclosure of CONFIDENTIAL Discovery Material, HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material to any person not

 authorized to such access under this Protective Order, the Party responsible for having made such

 disclosure, and each Party with knowledge thereof, shall immediately inform Outside Counsel for

 the Party whose CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material has been disclosed of all known relevant information

 concerning the nature and circumstances of the disclosure. The Party responsible for improperly

 disclosing such CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material shall also promptly take all reasonable measures to

 retrieve   the   improperly   disclosed    CONFIDENTIAL         Discovery     Material,   HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material and to ensure that no

 further or greater unauthorized disclosure and/or use thereof is made.



                                                 29
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           30 of 63
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2365#:
                                    1485



                          RETURN/DESTRUCTION OF MATERIALS

        59.     Not later than sixty (60) days (as calculated by Fed. R. Civ. P. 6) after the termination

 of this Litigation (including all appeals), all CONFIDENTIAL Discovery Material, HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, and HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material, including all copies

 thereof, shall be returned to the Producing Party or destroyed, such election to be made by the

 Receiving Party, except that each Outside Counsel may retain one (1) archival copy of all papers

 filed with or otherwise provided to the Court, expert reports, discovery requests and responses,

 transcripts of testimony and exhibits, correspondence, mediation briefs, and their own work product

 containing such Discovery Material, and provided that such Outside Counsel and their respective

 employees shall not disclose any Party’s CONFIDENTIAL Discovery Material, HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material contained therein to any

 person or entity except pursuant to a written agreement with the Producing Party or as otherwise

 provided in this Protective Order, and shall maintain the safeguards set forth in Paragraph 34. Not

 later than sixty (60) days (as calculated by Fed. R. Civ. P. 6) after the termination of this Litigation

 (including all appeals), the Party receiving any CONFIDENTIAL Discovery Material, HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material shall certify in writing

 that all such material has been returned or destroyed. Notwithstanding the foregoing, Outside

 Counsel for each Party may retain duplicate copies of e-mail correspondence. Further, nothing

 herein requires Outside Counsel to delete information that may reside on their respective electronic

 back- up systems that are over-written in the normal course of business.



                                                   30
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           31 of 64
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2366#:
                                    1486



                                MISCELLANEOUS PROVISIONS

        60.     This Protective Order is without prejudice to the right of any Party to seek further or

 additional protection of information for which the protection of this Protective Order is not believed

 by any Party to be adequate. Nothing in this Protective Order shall be deemed to bar or preclude any

 Producing Party from seeking such additional protection, including, without limitation, an order that

 certain information may not be discovered at all.

        61.     The entry of this Protective Order shall not be construed as a waiver of any right to

 object to the furnishing of information in response to discovery and, except as expressly provided,

 shall not relieve any Party of the obligation of producing information in the course of discovery.

        62.     If at any time CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material of a Producing Party is subpoenaed from a Receiving

 Party or is the subject of a discovery request directed to a Receiving Party in any proceeding before

 any court or arbitral, administrative, or legislative body, the person to whom the subpoena or other

 request is directed shall immediately give written and email notice pursuant to the provisions of

 Paragraph 65 and shall provide the Producing Party with an opportunity to object to the production

 of such materials. If the Producing Party does not seek a protective order within fifteen (15) days (as

 calculated by Fed. R. Civ. P. 6) of the date written notice is given, the Receiving Party to whom the

 subpoena or other request is directed may produce, on or after the date set for production in the

 subpoena or other request, but not prior to the end of the fifteen (15) day notice period, such material

 in response thereto, under a protective order with confidentiality provisions equal to or more

 restrictive than those of this Protective Order.




                                                    31
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           32 of 65
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2367#:
                                    1487



        63.      Other Proceedings. By entering this Protective Order and limiting the disclosure of

 information in this case, the Court does not intend to preclude another court from finding that

 information may be relevant and subject to disclosure in another case. Any person or Party subject

 to this Protective Order who becomes subject to a motion to disclose another Party’s information

 designated as CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or

 HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES pursuant to this Protective Order

 shall promptly notify that Party of the motion so that the Party may have the opportunity to appear

 and be heard on whether that information should be disclosed.

        64.      Outside Counsel shall have the right to exclude from depositions, other than the

 deponent and the reporter, any person who is not authorized under this Protective Order to receive

 CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery

 Material. Such right of exclusion shall be applicable only during periods of examination or

 testimony directed to CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material. The failure of individuals other than the deponent and

 the reporter to leave the deposition room during any portion of the deposition that inquires into

 matters designated CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,

 or HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES by the Producing Party shall

 constitute justification for Outside Counsel to instruct the witness that he or she should not answer

 the question.

        65.      All notices during this Litigation required by this Protective Order are to be made by

 email to a Party’s Outside Counsel (including, if available, to Outside Counsel’s service distribution



                                                  32
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           33 of 66
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2368#:
                                    1488



 email address designated for this Litigation), and all notices subsequent to the termination of

 Litigation are to be made by email and U.S. mail to a Party’s Outside Counsel and the office of the

 Party’s general counsel, if known. The date by which a Party receiving notice shall respond or

 otherwise take action shall be computed from the date of service as calculated by Fed. R. Civ. P. 5.

 Any of the notice requirements herein may be waived in whole or in part, but only in writing signed

 by Outside Counsel for the Party waiving notice.

        66.     Nothing in this Protective Order shall bar or otherwise restrict any Outside Counsel

 from rendering advice to his or her client with respect to this Litigation and, in the course thereof,

 relying in a general way upon his or her examination of CONFIDENTIAL Discovery Material,

 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material produced or exchanged

 in this Litigation; provided, however, that in rendering such advice and in otherwise communicating

 with a person not permitted access to CONFIDENTIAL Discovery Material, HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material under this Protective

 Order, the Outside Counsel shall not disclose the contents of CONFIDENTIAL Discovery Material,

 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material produced by any other

 Party or Third Party.

        67.     Execution of this Protective Order shall not constitute a waiver of the right of any

 Party to claim in this Litigation or otherwise that any document, communication, or any portion

 thereof is privileged or otherwise non-discoverable, or is not admissible in evidence in this Litigation

 or any other proceeding.



                                                   33
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           34 of 67
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2369#:
                                    1489



         68.        Each person who receives CONFIDENTIAL Discovery Material, HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY

 CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery Material agrees to be subject to

 the jurisdiction of this Court for the purpose of any proceedings relating to the performance under,

 compliance with, or violation of this Protective Order.

         69.        This Order may be amended by the agreement of the Parties in the form of a written

 Stipulated Amended Protective Order signed by each Party’s Outside Counsel and filed with the

 Court for approval.         The Court retains the right to allow disclosure of any subject or

 CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery

 Material covered by this Protective Order or to modify or vacate this Protective Order at any time in

 the interest of justice.

         70.        Neither the termination of this Litigation nor the termination of employment of any

 person with access to any CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material shall relieve any individual from the obligation of

 maintaining the confidentiality of such information in accordance with this Protective Order. The

 Court shall retain jurisdiction to enforce the terms of the Protective Order after final termination of

 this Litigation.




                                                    34
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           35 of 68
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2370#:
                                    1490



 SO STIPULATED:

 MORRIS, NICHOLS, ARSHT & TUNNELL LLP    YOUNG CONAWAY STARGATT & TAYLOR, LLP

 /s/ Brian P. Egan                       /s/ Anne Shea Gaza

 Jack B. Blumenfeld (#1014)              Anne Shea Gaza (#4093)
 Brian P. Egan (#6227)                   Robert M. Vrana (#5666)
 1201 North Market Street                Samantha G. Wilson (#5816)
 P.O. Box 1347                           Rodney Square
 Wilmington, DE 19899                    1000 North King Street
 (302) 658-9200                          Wilmington, DE 19801
 jblumenfeld@mnat.com                    (302) 571-6600
 began@mnat.com                          agaza@ycst.com
                                         rvrana@ycst.com
 Attorneys for Analog Devices, Inc.      swilson@ycst.com

                                         Attorneys for Xilinx, Inc. and Xilinx Asia
 OF COUNSEL                              Pacific Pte. Ltd.

 William F. Lee
 Cynthia D. Vreeland                     OF COUNSEL
 Peter M. Dichiara
 Nicole M. Fontaine Dooley               Michael A. Jacobs
 Stephanie Neely                         Richard S.J. Hung
 WILMER CUTLER PICKERING HALE            MORRISON & FOERSTER LLP
  AND DORR LLP                           425 Market Street
 60 State Street                         San Francisco, CA 94105
 Boston, MA 02109                        (415) 268-7000
 (617) 526-6000                          mjacobs@mofo.com
 william.lee@wilmerhale.com              rhung@mofo.com
 cynthia.vreeland@wilmerhale.com
 peter.dichiara@wilmerhale.com           Bita Rahebi
 nicole.fontainedooley@wilmerhale.com    Hector G. Gallegos
 stephanie.neely@wilmerhale.com          Alex S. Yap
                                         Ryan J. Malloy
                                         MORRISON & FOERSTER LLP
                                         707 Wilshire Boulevard
                                         Los Angeles, CA 90017-3543
                                         (213) 892-5200
                                         brahebi@mofo.com
                                         hgallegos@mofo.com
                                         ayap@mofo.com
                                         rmalloy@mofo.com

 April 10, 2020


                                         35
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           36 of 69
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2371#:
                                    1491


                          13
        SO ORDERED this _______          April
                                day of _______________________, 2020.


                                       /s/ Richard G. Andrews
                                       The Honorable Richard G. Andrews
                                       United States District Judge




                                         36
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           37 of 70
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2372#:
                                    1492




                         Exhibit A
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           38 of 71
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2373#:
                                    1493



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

 ANALOG DEVICES, INC.,                            )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )   C.A. No. 19-2225 (RGA)
                                                  )
 XILINX, INC.,                                    )
                                                  )
                Defendant.                        )
 XILINX, INC. and                                 )
 XILINX ASIA PACIFIC PTE. LTD.,                   )
                                                  )
                Counterclaim Plaintiffs,          )
                                                  )
        v.                                        )
                                                  )
 ANALOG DEVICES, INC                              )
                                                  )
                Counterclaim Defendant.           )

                DECLARATION TO BE BOUND BY PROTECTIVE ORDER

 I, _________________________________, declare under penalty of perjury that:

        (a)     My present address is _______________________________________________.

        (b)     My present employer is _____________________________________________ and

 the address of my present employer is___________________________________________

 _________________________________________.

        (c)     My present occupation or job description is _____________________________

 _________________________________________.

        (d)     I have received and carefully read the Protective Order in this Litigation dated

 _______________ and understand its provisions. Specifically, I understand that I am obligated,

 under order of the Court, to hold in confidence and not to disclose the contents of anything marked

 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY
Case
 Case1:20-cv-01233-CFC-JLH
      1:19-cv-02225-RGA Document
                           Document
                                 52 55-1
                                     Filed Filed
                                           04/13/20
                                                 09/01/21
                                                      Page Page
                                                           39 of 72
                                                                 39 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 2374#:
                                    1494



 CONFIDENTIAL – SOURCE CODE/DESIGN FILES,” except as permitted by the Protective

 Order. According to the restrictions of Paragraph 25 of the Protective Order, I will use Discovery

 Material, including CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE

 CODE/DESIGN FILES Discovery Material, or information derived therefrom, solely for purposes

 relating to the above-captioned Litigation. I will never use such Discovery Material or information

 derived therefrom, directly or indirectly, in competition with the Producing Party, nor will I permit

 others to do so. In addition to the foregoing, I understand that I must abide by all of the provisions

 of the Protective Order.

         (e)    At the termination of this Litigation or any time requested by Outside Counsel for the

 Party by whom I am engaged, I will return or destroy all documents and other materials, including

 notes, computer data, summaries, abstracts, or any other materials containing or reflecting

 CONFIDENTIAL Discovery Material, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 Discovery Material, or HIGHLY CONFIDENTIAL – SOURCE CODE/DESIGN FILES Discovery

 Material which have come into my possession, and will return or destroy all documents or things I

 have prepared relating to or reflecting such information.

         (f)    I understand that if I violate the provisions of the Protective Order, I will be in

 violation of a Court Order and subject to sanctions or other remedies that may be imposed by the

 Court and potentially liable in a civil action for damages by the Producing Party. I hereby submit to

 the jurisdiction of this Court for the purpose of enforcement of the Protective Order in this

 Litigation. I declare under penalty of perjury of the laws of the United States that the foregoing is

 true and correct.

 Signature: _________________________________________________

 Date:         _________________________________________________

                                                   2
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 73 of 222 PageID #:
                                    1495




                        EXHIBIT D
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  3655-1
                                      FiledFiled
                                            07/11/16
                                                 09/01/21
                                                       PagePage
                                                            1 of 74
                                                                 21 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 671 #:
                                    1496




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF.DELAWARE


  SOUND VIEW INNOVATIONS, LLC,                    )
                                                  )
                 Plaintiff,                      .)
                                                  )        C.A. No. 16-116-RGA
         v.                                       )
                                                  )        JURY TRIAL DEMANDED
 ·FACEBOOK, INC.,                                 )
                                                  )
                 Defendant.                       )
  ~~~~~~~~~~~~~~~)


                                 STIPULATED .PROTECTIVE ORDER

         WHEREAS, it may be necessary or desirable to take discovery of .information which is

  believed to be confidential and proprietary by the holder thereof; and

        . WHEREAS, the parties hereto desire to obtain a protective order to prevent

  dissemination and unnecessary disclosilre of such information on the public record;
         WHEREAS, such information likely will include, among other things, information about

  sensitive products and/or services, proprietary design and development materials of products

  and/or services, source code, strategic decision-making information, and marketing and sales

  information ("Sensitive Information");
         IT IS HEREBY STIPULATED, and subject to the Court's .approval, ORDERED,

  pursuant to Federal Rules of Civil Procedure, Rule 26(c), ·that the following provisions shall

  govern the handling of such confidential information and documents in these proceedings.

  1.     PURPOSES AND LIMITATIONS

         Disclosure and discovery activity in this action are likely to involve production of
  confidential, proprietary, or private information for which special· protection from public
  disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
  Accordingly, the parties hereby stipulate to and petition the Court to enter the following
  Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  3655-1
                                      FiledFiled
                                            07/11/16
                                                 09/01/21
                                                       PagePage
                                                            2 of 75
                                                                 21 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 672 #:
                                    1497




  protections on all disclosures or responses to discovery and that the protection it affords from

  public disclosure and use extends only to the limited information or items that are entitled to

  confidential treatment under the applicable legal principles.

  2.     DEFINITIONS

         2.1      Challenging Party: a Party or Non-Party that challenges the designation of

  information or items under this Order.

         2.2      "CONFIDENTIAL" Information or Items: information (regardless of how it is

  generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

  of Civil Procedure 26(c).
          2.3     Counsel· (without qualifier): Outside Counsel of Record and House Counsel (as

  well as their support staff).

          2A      Designating Partv: .a Party or Non-Party that designates information or items that

  it produces in disclosures or in responses to discovery as "CONFIDENTIAL" or "HIGHLY

  CONFIDENTIAL-ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL-SOURCE.

  CODE."

          2.5     Disclosure or Discovery Material:     all items or information, regardless of the

  medium or manner in which it is generated, stored, or maintained (including, among otherthings,

  testimony, transcripts, and tangible things), that are produced or generated in disclosures or

  responses to discovery in this matter.

          2.6     Expert: a person with specialized knowledge or experience in a matter pertinent

  to the litigation who (1) has been retained by a Party or its Counsel to serve as an expert witness

  or as a consultant in this action, (2) is not a past or current employee of a Party or of a Party's

  competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party
  or of a Party's competitor.

          2.7     "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" Information or

  Items: extremely sensitive "Confidential Information or Items," disclosure of which to another



                                                   2
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  3655-1
                                      FiledFiled
                                            07/11/16
                                                 09/01/21
                                                       PagePage
                                                            3 of 76
                                                                 21 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 673 #:
                                    1498




  Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

  less restrictive means.

         2.8     "HIGHLY CONFIDENTIAL -                    SOURCE CODE" Information or Items:

  extremely sensitive "Confidential Information or Items" representing computer code and

  associated comments and revision histories, formulas, engineering specifications, or schematics

  that define or otherwise describe in detail the algorithms or structure of software or hardware

  designs, disclosure of which to another Party or Non-Party would create a substantial risk of

  serious harm that could not be avoided by less restrictive means.

         2.9     House Counsel: attorneys who are employees of a party to this action. House

  Counsel does not include Outside Counsel of Record or any other outside counsel.

         2.10    Non-Party:        any natural person, partnership, corporation, ass9ciation, or other

  legal entity not named as a Party to this action.

         2.11    Outside Counsel of Record: attorneys who are not employees of a party to this

  action but are retained to represent or advise a party to this action and have appeared in this

  action on behalf of that party or are employed by a law firm which has appeared on behalf of that

  party. By agreement, John Desmarais or any other Desmarais LLP employee that has worked or is

  working in a business capacity for Plaintiff will not have access to any information that Facebook

  designates as "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" or

  as "HIGHLY CONFIDENTIAL-SOURCE CODE."

          2.12   ~:          any party to this action, including all of its officers, directors, employees,

  consultants, retained experts, and Outside Counsel of Record (and their support staffs).

          2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

  Material in this action.

          2.14    Professional Vendors: persons or entities that provide litigation supp()rt services

  (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

  organizing, storing, or retrieving data in any form or medium) and their employees and

  subcontractors.

                                                       3
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  3655-1
                                      FiledFiled
                                            07/11/16
                                                 09/01/21
                                                       PagePage
                                                            4 of 77
                                                                 21 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 674 #:
                                    1499




           2.15   Protected Material: .any Disclosure or Discovery Material that is designated as

  "CONFIDENTIAL," or as "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" or as

  "HIGHLY CONFIDENTIAL- SOURCE CODE."

           2.16   Receiving Partv: a Party that receives   Di~closure   or Discovery Material from a

  Producing Party.

  3.       SCOPE

           The protections conferred by this Stipulation and Order cover not only Protected Material

  (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

  all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

  conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

  However, the protections conferred by this Stipulation and Order do not cover the following

  information: (a) any information that is in the public domain at the time of disclosure to a

  Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

  a result of publication not involving a violation of this Order, including becoming part of the

  public record through trial or otherwise; and (b) any information known to the Receiving Party

  prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

  obtained the information lawfully and under no obligation of confidentiality to the Designating

  Party.    However, if the accuracy of information is confirmed only through the review of

  Protected Material, then the information shall not be considered to be in the public-domain. For

  example, unsubstantiated media speculations or rumors that are later confirmed to be accurate

  through access to Protected Material are not "public domain" information. Such information is

  explicitly included in the definition of "Protected Material" set forth in 2.15 above. Any use of

  Protected Material at trial shall be governed by a separate agreement or order.

  4.       DURATION

           Even after final disposition of this litigation, the confidentiality obligations imposed by

  this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

  order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

                                                   4
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  3655-1
                                      FiledFiled
                                            07/11/16
                                                 09/01/21
                                                       PagePage
                                                            5 of 78
                                                                 21 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 675 #:
                                    1500




  claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

  the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

  action, including the time limits for filing any motions or applications .for extension of time

  pursuant to applicable law.

  5.     DESIGNATING PROTECTED MATERIAL

         5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

  or Non-Party that designates information or items for protection under this Order must take care

  to limit any such designation to specific material that qualifies under the appropriate standards.

  To the extent it is practical to do so, the Designating Party must designate for protection only

  those parts of material, documents, items, or oral or written communications that qualify - so

  that other portions of the material, documents, items, or communications for which protection is

  not warranted are not swept unjustifiably within the ambit of this Order.

         If it comes to a Designating Party's attention that information or items that it designated

  for protection do not qualify for protection at all or do not qualify for the level of protection

  initially asserted, that Designating Party must promptly notify all other parties that it is

  withdrawing the mistaken designation.

         5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

  (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

  Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

  designated before the material is disclosed or produced.

         Designation in conformity with this Order requires:

                 (a) for information in documentary form (e.g., paper or electronic documents, but

  excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
  Party affix the legend "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS'

  EYES ONLY" or "HIGHLY CONFIDENTIAL - SOURCE CODE" to each page that contains
  Protected Material.



                                                  5
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  3655-1
                                      FiledFiled
                                            07/11/16
                                                 09/01/21
                                                       PagePage
                                                            6 of 79
                                                                 21 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 676 #:
                                    1501




                  (b) for testimony given in deposition or other pretrial or trial proceedings that the

  Designating Party identify on the record or up to 21 days afterwards if that period is properly

  invoked, that the transcript shall be treated as "CONFIDENTIAL," "HIGHLY CONFIDENTIAL

  -ATTORNEYS' EYES ONLY;" or "HIGHLY CONFIDENTIAL- SOURCE CODE."

         Parties shall give the other parties notice if they reasonably expect a deposition or other

  pretrial or trial proceeding to include Protected Material so that the other parties can ensure that

  only authorized individuals who have signed the "Acknowledgment and Agreement to Be

  Bound" (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a

  deposition or other pretrial or trial proceedings shall not in any way affect its designation as

  "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY," or

  "HIGHLY CONFIDENTIAL - SOURCE CODE."

         Transcripts containing Protected Material shall have an obvious legend on the title page

  that the transcript contains Protected Material, and the title page shall be followed by a list of all

  pages that have been designated as Protected Material and the level of protection being asserted

  by the Designating Party.      The Designating Party shall inform the court reporter of these

  requirements.    Any transcript that is prepared before the expiration of a 21-day period for

  designation shall be treated during that period as if it had been designated "HIGHLY

  CONFIDENTIAL - ATTORNEYS' EYES ONLY" in its entirety. After the expiration of that

  period or as of such earlier time that such transcript is designated, the .transcript shall be treated

  only as actually designated.

                  (c) for information produced in some form other than documentarv and for any

  other tangible items, that the Producing Party affix in a prominent place on the exterior -of the

  container or containers in which the information or item is stored the legend "CONFIDENTIAL"

  or   "HIGHLY       CONFIDENTIAL          -   ATTORNEYS'          EYES     ONLY"      or    "HIGHLY

  CONFIDENTIAL - SOURCE CODE." If only a portion or portions of the information or item

  warrant protection, the Producing Party, to the· extent practicable, shall identify the protected

  portion(s) and specify the level of protection being asserted.

                                                    6
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  3655-1
                                      FiledFiled
                                            07/11/16
                                                 09/01/21
                                                       PagePage
                                                            7 of 80
                                                                 21 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 677 #:
                                    1502




           5.3   Inadvertent Failures to Designate. An inadvertent failure to designate qualified

  information or items does not waive the Designating Party's right to secure protection under this

  Order for such material. Upon correction of a designation, the Receiving Party must make all

  reasonable efforts to assure that the material is treated in accordance with the provisions of this

  Order.

  6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

           6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of

  confidentiality at any time. Unless a prompt challenge to a Designating Party's confidentiality

  designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

  burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

  challenge a confidentiality designation by electing not to mount a challenge promptly after the

  original designation is disclosed.

           6.2   Meet and Confer.      The Challenging Party shall initiate the dispute resolution

  process by providing written notice of each designation it is challenging and describing the basis

  for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

  notice must recite that the challenge to confidentiality is being made in accordance with this

  specific paragraph of the Protective Order. The parties shall attempt to resolve each chal~enge in

  good faith and must begin the process by conferring directly (in voice to voice dialogue; other

  forms of communication are not sufficient) within 7 days of the date of service of notice. In

  conferring, .the Challenging Party must explain the basis for its belief that the confidentiality

  designation was not proper and must give the Designating Party an opportunity to review the

  designated material, to reconsider the circumstances, and, if no change in designation is offered,

  to explain the basis for the chosen designation. A Challenging Party may proceed to the next

  stage of the challenge process only if it has engaged in this meet and confer process first or
  establishes that the Designating Party is unwilling to participate in the meet and confer process in

  a timely manner.



                                                   7
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  3655-1
                                      FiledFiled
                                            07/11/16
                                                 09/01/21
                                                       PagePage
                                                            8 of 81
                                                                 21 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 678 #:
                                    1503




          6.3    Judicial Intervention.    If the Parties cannot resolve a challenge without court

  intervention, within 14 days of the initial notice of challenge or within 7 days of the parties

  agreeing that the meet and confer process will not resolve their dispute, whichever is earlier the

  Challenging Party shall contact the Court's Case Manager to schedule an in-person

  conference/argument to retain confidentiality. Unless otherwise ordered, by no later than forty-

  eight hours prior to the conference/argument, the Challenging Party shall file with the Court a letter,

  not to exceed three pages, outlining the issues in dispute and its position on those issues. By no later

  than twenty-four hours prior to the conference/argument, any party opposing the application for relief

  may file a letter, not to exceed three pages, outlining that party's reasons for its opposition. Should

  any document(s) be filed under seal, a courtesy copy of the sealed document(s) must be provided to

  the Court and served on the Designating Party by email within one hour of e-filing the document(s).

  Each such letter must be accompanied by a competent declaration affirming that the movant has

  complied with the meet and confer requirements imposed in the preceding paragraph.

          The burden of persuasion in any such challenge proceeding shall be on the Designating

  Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

  unnecessary expenses and burdens on other parties) may expose the Challenging Party to

  sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

  file a letter to retain confidentiality as described above, all parties shall continue to afford the

  material in question the level of protection to which it is entitled under the Producing Party's

  designation until the Court rules on the challenge.

  7.      ACCESS TO AND USE OF PROTECTED MATERIAL

          7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed

  or produced by another Party or by a Non-Party in connection with this case only for

  prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

  disclosed only to the categories of persons and under the conditions described in this Order.

  When the litigation has been terminated, a Receiving Party must comply with the provisions of

  section 15 below (FINAL DISPOSITION).

                                                     8
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  3655-1
                                      FiledFiled
                                            07/11/16
                                                 09/01/21
                                                       PagePage
                                                            9 of 82
                                                                 21 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 679 #:
                                    1504




         Protected Material must be stored and maintained by a Receiving Party at a location and

  in a secure manner that ensures that access is limited to the persons authorized under this Order.

         7.2     Disclosure of "CONFIDENTIAL" Information or Items.                 Unless otherwise

  ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

  disclose any information or item designated "CONFIDENTIAL" only to:

                  (a) the Receiving Party's Outside Counsel of Record in this action, as well as

  employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

  information for this litigation;

                  (b) the officers, directors, and employees (including House Counsel) of the

  Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

  signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);

                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

  reasonably necessary for this litigation and who have signed the "Acknowledgment and

  Agreement to Be Bound" (Exhibit A);

                  (d) the Court and its personnel;

                  (e) court reporters and their staff, professional jury or trial consultants including

  mock jurors who have signed a confidentiality agreement, and Professional Vendors to whom

  disclosure is reasonably necessary for this litigation and who have signed the "Acknowledgment

  and Agreement to Be Bound" (Exhibit A);

                  (f) during their depositions, witnesses in the action to whom disclosure is

  reasonably necessary, with the consent of the Designating Party or as ordered by the Court.

  Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected

  Material must be separately bound by the court reporter and may not be disclosed to anyone

  except as permitted under this Stipulated Protective Order;

                  (g) the author or recipient of a document containing the information or a

  custodian or other person who otherwise possessed or knew the information.



                                                     9
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           10 of83
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 680#:
                                     1505




          7.3 Disclosure of "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" and

  "HIGHLY CONFIDENTIAL - SOURCE CODE" Information or Items.                          Unless otherwise

  ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

  disclose any information or item designated "HIGHLY CONFIDENTIAL - ATTORNEYS'

  EYES ONLY" or "HIGHLY CONFIDENTIAL - SOURCE CODE" only to:

          (a) the Receiving Party's Outside Counsel of Record in this action, as well as employees

  of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

  for this litigation;

          (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

  litigation, (2) who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A),

  and (3) as to whom the procedures set forth in paragraph 7.4(a), below, have been followed;

          (c) the Court and its personnel;

          (d) court reporters and their staff, professional jury or trial consultants including mock

  jurors who have signed a confidentiality agreement, and Professional Vendors to whom

  disclosure is reasonably necessary for this litigation and who have signed the "Acknowledgment

  and Agreement to Be Bound" (Exhibit A), except that mock jurors shall not be given access to

  material designated "HIGHLY CONFIDENTIAL - SOURCE CODE"; and

          (e) the author or recipient of a document containing the information or a custodian or

  other person who otherwise possessed or knew the information.

          7.4      Procedures   for   Approving   or   Objecting   to   Disclosure     of "HIGHLY

  CONFIDENTIAL - ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL- SOURCE

  CODE" Information or Items to Experts.

          (a) Unless otherwise ordered by the Court or agreed to in writing by the Designating

  Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or

  item that has been designated "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" or

  "HIGHLY CONFIDENTIAL- SOURCE CODE" pursuant to paragraph 7.3(b) first must make

  a written request to the Designating Party that (1) identifies the general categories of "HIGHLY

                                                  10
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           11 of84
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 681#:
                                     1506




  CONFIDENTIAL-ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL- SOURCE

  CODE" information that the Receiving Party seeks permission to disclose to the Expert, (2) sets

  forth the full name of the Expert and the city and state of his or her primary residence, (3)

  attaches a copy of the Expert's current resume, (4) identifies the Expert's current employer(s),

  (5) identifies each person or entity from whom the Expert has received compensation or funding

  for work in his or her areas of expertise or to whom the Expert has provided professional

  services, including in connection with a litigation, at any time during the preceding five years

  and the party to the litigation for whom such work was done, (6) identifies (by name and number

  of the case, filing date, and location of court) any litigation in connection with which the Expert

  has offered expert testimony, including through a declaration, report, or testimony at a deposition

  or trial, during the preceding five years, and (7) identifies any patents or patent applications in

  which the Expert is identified as an inventor or applicant, is involved in prosecuting or

  maintaining, or has any pecuniary interest. With regard to the information sought through part

  (5) of this disclosure, if the Expert believes any of this information is subject to a confidentiality

  obligation to a third party, then the Expert should provide whatever information the Expert

  believes can be disclosed without violating any confidentiality agreements, and the Party seeking

  to disclose to the Expert shall be available to meet and confer with the Designating Party

  regarding any such engagement.

         (b) A Party that makes a request and provides the information specified in the preceding

  respective paragraphs may disclose the subject Protected Material to the identified Expert unless,

  within 7 days of delivering the request, the Party receives a written objection from the

  Designating Party. Any such objection must set forth in detail the grounds on which it is based.

         (c) A Party that receives a timely written objection must meet and confer with the

  Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

  agreement within 7 days of the written objection. If no agreement is reached, the Objecting

  Party must contact the Court's Case Manager to schedule an in-person conference/argument. Unless

  otherwise ordered, by no later than forty-eight hours prior to the conference/argument, the Objecting

                                                   11
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           12 of85
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 682#:
                                     1507




  Party shall file with the Court a letter, not to exceed three pages, outlining the issues in dispute and

  its position on those issues. By no later than twenty-four hours prior to the conference/argument, the

  other party may file a letter, not to exceed three pages, outlining that party's reasons for its

  opposition. Should any document(s) be filed under seal, a courtesy copy of the sealed document(s)

  must be provided to the Court and the opposing Party via email within one hour of e-filing the

  document(s).

         In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden

  of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

  outweighs the Receiving Party's need to disclose the Protected Material to its Expert.

  8.      PROSECUTION BAR

          Absent written consent from the Producing Party, any individual bound by this agreement

  who receives access to "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" or

  "HIGHLY CONFIDENTIAL - SOURCE CODE" information shall not be involved in the

  prosecution of patents or patent applications relating to the subject matter of the patents-in-suit as

  well as the subject matter of the Protected Information received, including without limitation the

  patents asserted in this action and any patent or application claiming priority to or otherwise

  related to the patents asserted in this action, before any foreign or domestic agency, including the

  United States Patent and Trademark Office ("the Patent Office").               For purposes of this

  paragraph, "prosecution" includes directly or indirectly drafting, amending, advising, or

  otherwise affecting the scope or maintenance of patent claims.             Prosecution includes, for

  example, original prosecution, reissue, and reexamination and other post-grant proceedings. The

  Parties expressly agree that the prosecution bar set forth herein shall be personal to any Party's

  Outside Counsel, in-house attorneys, or their respective employed staff who reviews or otherwise

  learns the content of HIGHLY CONFIDENTIAL -              ATTORNEYS' EYES ONLY or HIGHLY

  CONFIDENTIAL -         SOURCE CODE information. It is expressly agreed that Outside Counsel

  and their employed staff who work on these matters without reviewing or otherwise learning the

  content of HIGHLY CONFIDENTIAL -                    ATTORNEYS' EYES .ONLY or HIGHLY

                                                    12
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           13 of86
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 683#:
                                     1508




  CONFIDENTIAL -          SOURCE CODE material shall not be restricted from engagmg m

  prosecution activity on other matters that fall within the prosecution bar. It is also expressly

  agreed that in-house attorneys and their employed staff who work on these matters without

  reviewing or otherwise learning the content of HIGHLY CONFIDENTIAL -              ATTORNEYS'

  EYES ONLY or HIGHLY CONFIDENTIAL -                   SOURCE CODE information shall not be

  restricted from engaging in prosecution activity on other matters that fall within the prosecution

  bar.

  Notwithstanding the foregoing, nothing herein shall prevent an attorney from representing a

  party in a proceeding that challenges a patent-in-suit before a domestic or foreign agency

  (including, but not limited to, a reissue protest, ex parte reexamination, inter partes

  reexamination, post grant review, or inter partes review) unless the attorney is involved in

  directly or indirectly drafting, amending, advising, or otherwise affecting the scope of patent

  claims on behalf of a patent owner. This Prosecution Bar shall begin when access to "HIGHLY

  CONFIDENTIAL-ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL-SOURCE

  CODE" information is first received by the affected individual and shall end two (2) years after

  fmal termination of this action.

  9.     SOURCE CODE

                 (a)     To the extent production of source code becomes necessary in this case, a

  Producing Party may designate source code as "HIGHLY CONFIDENTIAL - SOURCE CODE"

  if it comprises extremely sensitive "Confidential Information or Items" representing computer

  code and associated comments and revision histories, formulas, engineering specifications, or

  schematics that defme or otherwise describe in detail the algorithms or structure of software or

  hardware designs, disclosure of which to another Party or Non-Party would create a substantial

  risk of serious harm that could not be avoided by less restrictive means.

                 (b)     Protected Material designated as ·"HIGHLY CONFIDENTIAL -

  SOURCE CODE" shall be subject to all of the protections afforded to "HIGHLY

  CONFIDENTIAL - ATTORNEYS' EYES ONLY" information including the Prosecution Bar

                                                  13
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           14 of87
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 684#:
                                     1509




  set forth in Paragraph 8, and may be disclosed only to the individuals to whom "HIGHLY

  CONFIDENTIAL - ATTORNEYS' EYES ONLY" information may be disclosed, as set forth in

  Paragraphs 7.3 and 7.4.

                 (c)    Any source code produced in discovery shall be made available for

  inspection, in a format allowing it to be reasonably reviewed and searched, during normal

  business hours (8:00 a.m. to 6:00 pm local time) or at other mutually agreeable times, at an office

  of the Producing Party's Counsel or another mutually agreed upon location. To the extent access

  is necessary outside of normal business hours, the parties agree to cooperate in good faith and

  make reasonable efforts to accommodate reasonable requests for access outside of normal

  business hours. The computer containing source code will be made available upon reasonable

  notice to the Producing Party, which shall not be less than 2 business days in advance of the

 · requested inspection. The source code shall be made available for inspection on two secured

  computers in a secured room without Internet access or network access to other computers

  ("Source Code Computers"), and the Receiving Party shall not copy, remove, or otherwise

  transfer any portion of the source code onto any recordable media or recordable device. Each

  Source Code Computer will be accessible using a working keyboard, mouse, and two monitors.

  The Producing Party shall install such tools or programs necessary to review, and search the code

  produced on the platform produced. At a minimum these software utilities must provide the

  ability to (a) view, search, and line-number any source code file, (b) search for a given pattern of

  text through a number of files, (c) compare two files and display their differences, and (d)

  compute the MD5 checksum of a file. The Receiving Party's Outside Counsel and/or experts

  may request, at the Receiving Party's expense,, that other commercially available licensed

  software tools for viewing and searching source code be installed on the secured computer. The

  Producing Party shall provide to the Receiving Party a "HIGHLY CONFIDENTIAL - SOURCE

  CODE" printout on non-copyable paper listing directory structure of the three highest directory

  levels of the source code provided on the Source Code Computers. The Producing Party shall

  also make available on the Source Code Computers an electronic, searchable PDF of the entire

                                                  14
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           15 of88
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 685#:
                                     1510




  directory structure of the source code provided on the Source Code Computers. The searchable

  PDF shall be bates numbered and contain line numbers for ease of reference. The Receiving

  Party's Outside Counsel and/or experts shall be entitled to take notes relating to the source code

  but may not copy the source code into the notes. Though an expert may not copy lines of code

  into their notes, an expert's notes may include words from the code (e.g., definitions, function

  names, variable names, constants,         string literals,   and comments)       and the expert's

  analysis of the operation of the source code. The Producing Party may not monitor or record via

  any electronic means the activities of the Receiving Party's representatives during any Source

  Code review. The Producing Party may visually monitor the activities of the Receiving Party's

  representatives during any source code review, but only to ensure that there is no unauthorized

  recording, copying, or transmission of the source code. All persons viewing Source Code shall

  sign on each day they view Source Code a log that will include the names of persons who enter

  the secured room to view the Source Code and when they enter and depart.

                 (d)     The Receiving Party may request paper copies of limited portions of

  source code that are reasonably necessary to attach to filings, pleadings, expert reports, or other

  papers, or for use as an exhibit at deposition or trial, but shall not request paper copies for the

  purposes of reviewing the source code other than electronically as set forth in paragraph (c) in

  the first instance. A request for printed copies of files shall include, on a file-by-file basis, the

  complete file path associated with each file. If additional information is required to uniquely

  identify the requested files, then the request shall include, on a file-by-file basis, such additional

  information. The Producing Party and the Receiving Party shall cooperate in identifying the

  precise files which are sought. Within three (3) days of such request, the Producing Party shall

  either: (i) send one copy set of such pages to the Receiving Party for next day delivery; or (ii)

  inform the Receiving Party that it objects that the printed portions are excessive and/or not done

 ·for a permitted purpose.     All such source code shall be provided on non-copyable paper

  including bates numbers and the label "HIGHLY CONFIDENTIAL - SOURCE CODE." The

  Producing Party may challenge the amount of source code requested in hard copy form pursuant

                                                   15
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           16 of89
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 686#:
                                     1511




 to the dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the

 Producing Party is the "Challenging Party" and the Receiving Party is the "Designating Party"

 for purposes of dispute resolution.

                 (e)     The Receiving Party shall maintain a log of all paper copies of the Source

  Code. The log shall include the names of the reviewers and/or recipients of paper copies and

 locations where the paper copies are stored.          Upon three (3) day's advance notice to the

 Receiving Party by the Producing Party, the Receiving Party shall provide a copy of this log to

 the Producing Party. The Receiving Party shall maintain all paper copies of any printed portions

  of the source code in a secured, locked area. The Receiving Party shall not create any electronic

  or other images of the paper copies and shall not convert any of the information contained in the

  paper copies into any electronic format. The Receiving Party may only request additional paper

  copies if such additional copies are (1) necessary to attach to court filings, pleadings, or other

  papers (including a testifying Expert's expert report), (2) necessary for deposition, or (3)

  necessary for trial. The Receiving Party shall not request paper copies for the purposes of

 · reviewing the source code other than electronically as set forth in paragraph (c) in the first

  instance. To the extent a deposition is likely to involve source code, the Party taking the

  deposition, shall provide at least seven (7) days written notice of that fact, and the Producing

  Party will make a source code computer available at the deposition, minimizing the need for

  additional paper copies of source code. Any paper copies used during a deposition shall be

  retrieved by the Producing Party at the end of each day and must not be given to or left with a

  court reporter or any other individual.

  10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

         LITIGATION
         10.1    If a Party is served with a subpoena or a court order issued in other litigation that

  compels disclosure of any information or items designated in this action as "CONFIDENTIAL"

  or    "HIGHLY        CONFIDENTIAL         -   ATTORNEYS'       EYES     ONLY"       or   "HIGHLY

  CONFIDENTIAL- SOURCE CODE" that Party must:

                                                  16
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           17 of90
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 687#:
                                     1512




         (a) promptly notify in writing the Designating Party. Such notification shall include a

  copy of the subpoena or court order;

         (b) promptly notify in writing the party who caused the subpoena or order to issue in the

  other litigation that some or all of the material covered by the subpoena or order is subject to this

  Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

         (c) cooperate with respect to all reasonable procedures sought to be pursued by the

  Designating Party whose Protected Material may be affected.

         If the Designating Party timely seeks a protective order, the Party ·served with the

  subpoena or court order shall not produce any information designated in this action as

  "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" or

  "HIGHLY CONFIDENTIAL - SOURCE CODE" before a determination by the Court from

  which the subpoena or order issued, unless the Party has obtained the Designating Party's

 permission. The Designating Party shall bear the burden and expense of seeking protection in

  that court of its confidential material - and nothing in these provisions should be construed as

  authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

  another court.

         10.2      The provisions set forth herein are not intended to, and do not, restrict in any way

  the procedures set forth in Federal Rule of Civil Procedure 45(d)(3) or (f).

  1L     A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

         LITIGATION

         (a)       The terms of this Order are applicable to information produced by a Non-Party in

  this action and designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -

  ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL - SOURCE CODE." Such

  information produced by Non-Parties in connection with this litigation is protected by the

  remedies and relief provided by this Order. Nothing in these provisions should be construed as

  prohibiting a Non-Party from seeking additional protections.



                                                    17
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           18 of91
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 688#:
                                     1513




         (b)     In the event that a Party is required, by a valid discovery request, to produce a

 Non-Party's confidential information in its possession, and the Party is subject to an agreement

  with the Non-Party not to produce the Non-Party's confidential information, then the Party shall:

                 1.     promptly notify in writing the Requesting Party that some or all of the

  information requested is subject to a confidentiality agreement with a Non-Party;

                 2.     promptly provide the Non-Party with a copy of the Stipulated Protective

  Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

  the information requested, and inform the Non-Party that it has fourteen (14) days to object to

  the information being provided to the Requesting Party; and

                 3.     make the information requested available for inspection by the Non-Party.

         (c)     If the Non-Party fails to object or seek a protective order from this Court within

  fourteen (14) days of receiving the notice and accompanying information, the Receiving Party

  may produce the Non-Party's confidential information responsive to the discovery request. If the

  Non-Party timely seeks a protective order, the Producing Party shall not produce any information

  in its possession or control that is subject to the confidentiality agreement with the Non-Party

  before a determination by the Court.

  12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

  Material to any person or in any circumstance not authorized under this Stipulated Protective

  Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

  unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

  Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

  made of all the terms of this Order, and (d) request such person or persons to execute the

  "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit A.

  13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

         MATERIAL



                                                   18
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           19 of92
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 689#:
                                     1514




         When a Producing Party gives notice to Receiving Parties that certain inadvertently

 produced material is subject to a claim of privilege or other protection, the obligations of the

 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). Pursuant to

 Federal Rule of Evidence 502(d), the production of a privileged or work-product-protected

 document is not a waiver of privilege or protection from discovery in this case or in any other

 federal or state proceeding. For example, the mere production of privilege or work-product-

 protected documents in this case as part of a mass production is not itself a waiver in this case or

  any other federal or state proceeding. A Producing Party may assert privilege or protection over

 produced documents at any time by notifying the Receiving Party in writing of the assertion of

  privilege or protection. This provision is not intended to modify whatever procedure may be

  established in an e-discovery order that provides for production without prior privilege review.

  14.    MISCELLANEOUS

          14.1      Right to Further Relief. Nothing in this Order abridges the right of any person to

  seek its modification by the Court in the future.

          14.2      Right to Assert Other Objections. By stipulating   to   the entry of this Protective

  Order no Party waives any right it otherwise would have to object to disclosing or producing any

  information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

  no Party waives any right to object on any ground to use in evidence of any of the material

  covered by this Protective Order.

          14.3      Export Control. The Protected Material disclosed by the Producing Party may

  contain technical data subject to export control laws and therefore the release of such technical

  data to foreign persons or nationals in the United States or elsewhere may be restricted.

  The Receiving Party shall take measures necessary to ensure compliance with applicable export

  control laws, including confirming that no unauthorized foreign person has access to such

  technical data.
         No Protected Material may leave the territorial boundaries of the United States of

  America. Without limitation, this prohibition extends to Protected Information (including

                                                      19
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           20 of93
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 690#:
                                     1515




  copies) in physical and electronic form.       The v1ewmg of Protected Information through

  electronic means outside the territorial limits of the United States of America is similarly

  prohibited. The restrictions contained within this paragraph may be amended through the

  express written consent of the Producing Party to the extent that such agreed to procedures

  conform with applicable export control laws and regulations. Nothing in this paragraph is

  intended to remove any obligation that may otherwise exist to produce documents currently

  located in a foreign country.

         14.4    Filing Protected Material. Without written permission from the Designating Party

  or a court order secured after appropriate notice to all interested persons, a Party may not file in

  the public record in this action any Protected Material, but rather must seek to file under seal any

  Protected Material in compliance with Local Rule 5. l .3.

         14.5    Privilege Logs. No Party is required to identify on its respective privilege log any

  document or communication dated after the filing of the Complaint. The parties shall exchange

  their respective privilege logs at a time to be agreed upon by the parties following the production

  of documents, or as otherwise ordered by the Court.

         14.6    Other Proceedings.     By entering this order and limiting the disclosure of

  information in this case, the Court does not intend to preclude another court from fmding that

  information may be relevant and subject to disclosure in another case. Any person or Party

  subject to this order who becomes subject to a motion to disclose another Party's information

  designated as confidential pursuant to this order shall promptly notify that Party of the motion so

  that the Party may have an opportunity to appear and be heard on whether that information

  should be disclosed.

  15.    FINAL DISPOSITION

                 Within 60 days after the fmal disposition of this action, as defmed in paragraph 4,

  each Receiving Party must return all Protected Material to the Producing Party or destroy such

  material. As used in this subdivision, "all Protected Material" includes all copies, abstracts,

  compilations, summaries, and any other format reproducing or capturing any of the Protected

                                                  20
Case
 Case1:20-cv-01233-CFC-JLH
       1:16-cv-00116-RGA Document
                           Document
                                  36 55-1
                                      FiledFiled
                                           07/11/16
                                                 09/01/21
                                                      PagePage
                                                           21 of94
                                                                 21ofPageID
                                                                      222 PageID
                                                                            #: 691#:
                                     1516




 Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

 submit a written certification to the Producing Party (and, if not the same person or entity, to the

 Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

 the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

 not retained any copies, abstracts, compilations, summaries or any other format reproducing or

 capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

 product, and consultant and Expert work product, even if such materials contain Protected

 Material. Any such archival copies that contain or constitute Protected Material remain subject

 to this Protective Order as set forth in Section 4 (DURATION).
 DATED: July 8, 2016                                  DATED: July 8, 2016


 PHILLIPS, GOLDMAN, McLAUGHLIN &                      MORRIS NICHOLS ARSHT &
 HALL, P.A.                                           TUNNELLLLP


 By Isl John C. Phillips. Jr.                         By Isl Karen Jacobs
 John C. Phillips, Jr. (No. 110)                      Jack B. Blumenfeld (No. 1014)
 Megan C. Haney (No. 5016)                            Karen Jacobs (2881)
 1200 North Broom Street                              1201 North Market Street
 Wilmington, Delaware 19806-4204                      Post Office Box 1347
 -and-                                                Wilmington, DE 19899
 Alan S. Kellman                                      -and-
 Tamir Packin                                         Heidi L. Keefe
 DESMARAIS LLP                                        COOLEYLLP
 230 Park Avenue                                      317 5 Hanover Street
 New York, NY 10169                                   Palo Alto, CA 94304-1130

 Attorneys for Plaintiff SOUND VIEW                   Attorneys for Defendant FACEBOOK, INC.
 INNOVATIONS, LLC



                             IT IS SO ORDERED, 1his       Ji_ day of ~                          2016.



                                             ~~                           United States District Judge

                                                 21
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 95 of 222 PageID #:
                                    1517




                        EXHIBIT E
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            1 of 96
                                                                 33 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 229 #:
                                    1518




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


     MELLANOX TECHNOLOGIES, INC. and

     MELLANOX TECHNOLOGIES, LTD.                              C.A. No. 13-913-RGA

                   V.


     INFINITE DA TA LLC

     INFINITE DA TA LLC

                   V.                                         C.A. No. 13-259-RGA

     GENERAL MOTORS LLC

     INFINITE DATA LLC,

                   v.                                         C.A. No. 13-260-RGA

     HOME DEPOT U.S.A. INC.,



                           .wl@Pi \SID) PROTECTIVE ORDER


            WHEREAS the parties in the above-captioned actions (" Action"), Infinite

     Data LLC ("Infinite Data"), Mellanox Technologies, Inc. and Mellanox

     Technologies, Ltd. (collectively, "Mellanox"), General Motors LLC ("GM"), and

     Home Depot U.S.A. Inc. ("Home Depot") (collectively, Mellanox, GM, and Home

     Depot shall be referenced herein as "Defendants" or separately as a Defendant,

     and collectively, Infinite Data and Defendants shall be referenced as ''Parties" or

     separately as a Party) believe that good cause exists for the entry of this Protective

     Order because documents and things designated as Confidential Material
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            2 of 97
                                                                 33 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 230 #:
                                    1519




     hereunder constitute trade secret, proprietary or other confidential information the

     disclosure of which is likely to have the effect of harming the competitive position

     of the designating Party or violating an obligation of confidentiality to a third

     party;

              WHEREAS the Parties have acknowledged that certain documents and

     other information being produced in this litigation include confidential, proprietary

     and/or trade secret information relating to the business of each Party, which, if

     disclosed, would harm the Party's business, commercial, or financial interests; that

     they desire to disclose such material to facilitate settlement discussions; that they

     desire to expedite the flow of discovery material, and facilitate the prompt

     resolution of disputes over confidentiality of discovery materials; that they desire

     to adequately protect information they are entitled to keep confidential as well as

     ensure that only such materials are subject to special treatment; and the Parties

     submit that protection of this material will protect the Parties from unfair

     competition, burden, and expense in accordance with Rule 26(c) of the Federal

     Rules of Civil Procedure.

              THEREFORE IT IS HEREBY ORDERED that the following terms and

     conditions shall govern the use and treatment of documents, materials, items,

     tangible things, and/or information produced by Parties or non-Parties in this

     lawsuit:

              Scope: All documents and tangible things that contain or comprise

     confidential, proprietary and/or trade secret information, including sensitive
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            3 of 98
                                                                 33 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 231 #:
                                    1520




     business development and financial information and research, development or

     commercial information within the scope of Rule 26(c)(l)(G) of the Federal Rules

     of Civil Procedure that are produced either by a Party or by a non-Party to or for

     any of the Parties or their experts and designated as Confidential, Attorneys' Eyes

     Only, and/or Source Code Material as defined below shall be governed during

     discovery in this action by this Protective Order ("Protected Material").

     2.     Confidential Material: Any party to this litigation and any third-party shall

     have the right to designate as "Confidential" and subject to this Order any

     information, document, or thing, or portion of any document or thing: (a) that

     contains trade secrets, competitively sensitive technical, marketing, financial, sales

     or other confidential business information, or (b) that contains private or

     confidential personal information, or (c) that contains information received in

     confidence from third parties, or ( d) which the producing party otherwise believes

     in good faith to be entitled to protection under Rule 26(c)(l)(G) of the Federal

     Rules of Civil Procedure. The party or non-party making such designation is

     referred to herein as the "Producing Party". Any Producing Party who produces or

     discloses any Confidential material, including without limitation any information,

     document, thing, interrogatory answer, admission, pleading, or testimony, shall

     mark the same with the foregoing or similar legend: "CONFIDENTIAL" or

     "CONFIDENTIAL - SUBJECT TO DISCOVERY PROTECTIVE ORDER"

     (hereinafter "Confidential Material").
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            4 of 99
                                                                 33 of
                                                                    PageID
                                                                       222 PageID
                                                                            #: 232 #:
                                    1521




     3.    Material produced and marked as Confidential Material shall be used by the

     receiving party ("Receiving Party") solely for purposes of the prosecution or

     defense of these actions, shall not be used by the receiving party for the purposes

     of any other litigation between the Parties or for any business, commercial,

     competitive, personal or other purpose, and shall not be disclosed by the receiving

     party to anyone other than those set forth in Paragraph 4, unless and until the

     restrictions herein are removed either by written agreement of counsel for the

     parties, or by Order of the Court. In particular, a Receiving Party is not permitted

     to disclose Confidential Material of a Producing Party to other Parties subject to

     this Order without the prior written permission of the Producing Party. It is,

     however, understood that counsel for a party may give advice and opinions to his

     or her client solely relating to the above-captioned action based on his or her

     evaluation of Confidential Material, provided that such advice and opinions shall

     not reveal the content of such Confidential Material except by prior written

     agreement of counsel for the parties, or by Order of the Court.

     4.    Confidential Material and the contents of Confidential Material may be

     disclosed only to the following individuals under the following conditions, except

     upon prior written consent of the designating party, or upon order of the Court:

     (a)   Outside counsel of record in this Action for the Parties;

     (b)   In-house counsel for the Parties who either have responsibility for making

           decisions dealing directly with the litigation of this Action, or who are
                                                                                            I
           assisting outside counsel in the litigation of this Action;
Case
  Case
     1:20-cv-01233-CFC-JLH
        1:13-cv-00259-RGA Document
                           Document3455-1
                                        Filed
                                            Filed
                                              04/03/14
                                                  09/01/21
                                                         Page
                                                            Page
                                                              5 of100
                                                                   33 PageID
                                                                      of 222 PageID
                                                                              #: 233 #:
                                      1522




      (c)    Secretarial, paralegal, clerical, duplicating and data processing personnel of

             the foregoing reasonably necessary to assist in the litigation of this Action;

      (d)    Outside consultants or experts (i.e., not existing employees or affiliates of a

             Party or an affiliate of a Party) retained for the purpose of this Action,

             provided that, before access is given, the consultant or expert has

             completed the acknowledgement attached as Appendix A hereto, and has

             complied with the procedures set forth in Paragraph IO below;

      (e)    The Court and court personnel, in the manner prescribed by Paragraph 14

             hereof;

       (f)   Any mediator who is assigned to hear this matter, and his or her staff;

      (g)    Vendors retained by or for the parties to assist in preparing for pretrial

             discovery, trial and/or hearings including, but not limited to, court

             reporters, litigation support personnel, jury consultants, individuals to

             prepare demonstrative and audiovisual aids for use in the courtroom or in

             depositions or mock jury sessions, as well as their staff, stenographic, and

             clerical employees whose duties and responsibilities require access to such

             materials.

      (h)    Up to three (3) designated representatives of each of the Parties to the

             extent reasonably necessary for the litigation of this Action, provided that

             each designated representative complete the acknowledgement attached as

             Appendix A hereto and the same is served upon the producing Party.

             Either party may in good faith request the other party's consent to designate
Case
  Case
     1:20-cv-01233-CFC-JLH
        1:13-cv-00259-RGA Document
                           Document3455-1
                                        Filed
                                            Filed
                                              04/03/14
                                                  09/01/21
                                                         Page
                                                            Page
                                                              6 of101
                                                                   33 PageID
                                                                      of 222 PageID
                                                                              #: 234 #:
                                      1523




             one or more additional representatives, the other party shall not

             unreasonably withhold such consent, and the requesting party may seek

             leave of Court to designate such additional representative(s) if the

             requesting party believes the other party has unreasonably withheld such

             consent; and

       (i)   Any deponent may be shown or examined on any information, document or

             thing designated Confidential or Attorneys' Eyes Only Material if it

             appears that the witness authored or received a copy of it, was personally

             involved in the subject matter described therein, or is employed by the

             party who produced the information, document or thing, or if the producing

             party consents to such disclosure.

      5.     Confidential Material shall be used only by individuals permitted access to

      it under Paragraph 4. Confidential Material, copies thereof, and the information

      contained therein, shall not be disclosed in any manner to any other individual,

      until and unless (a) outside counsel for the party asserting confidentiality gives

      prior written consent to its disclosure, or (b) the Court orders such disclosure.

      6.     Attorneys' Eyes Only Material: Any party to this litigation and any third-

      party shall have the right to designate as "Attorneys' Eyes Only" and subject to

      this Order any information, document, or thing, or portion of any document or

      thing that contains highly sensitive business or personal information (including

      but not limited to business development, financial and technical information), the

      disclosure of which the producing party in good faith determines warrants further
Case
  Case
     1:20-cv-01233-CFC-JLH
        1:13-cv-00259-RGA Document
                           Document3455-1
                                        Filed
                                            Filed
                                              04/03/14
                                                  09/01/21
                                                         Page
                                                            Page
                                                              7 of102
                                                                   33 PageID
                                                                      of 222 PageID
                                                                              #: 235 #:
                                      1524




      limitation upon its dissemination. Any party to this litigation or any third party

      who is covered by this Order, who produces or discloses any Attorneys' Eyes

      Only material, including without limitation any information, document, thing,

      interrogatory answer, admission, pleading, or testimony, shall mark the same with

      the foregoing or similar legend: "RESTRICTED CONFIDENTIAL -

      ATTORNEYS' EYES ONLY" or "RESTRICTED CONFIDENTIAL-

      ATTORNEYS' EYES ONLY - SUBJECT TO DISCOVERY PROTECTIVE

      ORDER" (hereinafter "Attorneys' Eyes Only Material").

      7.     Material produced and marked as Attorneys' Eyes Only Material shall be

      used by the receiving party solely for purposes of the prosecution or defense of

      this action, shall not be used by the receiving party for the purposes of any other

      litigation between the Parties or for any business, commercial, competitive,

      personal or other purpose, and shall not be disclosed by the receiving party to

      anyone other than those set forth in Paragraph 8, unless and until the restrictions

      herein are removed either by written agreement of counsel for the parties, or by

      Order of the Court. In particular, a Receiving Party is not permitted to disclose

      Attorneys' Eyes Only Material of a Producing Party to other Parties subject to this

      Order without the prior written permission of the Producing Party. It is, however,

      understood that counsel for a party may give advice and opinions to his or her

      client solely relating to the above-captioned action based on his or her evaluation

      of Attorneys' Eyes Only Material, provided that such advice and opinions shall
Case
  Case
     1:20-cv-01233-CFC-JLH
        1:13-cv-00259-RGA Document
                           Document3455-1
                                        Filed
                                            Filed
                                              04/03/14
                                                  09/01/21
                                                         Page
                                                            Page
                                                              8 of103
                                                                   33 PageID
                                                                      of 222 PageID
                                                                              #: 236 #:
                                      1525




     not reveal the content of such Attorneys' Eyes Only Material except by prior

      written agreement of counsel for the parties, or by Order of the Court.

      8.     Attorneys' Eyes Only Material and the contents of Attorneys' Eyes Only

     Material may be disclosed to (or access provided to) only those individuals

      identified in paragraphs 4(a), 4(c)- (g), and 4(i).

      9.     Attorneys' Eyes Only Material shall be used only by individuals permitted

      access to it under Paragraph 8. Attorneys' Eyes Only Material, copies thereof, and

      the information contained therein, shall not be disclosed in any manner to any other

      individual, until and unless (a) outside counsel for the party asserting

      confidentiality provides prior written consent, or (b) the Court orders such

      disclosure.

      10.       An expert's or consultant's access to Protected Material shall be subject to

      the terms in this paragraph, including the notice-and-objection provisions below,

      and the requirement that the expert or consultant execute the Agreement to be

      Bound attached hereto as Appendix A. The Party that retained the expert or

      consultant shall retain the Agreement to be Bound and must provide a copy to

      every Party to whose Protected Material the expert or consultant is to be given

      access.
                                                                                               f
                (a) Before a Party may disclose, directly or indirectly, any Protected

      Material to an expert or consultant, the Party must give written notice to the

      Producing Party of the following information as it relates to the expert or
                                                                                               I
                                                                                               (

                                                                                               I
                                                                                               l
      consultant:

                                                                                               l


                                                                                               I
Case
  Case
     1:20-cv-01233-CFC-JLH
        1:13-cv-00259-RGA Document
                           Document3455-1
                                        Filed
                                            Filed
                                              04/03/14
                                                  09/01/21
                                                         Page
                                                            Page
                                                              9 of104
                                                                   33 PageID
                                                                      of 222 PageID
                                                                              #: 237 #:
                                      1526




                   (i) current curriculum vitae, including the full name of the individual

            and the city and state of his or her primary residence;

                   (ii) business address and title;

                   (iii) nature of business or profession;

                   (iv) any previous or current relationship (personal or professional)

            with any of the Parties;

                   (v) a listing of other actions (including case name, case number, and

            court/agency) in which the individual has testified (at trial, deposition or in

            a hearing) over the last four years;

                   (vi) the individual's current employer;

                   (vii) all companies for which the individual has consulted or been

            employed by, within the past four years, and the years of such consulting or

            employment and brief description of the work performed (In the event such

            proposed expert or consultant is prohibited due to confidentiality

            obligations to a non-party from disclosing a present or prior employment or

            consultancy, the expert or consultant shall so state and shall in that case

            disclose such information as the expert or consultant is permitted to provide

            regarding the nature of the employment or consultancy-such as, e.g., the

            industry or technology involved in that employment or consultancy;

            whether the employment or consultancy was for a competitor of a Party;

            and like information-to enable, to the extent possible, the Producing Party

            to determine whether or not to object to the expert or consultant);
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            10 of105
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 238 #:
                                     1527




                    (viii) a listing of all papers or articles written by the individual in

            the last 10 years;

                   (ix) whether the individual is involved in or anticipates involvement

            in any aspect of prosecuting patent applications relating to computer

            network communications architecture in the field of the invention of the

            patent-in-suit and

                   (x) a copy of the expert's or consultant's signed Agreement to be

            Bound (in the form attached hereto as Attachment A). A separate

            Agreement to be Bound shall not be required for staff members working

            under the supervision of an individual signing an Agreement to be Bound in

            the form of Attachment A. An individual signing an Agreement to be

            Bound in the form of Attachment A, however, shall accept full
                                                                                              I
            responsibility for taking measures to ensure that staff members working

            under his or her supervision comply with the terms of this Protective Order.

            (b) A Producing Party must object in writing to the disclosure of Protected

     Material within ten (10) calendar days of receiving a Receiving Party's written

     notice and the information specified in the preceding paragraph.

            (c) If an objection is made, the Producing and Receiving Parties shall meet

     and confer to try to resolve the dispute by agreement. If no agreement is reached

     within fourteen ( 14) calendar days, the objecting Party may move the Court for an

     order that access to Protected Material be denied the designated individual, or

      other appropriate relief. Unless and until the Court determines otherwise, no
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            11 of106
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 239 #:
                                     1528




     disclosure of any such Protected Material shall be made by the Receiving Party to

     any expert or consultant to whom an objection has been made.

      11.         Source Code. The Parties may designate documents, information, or

     things as "RESTRICTED CONFIDENTIAL -- SOURCE CODE" (hereinafter

     "Source Code Material"), which means source code, as that term is defined in

     section l l(a) below, and information related to source code, which is to be

     protected subject to the additional protections provided below.

            (a)      Source code includes human-readable programming language text that

                     defines software, firmware, or electronic hardware descriptions and/or

                     instructions (hereinafter referred to as "source code"). Source code

                     includes, without limitation, computer code, scripts, assembly, object

                     code, RTL code, source code listings and descriptions of source code,
                                                                                                     II
                     object code listings and descriptions of object code, formulas,

                     engineering specifications, electronic production files, including net lists,

                     GDS files, CAD files, and the like, or schematics or databases that define

                     or otherwise describe in detail the algorithms or structure of software or

                     hardware. Source code documents at least include ( 1) printed documents

                     that contain or refer to selected source code or hardware components

                     ("printed source code"); (2) electronic communications and descriptive

                     documents, such as emails, design documents and programming

                     examples, which contain or refer to selected source code or hardware

                     components ("described source code"); (3) electronic source code
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            12 of107
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 240 #:
                                     1529




               documents that reside in a source code repository from which software

               and related data files may be compiled, assembled, linked, executed,

               debugged and/or tested ("source code files"); (4) electronic production

               files, schematics, or databases as described above; and ( 5) transcripts,

               reports, video, audio, or other media that include, quote, cite, describe, or

               otherwise refer to source code, source code files, and/or the development

               thereof. Source code files may include "header files," "make" files,

               project files, link files, and other human-readable text files used in the

               generation, compilation, translation, and/or building of executable

               software, including software intended for execution by an interpreter.

         (b)   Access to a Party's Source Code Material shall be provided only on

               "stand-alone," secured computer(s) (that is, the computer may not be

               linked to any network, including a local area network ("LAN"), an

               intranet or the Internet) ("Source Code Computer"). Upon reasonable

               request (for example, when a receiving party wishes to send two

               reviewers to work in parallel), two computers with identical copies of

               the source code will be provided, so long as the receiving party timely

               reimburses the producing party its costs incurred in providing such a

               second computer with identical copies of the source code. Whenever a

               Party produces additional source code on the Source Code Computer,
                                                                                               i
                                                                                               I
               the producing party shall give notice to the receiving party within two

               (2) business days. The Source Code Computer(s) may be connected to
                                                                                               ii
                                                                                               I
                                                                                               f
                                                                                               1




                                                                                               I
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            13 of108
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 241 #:
                                     1530




               a printer solely for the limited purposes permitted pursuant to

               subparagraph (k) below. Additionally, the Source Code Computer(s)

               may only be located in a secured room ("Source Code Room") at the

               offices of the producing Party's outside counsel or at some other

               mutually agreeable location. The Source Code Computer(s) shall run a

               reasonably current version of an operating system such as Apple OS

               X, Microsoft Windows, Linux, or SunOS.

         (c)   The producing party shall install tools that are sufficient for viewing

               and searching the code produced, on the platform produced, if such

               tools exist and are presently used in the ordinary course of the

               producing party's business. The receiving party's outside counsel

               and/or experts may request that commercially available software tools

               for viewing and searching source code be installed on the secured

               computer, provided, however, that such other software tools are

               reasonably necessary for the receiving party to perform its review of

               the source code consistent with all of the protections herein, and the

               receiving party pays all costs associated with the purchase and

               installation of such software tools.

         (d)   No recordable media or recordable devices, including without limitation

               sound recorders, computers, cellular telephones, peripheral equipment,

               cameras, CDs, DVDs, USB Flash drives, or drives of any kind, shall be
                                                                                         i
               permitted into the Source Code Review Room, except a wireless-

                                                                                          l
                                                                                         II
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            14 of109
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 242 #:
                                     1531




              disabled, camera-disabled computer provided by the receiving party's

              outside counsel and/or experts. The receiving party's outside counsel

              and/or experts shall be entitled to take notes relating to the source code

              on a wireless-disabled, camera-disabled computer but may not take such

              notes electronically on the Source Code Computer itself. No copies of

              all or any portion of the source code may leave the room in which the

              source code is inspected except as otherwise provided herein. Further,

              no other written or electronic record of the source code is permitted

              except as otherwise provided herein. The producing party may visually

              monitor the activities of the receiving party's representatives during any

              source code review, but only to ensure that no unauthorized electronic

              records of the source code and that no information concerning the

              source code are being created or transmitted in any way. Counsel for

              Producing Party is not permitted to review any notes made by the

              Receiving Party's representatives. Such monitor shall not be in the

              Source Code Review Room, and shall not be able to listen to any

              activity taking place in the Source Code Review Room. No video may

              be made of any activity taking place in the Source Code Review Room,

              nor shall the monitor be permitted to report on any activities therein

              other than as may relate to the above-referenced purpose of the

              monitoring.
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            15 of110
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 243 #:
                                     1532




         (e)   Except as provided in subparagraph (k) below, the receiving party will

               not copy, remove, or otherwise transfer any source code from the

               Source Code Computer including, without limitation, copying,

               removing, or transferring the source code onto any recordable media or

               recordable device. The receiving party will not transmit any source code

               in any way from the producing party's facilities or the offices of its

               outside counsel of record. The producing party shall make the Source

               Code Computers available at a deposition upon request by the receiving

               party.

         (f)   Prior to the first inspection of the Source Code Computer, the receiving

               Party shall provide ten (10) business days' notice of the Source Code

               that it wishes to inspect. Prior to the second or subsequent inspection of

               the Source Code Computer, the receiving Party shall provide three (3)

               business days' notice of the Source Code that it wishes to inspect.

               When requesting inspection of a Party's Source Code Material, the

               receiving party shall identify all persons who will inspect the producing

               Party's Source Code Material on behalf of a receiving Party, including

               members of a receiving Party's outside law firm. The receiving Party

               shall make reasonable efforts to restrict its requests for such access to

               the Source Code Computer(s) to normal business hours, which for

               purposes of this paragraph shall be 8:00 a.m. through 6:00 p.m. on

               normal business days (i.e., weekdays that are not Federal or state
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            16 of111
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 244 #:
                                     1533




               holidays). However, upon reasonable notice from the receiving party,

               the producing Party shall make reasonable efforts to accommodate the

               receiving Party's request for access to the Source Code Computer(s)

               outside of normal business hours. The Parties shall cooperate in good

               faith such that maintaining the producing Party's Source Code Material

               at the offices of its outside counsel (or at some other mutually agreeable

               location) shall not unreasonably hinder the receiving Party's ability to

               efficiently and effectively conduct the prosecution or defense of this

               Action;

         (g)   The producing Party shall provide the receiving Party with information

               explaining how to start, log on to, and operate the Source Code

               Computer(s) in order to access the produced Source Code Material on

               the stand-alone computer(s);

         (h)   The producing Party will produce Source Code Material in native

               format as it is kept in the ordinary course of the producing Party's

               business (e.g., maintaining the file names, file extensions and directory

               structure as it is kept in the ordinary course of business);

         (i)   Access to Protected Material designated RESTRICTED

               CONFIDENTIAL - SOURCE CODE shall be limited to outside counsel
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            17 of112
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 245 #:
                                     1534




                    and up to three (3) outside consultants or experts 1 of the Receiving Party

                    (i.e., not existing employees or affiliates of a Party or an affiliate of a

                    Party) retained for the purpose of this Action and approved to access

                    such Protected Materials pursuant to paragraph 4(d) above. A receiving

                    Party may include excerpts of Source Code Material in a pleading,

                    exhibit, expert report, discovery document, or other Court document

                    ("Source Code Document"), provided that the Source Code Documents

                    are appropriately marked under this Order, restricted to those who are

                    entitled to have access to them as specified herein, and, if filed with the

                    Court, filed under seal in accordance with the Court's rules, procedures

                    and orders;

          U)        To the extent portions of Source Code Material are quoted in a Source

                    Code Document, either ( 1) the entire Source Code Document will be

                    stamped and treated as RESTRICTED CONFIDENTIAL- SOURCE

                    CODE or (2) those pages containing quoted Source Code Material will

                    be separately stamped and treated as RESTRICTED CONFIDENTIAL -

                    SOURCE CODE;

          (k)       The receiving Party shall be permitted to make one printout of Source


                1
               For the purposes of this paragraph, an outside consultant or expert is defined to
      include the outside consultant's or expert's direct reports and other support personnel,
      such that the disclosure to a consultant or expert who employs others within his or her
      firm to help in his or her analysis shall count as a disclosure to a single consultant or
      expert.
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            18 of113
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 246 #:
                                     1535




              Code Material. The receiving Party may not print more than thirty (30)

              consecutive pages or five hundred (500) total pages of Source Code

              from each producing Party in this litigation without prior written

              approval by the producing Party or Order of the Court. Upon printing

              such pages of Source Code Material, the producing Party shall collect

              such materials and Bates number, copy and label all of the printed pages

              ''RESTRICTED CONFIDENTIAL - SOURCE CODE." Within two (2)

              business days, the producing Party shall either ( 1) provide one copy set

              of such pages to the receiving Party and one copy set of such pages to

              one of the receiving Party's experts disclosed pursuant to paragraph 4(d)

              above, such expert's identification and physical address for delivery of

              the Source Code Material to be provided to the producing Party within

              two days of the inspection of the Source Code Material, or (2) inform

              the receiving Party that it objects that the printed portions are excessive

              and/or not done for a permitted purpose. If the producing Party objects

              to any printed portions, the parties shall meet and confer within five (5)

              business days after the producing party has informed the receiving party

              of its objection. If, after meeting and conferring, the producing Party

              and the receiving Party cannot resolve the objection, the producing

              Party shall be entitled to seek a Court resolution of whether the printed

              Source Code Material in question is narrowly tailored and was printed          t
              for a permitted purpose;
                                                                                            I
                                                                                            (
                                                                                            I
                                                                                            ''

                                                                                            I
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            19 of114
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 247 #:
                                     1536




         (1)   Printed Source Code Material shall be labeled "RESTRICTED

               CONFIDENTIAL - SOURCE CODE" and shall continue to be treated

               as such;

        (m)    If the receiving Party's outside counsel, consultants, or experts obtain

               printouts or photocopies of Source Code Material, the receiving Party

               shall ensure that such outside counsel, consultants, or experts keep the

               printouts or photocopies in a secured locked area in the offices of such

               outside counsel, consultants, or expert. The receiving Party may also

               temporarily keep the printouts or photocopies at the Court for any

               proceedings(s) relating to the Source Code Material, for the dates

               associated with the proceeding(s) and any intermediate location

               reasonably necessary to transport the printouts or photocopies (e.g., a

               hotel prior to a Court proceeding);

         (n)   The receiving Party's outside counsel shall make no more than three (3)

               additional copies of any portions of the Source Code Material, not

               including copies attached to court filings, and shall maintain a log of all

               paper copies of the Source Code Material. The log shall include the

               names of the recipients of all paper copies and locations where the paper

               copies are stored. The receiving party shall provide a copy of this log to

               the producing Party within five (5) business days of a producing Party's

               request for a copy of the log, such request to include a reasonable basis

               for production (e.g., good cause). Other than as provided herein, no




                                                                                             I
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            20 of115
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 248 #:
                                     1537




               other copies (i.e., paper copies, electronic copies, handwritten copies,

               etc.) of Source Code Material shall be made without prior written

               consent of the producing Party, except as necessary to create documents

               which, pursuant to the Court's rules, procedures and order, must be filed

               or served electronically;

         (o)   Court reporters and/or videographers shall not retain or be given copies

               of any portions of RESTRICTED CONFIDENTIAL - SOURCE

               CODE, all of which shall be maintained by deposing counsel under the

               secure conditions required herein. If any portion of RESTRICTED

               CONFIDENTIAL         SOURCE CODE is used during a deposition, the

               deposition record will identify the exhibit containing any

               RESTRICTED CONFIDENTIAL               SOURCE CODE by its production

               numbers only, and the entire deposition transcript shall be deemed

               designated RESTRICTED CONFIDENTIAL - SOURCE CODE until

               further specifically designated in accordance with this Order. To the

               extent any portion of RESTRICTED CONFIDENTIAL                SOURCE

               CODE are quoted in any document or transcript, either the entire

               document or transcript will be stamped and treated as RESTRICTED

               CONFIDENTIAL - SOURCE CODE or at least those pages containing

               any RESTRICTED CONFIDENTIAL - SOURCE CODE will be

               separately bound, designated, and treated as RESTRICTED

               CONFIDENTIAL - SOURCE CODE.
                                                                                           !
                                                                                           I
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            21 of116
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 249 #:
                                     1538




         (p)   A producing Party's Source Code Material may only be transported by

               the receiving Party at the direction of a person authorized under

               subparagraph (i) above to another person authorized under subparagraph

               (i) above, on paper, using a secure overnight delivery service, signature

               required, that maintains the security of the information and provides

               tracking information regarding how the Source Code Material is

               transported and who signs for it. Source Code Material may not be

               transported or transmitted electronically over a network of any kind,

               including a LAN, an intranet, or the Internet.

         (q)   Source code and information related to source code, including

               information, routines, concepts, etc. revealed in the source code, shall be

               used by the receiving party solely for purposes of the prosecution or

               defense of this action, shall not be used by the receiving party for the

               purposes of any other litigation between the Parties or for any business,

               commercial, competitive, personal or other purpose, and shall not be

               disclosed by the receiving party to anyone other than those set forth in

               subparagraph (i) above, unless and until the restrictions herein are

               removed either by written agreement of counsel for the parties, or by

               Order of the Court. In particular, a Receiving Party is not permitted to

               disclose source code and information related to source code, including

               information, routines, concepts, etc. revealed in the source code, of a

               Producing Party to other Parties subject to this Order without the prior

                                                                                             I
                                                                                             I
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            22 of117
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 250 #:
                                     1539




                    written permission of the Producing Party. It is, however, understood

                    that counsel for a party may give advice and opinions to his or her client

                    solely relating to the above-captioned action based on his or her

                    evaluation of source code and information related to source code,

                    provided that such advice and opinions shall not reveal the content of

                    such RESTRICTED CONFIDENTIAL               SOURCE CODE Material

                    except by prior written agreement of counsel for the parties, or by Order

                    of the Court.

     12.         Objections to Designations: If counsel for a party objects to a designation

     as Confidential, Attorneys' Eyes Only, or Source Code Material hereunder, the

     following procedure shall apply:

           (a)      Counsel for the objecting party shall serve on the designating party or

                    third party a written objection to such designation. Counsel for the

                    designating party or third party shall respond in writing to such

                    objection within ten (10) calendar days, and shall state with particularity

                    the grounds for asserting that the document or information is

                    Confidential, Attorneys' Eyes Only, or Source Code Material. If the

                    written objection expressly refers to this paragraph and the duty to

                    respond within 10 days, and no timely written response is made to the

                    objection, then the challenged designation will be deemed to be void. If

                    the designating party or nonparty makes a timely response to such
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            23 of118
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 251 #:
                                     1540




                     objection asserting the propriety of the designation, counsel shall then

                     confer in good faith in an effort to resolve the dispute.

            (b)      If a dispute as to a designation as Confidential, Attorneys' Eyes Only, or

                     Source Code Material cannot be resolved by agreement, the objecting

                     party shall present the dispute to the Court. The proponent of the

                     protected designation shall have the burden of showing that the

                     designated document should be treated as designated pursuant to this

                     Protective Order. The document or information that is the subject of the

                     dispute shall be treated as originally designated pending resolution of

                     the dispute.

     13.          Parties may, at a deposition or hearing or within thirty (30) days after

     receipt of a deposition or hearing transcript, designate the deposition or hearing

     transcript or any portion thereof as "CONFIDENTIAL," "RESTRICTED

     CONFIDENTIAL - ATTORNEYS' EYES ONLY," or "RESTRICTED

     CONFIDENTIAL - SOURCE CODE" pursuant to this Order. Access to the

     deposition or hearing transcript so designated shall be limited in accordance with

     the terms of this Order. Until expiration of the 30-day period, the entire deposition

     or hearing transcript shall be treated as "RESTRICTED CONFIDENTIAL -

     ATTORNEYS' EYES ONLY".

      14.         Court Filings and Hearings: No Protected Material under this protective

     order shall be submitted to the Court- including without limitation quoting or

     attaching such information in any pleading, motion, memorandum, or other filing -
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            24 of119
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 252 #:
                                     1541




     unless under seal. Any party desiring to submit non-confidential portions of a

     document designated Confidential, Attorneys' Eyes Only, or Source Code Material

     may redact the confidential information and submit the redacted document to the

     Court with the approval of the producing party, and counsel will endeavor to

     expeditiously provide approval of so-redacted documents upon request.

     15.   If the need arises during trial or at any Hearing before the Court for any

     party to disclose Confidential Material, Attorneys' Eyes Only Material, or Source
                                                                                            I
     Code Material it may do so only after giving notice to the producing party and as

     directed by the Court.

     16.    Inadvertent Disclosure: To the extent consistent with applicable law, the

     inadvertent or unintentional disclosure of Confidential Material, Attorneys' Eyes

     Only Material, or Source Code Material that should have been designated as such,

     regardless of whether the information, document or thing was so designated at the

     time of disclosure, shall not be deemed a waiver in whole or in part of a party's

     claim of confidentiality, either as to the specific information, document or thing

     disclosed or as to any other material or information concerning the same or related

     subject matter. Such inadvertent or unintentional disclosure may be rectified by

     notifying in writing counsel for all parties to whom the material was disclosed that

     the material should have been designated Confidential, Attorneys' Eyes Only, or

     Source Code within a reasonable time after discovery of the inadvertent

     disclosure. Such notice shall constitute a designation of the information, document

     or thing as Confidential, Attorneys' Eyes Only, or Source Code under this Order.
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            25 of120
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 253 #:
                                     1542




     17.    Clawback Provision: If documents, information or other material subject to

     a claim of attorney-client privilege, work product doctrine, or other privilege,

     doctrine, or immunity is inadvertently or unintentionally produced, such

     production shall in no way prejudice or otherwise constitute a waiver of, or

     estoppel as to, any such privilege, doctrine, or immunity. Any Party that

     inadvertently or unintentionally produces documents, information or other

     material it reasonably believes are protected under the attorney-client privilege,

     work product doctrine, or other privilege, doctrine, or immunity, may obtain the

     return of such documents, information or other material by promptly notifying the

     recipient( s), and the receiving party's treatment of such materials shall be in

     accordance with Federal Rule of Civil Procedure 26(b)(5)(B). However, nothing

     herein restricts the right of the receiving party to challenge the producing party's

     claim of privilege if appropriate within a reasonable time after receiving notice of

     the inadvertent or mistaken disclosure without relying on the contents of such

     inadvertently or mistakenly disclosed documents, information, or other materials.

      18.   At any hearing relating to this action before trial before any judicial officer,

     subject to the rules of evidence, the requirements of this Order and an order of the

     Court, a Party may use any Protected Material for any purpose relating to such

     hearing. The use of the Protected Material in this Court shall not affect its coverage

     by this Protective Order or constitute a waiver of confidentiality with respect

     thereto. The Parties reserve the right to seek relief from the Court, either prior to or

     at a hearing in which Protected Material may be utilized, to either close the
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            26 of121
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 254 #:
                                     1543




     courtroom or to otherwise seek appropriate relief to comply with the obligations set

     forth in this Order.

     19.    The pretrial order submitted by the parties in this action shall address the

     treatment at trial of documents, information or testimony designated

     "CONFIDENTIAL," "RESTRICTED CONFIDENTIAL - ATTORNEYS' EYES

     ONLY," or "RESTRICTED CONFIDENTIAL - SOURCE CODE" pursuant to

     this Protective Order unless the confidentiality of such information has been

     removed by agreement of counsel or by this Court in accordance with the

     provisions of this Protective Order.

     20.    No information that is in the public domain or that is already known by the

     receiving party on a non-confidential basis through proper means, or that is or

     becomes available to a party on a non-confidential basis from a source other than

     the party asserting confidentiality, providing such source is rightfully in possession

     of such information on a non-confidential basis, shall be deemed or considered to

     be Confidential Material or Attorneys' Eyes Only Material under this Order. For

     example, prior art that is already in the public domain at the time of production

     may be used by the Receiving Party for any purpose, even if such public prior art

     was not otherwise known to the Receiving Party prior to production by the

     Producing Party.

     21.    This Order shall not deprive any party of its right to object to discovery by

     any other party or on any otherwise permitted ground. This Order is being entered
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            27 of122
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 255 #:
                                     1544




     without prejudice to the right of any party to move the Court for modification or

     for relief from any of its terms.

     22.    This Protective Order shall survive the termination of this action and shall

     remain in full force and effect unless modified by an Order of this Court or by the

     written stipulation of the Parties filed with the Court.
                                                                                             t
                                                                                             I




     23.    Any individual attorney representing Infinite Data, whether in-house or

     outside counsel, and any person who is associated with Infinite Data and has

     reviewed a Defendant's Source Code Material, who obtains, receives, accesses, or

     otherwise learns, in whole or in part, a Defendant's Source Code Material under

     this Order shall ( 1) execute the Agreement to be Bound attached hereto as

     Appendix A, and provide a copy to every Party whose Source Code Material the
                                                                                             I
     attorney obtains, receives, accesses, or otherwise learns, and (2) refrain from the
                                                                                             [
                                                                                             j

     following activities for a period of one (1) year after the final resolution of this    l
     action: (a) preparing, prosecuting, supervising, advising on, consulting on, editing,

     amending or assisting in the preparation or prosecution of any patent application,

     specification, claim, and/or response to office action, or other activity otherwise
                                                                                             I
                                                                                             l


     affecting the scope of claims in a patent or patent application pertaining to the
                                                                                             I
                                                                                             f·
                                                                                             f.




     functionality, operation, and design of hardware and software systems relating to       I
                                                                                             l
     computer network communications architecture in the field of the invention of the
                                                                                             l•
     patent-in-suit, before any foreign or domestic agency, including the United States

     Patent and Trademark Office; or (b) participating in the acquisition of patent

     applications, or the rights to any such patent applications with the right to




                                                                                             \
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            28 of123
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 256 #:


                                                                                             I
                                     1545


                                                                                             I
     sublicense, relating to the functionality, operation, and design of hardware and
                                                                                             t
     software systems and subsystems that relate to computer network communications

     architecture in the field of the invention of the patent-in-suit. To ensure

     compliance with the purpose of this provision, Plaintiff shall create an "Ethical
                                                                                             I
     Wall" between those persons with access to Source Code Material and any

     individuals who, on behalf of Plaintiff or its acquirer, successor, predecessor, or

     other affiliate, prepare, prosecute, supervise or assist in the preparation or

     prosecution of any patent application pertaining to the field of the invention of the

     patent-in-suit. Litigation counsel may not otherwise participate in any

     reexamination or reissue proceeding of the patent-in-suit and/or any patents

     involving the functionality, operation, and design of hardware and software

     systems relating to computer network communications architecture in the field of

     the invention of the patent-in-suit, including drafting, reviewing, revising, or

     approving any new claims or any changes or amendments to any existing claims

     and also may not advise regarding amending claims or adding new claims, except

     as set forth in paragraph 24 below. Nothing in this paragraph shall prevent any

     attorney from sending non-confidential prior art to any attorney involved in patent

     prosecution for purposes of ensuring that such prior art is submitted to the U.S.

     Patent and Trademark Office (or any similar agency of a foreign government) to

     assist a patent applicant in complying with its duty of candor.

     24.     For purposes oflnter Partes Review before the United States Patent and

     Trademark Office ("IPR"), plaintiffs may designate one or more attorneys as set
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            29 of124
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 257 #:
                                     1546




     forth in paragraph 4(a), who may participate in handling any IPR for the patent-in-

     suit, any related patent, or any other patent covered by the scope of the prosecution
                                                                                              I
     bar in paragraph 23. These designated attorneys shall not be involved in

     reviewing Source Code Material under this Protective Order, nor shall they take

     part in discussing Source Code Material with co-counsel, any witness in the case,

     or any expert, consultant or other person or entity, nor shall they read any report or

     other document concerning such Source Code Material, nor attend portions of any

     deposition or hearing (nor read portions of transcripts of such depositions or

     hearings) where Source Code Material are mentioned or discussed. They may

     participate in all other aspects of this case. If Source Code Material will be used at

     trial, the parties shall discuss the operation of this prosecution bar at the pretrial

     conference.

     25.    Other Proceedings. By entering this order and limiting the disclosure of

     information in this case, the Court does not intend to preclude another court from

     finding that information may be relevant and subject to disclosure in another case.

     Any person or party subject to this order who becomes subject to a motion to

     disclose another party's information designated as confidential pursuant to this

     order shall promptly notify that party of the motion so that the party may have an

     opportunity to appear and be heard on whether that information should be

     disclosed.

     26.    If at any time Protected Material under the Protective Order is subpoenaed

     by any court, arbitral, administrative, or legislative body, the Party to whom the
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            30 of125
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 258 #:
                                     1547




     subpoena or other request is directed shall immediately give prompt notice to

     counsel for Producing Party and shall provide each such Party with an opportunity

     to move for a protective order regarding the production of Protected Material

     implicated by the subpoena. If a producing party does not take steps to prevent

     disclosure of such documents within twenty (20) business days after the service of

     the written notice, the party to whom the referenced subpoena is directed may

     produce such documents in response thereto but shall take all reasonable measures

     to have such documents treated in accordance with terms of this Protective Order.

     27.   No Defendant is required to produce its Protected Material to any other

     Defendant or Defendants, but nothing in this Order shall preclude such production.

     Notwithstanding the provisions of this Protective Order, Infinite Data shall not

     disclose one Defendant's Protected Material to any other Defendant or Defendants

     through Court filings, oral argument in Court, expert reports, deposition, discovery

     requests, discovery responses, or any other means, without the express prior

     written consent of the Defendant that produced the Protected Material.

     28.   Within 120 days of final conclusion of this action, each Party or other

     individual subject to the terms hereof shall be under an obligation to assemble and

     to return to the originating source all originals and unmarked copies of documents

     and things containing Confidential Material, Attorneys' Eyes Only Material, or

     Source Code Material, and to destroy, should such source so request, all copies of

     Confidential Material, Attorneys' Eyes Only Material, or Source Code Material as

     well as excerpts, summaries and digests revealing Confidential Material,
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            31 of126
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 259 #:
                                     1548




     Attorneys' Eyes Only Material, or Source Code Material. Notwithstanding this

     provision, outside counsel for the Parties are entitled to retain an archival copy of

     discovery responses, pleadings, motion papers, transcripts, legal memoranda,

     correspondence or attorney work product, even if such materials contain Protected

     Material. Any such archival copies that contain or constitute Protected Material

     remain subject to this Protective Order. Outside counsel need not purge its

     document management system, file servers, email servers, or backup tapes to

     eliminate Protected Material.


                   crY
     Dated this ~ o f April, 2014.



                                               Hon. Richard G. An ews
                                               United States District Judge
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            32 of127
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 260 #:
                                     1549




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


     MELLANOX TECHNOLOGIES, INC. and
                                                            C.A. No. 13-913-RGA
     MELLANOX TECHNOLOGIES, LTD.,
                  V.

     INFINITE DATA LLC

     INFINITE DATA LLC,                                     C.A. No. 13-259-RGA
                                                                                                  I
                                                                                                  f
                  V.

     GENERAL MOTORS LLC

     INFINITE DATA LLC,                                     C.A. No. 13-260-RGA
                  v.
     HOME DEPOT U.S.A. INC.


                               APPENDIX A
               AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

           I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, declare that:

     1.    My city/town of residence is _ _ _ _ _ _ _ _ _ _ _ _ _ __

           My current employer is _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           My current occupation is _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           My current title/position is _ _ _ _ _ _ _ _ _ _ _ _ _ __

     2.    I have received a copy of the Protective Order in this Action. I have carefully

           read and understand the provisions of the Protective Order.

     3.    I agree to comply with all of the provisions of the Protective Order. I will hold in

           confidence, will not disclose to anyone not qualified under the Protective Order,



                                                                                                  j


                                                                                                  I
Case
  Case
     1:20-cv-01233-CFC-JLH
       1:13-cv-00259-RGA Document
                           Document
                                  3455-1
                                      FiledFiled
                                     1550
                                            04/03/14
                                                 09/01/21
                                                       PagePage
                                                            33 of128
                                                                  33 of
                                                                     PageID
                                                                        222 PageID
                                                                             #: 261 #:
                                                                                                   I
                                                                                                   I
            and will use only for purposes of this Action any information designated as

            "CONFIDENTIAL," "RESTRICTED CONFIDENTIAL - ATTORNEYS' EYES
                                                                                                   I
            ONLY," or "RESTRICTED CONFIDENTIAL - SOURCE CODE" that is

            disclosed to me.

     4.     Promptly upon termination of this Action, I will either destroy and certify

            destruction   of   or   return   all   documents     and    things   designated   as

            "CONFIDENTIAL," "RESTRICTED CONFIDENTIAL - ATTORNEYS' EYES

            ONLY," or "RESTRICTED CONFIDENTIAL - SOURCE CODE" that came into

            my possession, and all documents and things that I have prepared relating thereto,

            to the outside counsel for the party by whom I am employed.

     5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

            the Protective Order in this Action.

            I declare under penalty of perjury that the foregoing is true and correct.



     Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     Date
            ------------------
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 129 of 222 PageID #:
                                     1551




                         EXHIBIT F
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 71
                                           FiledFiled
                                                  09/01/21
                                                      03/30/21
                                                            Page
                                                               Page
                                                                 1301ofof222
                                                                          22 PageID #:
                                      1552



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

      WSOU INVESTMENTS, LLC D/B/A                  §
                                                        CIVIL ACTION 6:20-CV-00454-ADA
      BRAZOS LICENSING AND                         §
                                                        CIVIL ACTION 6:20-CV-00455-ADA
      DEVELOPMENT,                                 §
                                                        CIVIL ACTION 6:20-CV-00456-ADA
                                                   §
                                                        CIVIL ACTION 6:20-CV-00457-ADA
            Plaintiff,                             §
                                                        CIVIL ACTION 6:20-CV-00458-ADA
                                                   §
                                                        CIVIL ACTION 6:20-CV-00459-ADA
      v.                                           §
                                                        CIVIL ACTION 6:20-CV-00460-ADA
                                                   §
                                                        CIVIL ACTION 6:20-CV-00461-ADA
      MICROSOFT CORPORATION,                       §
                                                        CIVIL ACTION 6:20-CV-00462-ADA
                                                   §
                                                        CIVIL ACTION 6:20-CV-00463-ADA
            Defendant.                             §
                                                        CIVIL ACTION 6:20-CV-00464-ADA
                                                   §
                                                        CIVIL ACTION 6:20-CV-00465-ADA
                                                   §
                                                   §
                                                        PATENT CASE
                                                   §
                                                   §
                                                   §
                                                        JURY TRIAL DEMANDED

                                       PROTECTIVE ORDER

           WHEREAS, Plaintiff WSOU Investments LLC d/b/a Brazos Licensing and Development

  and Defendant Microsoft Corporation, hereafter referred to as “the Parties,” believe that certain

  information that is or will be encompassed by discovery demands by the Parties involves the

  production or disclosure of trade secrets, confidential business information, other proprietary

  information, or information implicating privacy considerations in the Action1;

           WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

  Federal Rule of Civil Procedure 26(c):

           THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

  1.       Each Party or Non-Party may designate as confidential for protection under this Order, in



  1
      Action means the Case Nos. 6:20-cv-0454 through 6:20-cv-00465.


                                                    1
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA  Document
                                      Document
                                            55-1 71
                                                  FiledFiled
                                                         09/01/21
                                                             03/30/21
                                                                   Page
                                                                      Page
                                                                         1312ofof222
                                                                                  22 PageID #:
                                             1553 or material that constitutes or includes, in
        whole or in part, any document, information

         whole or in part, confidential or proprietary information or trade secrets of the Party or a

         Non-Party to whom the Party reasonably believes it owes an obligation of confidentiality

         with respect to such document, information or material (“Protected Material”).

         Protected Material shall be designated by the Party producing it by affixing a legend

         or   stamp     on   such      document,       information    or    material    as    follows:

         “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

         or “HIGHLY CONFIDENTIAL – SOURCE CODE.” The appropriate designation shall

         be placed clearly on each page of the Protected Material (except deposition and hearing

         transcripts and natively produced documents) for which such protection is sought. For

         deposition and hearing transcripts, the appropriate designation shall be placed on the

         cover page of the transcript (if not already present on the cover page of the transcript

         when received from the court reporter) by each attorney receiving a copy of the

         transcript after that attorney receives notice of the designation of some or all of that

         transcript is designated as containing Protected Material. For natively produced Protected

         Material, the appropriate designation shall be placed on the placeholder image bearing

         the Bates number for the native file and the filename of each such natively produced

         document shall include the appropriate designation.


  2.     Any document produced under the Order Governing Proceedings before issuance of this

         Order with the designation “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

         ATTORNEYS’ EYES ONLY” or any similar designation shall receive the same treatment

         as if designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under this

         Order, unless and until such document is redesignated to have a different classification under

         this Order.



                                                   2
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 71
                                           FiledFiled
                                                  09/01/21
                                                      03/30/21
                                                            Page
                                                               Page
                                                                 1323ofof222
                                                                          22 PageID #:
                                      1554



  3.    With respect to documents, information or material designated “CONFIDENTIAL,”

        “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY

        CONFIDENTIAL – SOURCE CODE” (“DESIGNATED MATERIAL”),2 subject to the

        provisions herein and unless otherwise stated, this Order governs, without limitation: (a)

        all documents, electronically stored information, and/or things as defined by the Federal

        Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents

        marked as exhibits or for identification in depositions and hearings; (c) pretrial pleadings,

        exhibits to pleadings and other court filings; (d) affidavits; and (e) stipulations. All copies,

        reproductions, extracts, digests and complete or partial summaries prepared from any

        DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL and

        treated as such under this Order.

  4.    A    designation    of   Protected    Material    (i.e.,   “CONFIDENTIAL,”          “HIGHLY

        CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –

        SOURCE CODE”) may be made at any time. Inadvertent or unintentional production of

        documents, information or material that has not been designated as DESIGNATED

        MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

        treatment. Any party that inadvertently or unintentionally produces Protected Material

        without designating it as DESIGNATED MATERIAL may request destruction of that

        Protected Material by notifying the recipient(s), as soon as reasonably possible after the

        producing Party becomes aware of the inadvertent or unintentional disclosure, and




        2
           The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
  to the class of materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
  ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” both
  individually and collectively.

                                                   3
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 71
                                           FiledFiled
                                                  09/01/21
                                                      03/30/21
                                                            Page
                                                               Page
                                                                 1334ofof222
                                                                          22 PageID #:
                                      1555


        providing replacement Protected Material that is properly designated. The recipient(s)

        shall then destroy all copies of the inadvertently or unintentionally produced Protected

        Materials and any documents, information or material derived from or based thereon. If

        a receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

        Material to any person or in any circumstance not authorized by this Order, the

        receiving Party must immediately (a) notify in writing the designating Party of the

        unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

        Protected Material, (c) inform the person or persons to whom unauthorized disclosures

        were made of all the terms of this Order, and (d) request such person or persons to

        execute the “Acknowledgment and Agreement to Be Bound,” (Appendix A).

  5.    “CONFIDENTIAL” documents, information and material may be disclosed only to the

        following persons, except upon receipt of the prior written consent of the designating party,

        upon order of the Court, or as set forth in paragraph 14 herein:

        (a) outside counsel of record in this Action for the Parties, and outside counsel retained
            for the purpose of this litigation;

        (b) outside counsel’s paralegals, attorneys, and staff, working at the direction of such
            outside counsel that are assigned to and reasonably necessary to assist such counsel
            in the litigation of this Action;

        (c) no more than two (2) in-house counsel for the Parties to whom such disclosure is
            reasonably necessary for the oversight, conduct, and/or resolution of this litigation, all
            of whom have read this Order and signed the “Acknowledgement and Agreement to
            Be Bound” (Appendix A);

        (d) up to and including two (2) designated representatives of each of the Parties to whom
            such disclosure is reasonably necessary for the oversight, conduct, and/or resolution
            of this litigation, and who has read this Order and signed the “Acknowledgement and
            Agreement to Be Bound” (Appendix A),




                                                  4
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 71
                                           FiledFiled
                                                  09/01/21
                                                      03/30/21
                                                            Page
                                                               Page
                                                                 1345ofof222
                                                                          22 PageID #:
                                      1556



           (e) outside consultants or experts3 (i.e., not existing employees or affiliates of a Party or an
               affiliate of a Party) retained for the purpose of this litigation, provided that: (1) such
               consultants or experts are not presently employed by the Parties hereto for purposes
               other than this Action; (2) before access is given, the consultant or expert has
               completed the Undertaking attached as Appendix A hereto and the same is served upon
               the producing Party with a current curriculum vitae of the consultant or expert at least
               seven (7) days before access to the Protected Material is to be given to that consultant
               or Undertaking to object to and notify the receiving Party in writing that it objects to
               disclosure of Protected Material to the consultant or expert. The Parties agree to
               promptly confer within three business days in good faith to resolve any such objection.
               If the Parties are unable to resolve any objection, the objecting Party must file a motion
               with the Court within three business days requesting a hearing or within such other time
               as the Parties may agree, seeking a protective order with respect to the proposed
               disclosure. The objecting Party shall have the burden of proving the need for a
               protective order. No disclosure shall occur until all such objections are resolved by
               agreement or Court order;

           (f) independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services, and photocopy,
               document imaging, and database services retained by counsel and reasonably
               necessary to assist counsel with the litigation of this Action; and

           (g) the Court and its personnel.

  6.       A Party shall designate documents, information or material as “CONFIDENTIAL” only

           upon a good faith belief that the documents, information or material should be protected

           from public disclosure because such information (i) contains confidential or proprietary

           information or trade secrets of the Party or a Non-Party to whom the Party reasonably

           believes it owes an obligation of confidentiality with respect to such documents, information

           or material; or (ii) any information that a Party or Non-Party reasonably believes to be

           subject to federal, state or foreign Data Protection Laws or other privacy obligations..


  3
    For any such person, the curriculum vitae shall identify his/her (i) current employer(s), (ii) each person or entity
  from whom s/he has received compensation or funding for work in his or her areas of expertise or to whom the s/he
  has provided professional services, including in connection with a litigation, at any time during the preceding five
  years; (iii) (by name and number of the case, filing data, and location of court) any litigation in connection with which
  s/he has offered expert testimony, including through a declaration, report, or testimony at a deposition or trial, during
  the preceding five years. If such consultant or expert believes any of this information is subject to a confidentiality
  obligation to a third-party, then the s/he should provide whatever information can be disclosed without violating any
  confidentiality agreements, and the Party seeking to disclose Protected Material to the consultant or expert shall be
  available to meet and confer with the designating Party regarding any such engagement.


                                                             5
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 71
                                           FiledFiled
                                                  09/01/21
                                                      03/30/21
                                                            Page
                                                               Page
                                                                 1356ofof222
                                                                          22 PageID #:
                                      1557



  7.    Documents, information or material produced pursuant to any discovery request in this

        Action, including but not limited to Protected Material designated as DESIGNATED

        MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

        be used for any other purpose. Any person or entity who obtains access to DESIGNATED

        MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

        duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

        portion thereof except as may be reasonably necessary in the litigation of this Action. Any

        such copies, duplicates, extracts, summaries or descriptions shall be classified

        DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

        Disclosure of DESIGNATED MATERIALS shall be subject to all applicable laws and

        regulations relating to the export of technical data contained in such DESIGNATED

        MATERIALS including the release of such technical data to foreign persons or nationals

        in the United States or elsewhere. Each party receiving DESIGNATED MATERIALS

        shall comply with all applicable export control statutes and regulations.

  8.    To the extent a producing Party believes that certain Protected Material qualifying to be

        designated CONFIDENTIAL is so highly sensitive that its dissemination deserves even

        further limitation, the producing Party may designate such Protected Material “HIGHLY

        CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or to the extent such Protected

        Material includes computer source code (i.e., a text listing of computer instructions,

        commands and data definitions expressed in a form suitable for input to an assembler,

        compiler, or other translator, the disclosure of which to another Party or Non-Party would

        create a substantial risk of serious harm) and/or live data (that is, data as it exists residing

        in a database or databases) (“Source Code Material”), the producing Party may designate



                                                   6
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 71
                                           FiledFiled
                                                  09/01/21
                                                      03/30/21
                                                            Page
                                                               Page
                                                                 1367ofof222
                                                                          22 PageID #:
                                      1558


        such Protected Material as “HIGHLY CONFIDENTIAL – SOURCE CODE.” “HIGHLY

        CONFIDENTIAL – ATTORNEYS’ EYES ONLY” also includes any information that

        a Party or Non-Party reasonably believes to be subject to federal, state or foreign

        Data Protection Laws or other privacy obligations. Examples of such Data Protection

        Laws include, without limitation, The Gramm-Leach-Bliley Act, 15 U.S.C. § 6801

        et   seq. (financial     information);        The   Health   Insurance   Portability    and

        Accountability Act (“HIPAA”) and the regulations thereunder, 45 CFR Part 160 and

        Subparts A and E of Part 164 (medical information); Regulation (EU) 2016/679 Of the

        European Parliament and of the Council of 27 April 2016 on the Protection of Natural

        Persons with Regard to the Processing of Personal Data and on the Free Movement of

        Such Data, also known as the General Data Protection Regulation (“GDPR”).

  9.    For Protected Material designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

        ONLY,” access to, and disclosure of, such Protected Material shall be limited to individuals

        listed in paragraphs 5(a)-(b) and 5(e)-(g).

  10.   For Protected Material designated “HIGHLY CONFIDENTIAL – SOURCE CODE, the

        following additional restrictions apply:

        (a) Access to a Party’s Source Code Material shall be provided using three secure review
            computers provided by the producing Party, where the Source Code production
            applicable to each of the above-captioned cases is accessible from each review
            computer. If a Party’s Source Code is provided on the review computers, each review
            computer shall be a “stand-alone” computer (that is, the computer may not be linked
            to any network, including a local area network (“LAN”), an intranet or the Internet).
            A display screen or monitor of a size of at least seventeen inches shall be provided by
            the producing Party for each review computer. Each review computer may be capable
            of temporarily storing electronic copies solely for the limited purposes permitted
            pursuant to paragraph 10(h) and (k) below. Each review computer shall, at the
            receiving Party’s request and expense, and with the producing Party’s approval that
            shall not be unreasonably withheld, include reasonable commercially available
            analysis tools (e.g., Notepad++) reasonably necessary for the type of Source Code
            Material. The receiving Party shall be responsible for providing tools or licenses to


                                                   7
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 71
                                           FiledFiled
                                                  09/01/21
                                                      03/30/21
                                                            Page
                                                               Page
                                                                 1378ofof222
                                                                          22 PageID #:
                                      1559



               tools that it wished to use so that the producing Party may install such tools on the
               stand-alone computers. Requests for installation of tools will be provided to the
               producing Party in a reasonable time. Except as provided in paragraph 10(k) below, the
               review computers produced by Microsoft will only be made available at the Austin
               offices of the law firm Fish & Richardson, or as otherwise agreed. If, due to a public
               health or other emergency, there arise federal, state, or local social distancing or travel
               restrictions, which would substantially hinder the source code review, the Parties shall
               meet and confer in good faith to discuss the feasibility of making the source code
               machines available in an alternative location that would allow source code review to
               occur while satisfying the reasonable interests of the producing Party in maintaining
               the security of its Source Code Material.

          (b) The receiving Party shall make reasonable efforts to restrict its requests for such
              access to the review computers to normal business hours for Fish & Richardson, where
              the code is hosted, which for purposes of this paragraph shall be 8:30 a.m. through 4:00
              p.m. CST. However, upon reasonable notice from the receiving party, the producing
              Party shall make reasonable efforts to accommodate the receiving Party’s request for
              access to the review computer outside of normal business hours. Requests for access
              shall be made ten (10) business-days’ notice for the initial inspection of the Source
              Code Materials and three (3) business-days’ notice for any subsequent inspection
              of the Source Code Materials.4 Any single inspection may span multiple days
              based on the same notice. Requests for access shall include the information
              reasonably needed to access the building, including the names of the visitors and
              expected times of arrival. The Parties agree to cooperate in good faith such that
              maintaining the producing Party’s Source Code Material at the offices of its outside
              counsel shall not unreasonably hinder the receiving Party’s ability to efficiently and
              effectively conduct the prosecution or defense of this Action;

          (c) The producing Party shall provide the receiving Party with information explaining
              how to start, log on to, and operate the review computer in order to access the produced
              Source Code Material on the review computer. No recordable media, recordable
              devices, input/output devices, devices with Internet or network access, or other
              electronic devices capable of recording, copying, or transmitting the source code,
              including without limitation sound recorders, computers, cellular telephones,
              peripheral equipment, cameras, CDs, DVDs, or drives of any kind, shall be permitted
              in the source code reviewing room. The hosting facility for the producing Party shall
              provide a secure location to store personal electronic devices, such as cellular
              telephones, where they will be readily accessible to the reviewer outside the review
              room upon request. Nor shall the reviewing Party or its expert(s) attempt to
              circumvent the security of the review computer or confidentiality of the source code
              displayed;

          (d) The producing Party will produce Source Code Material in computer searchable
              format on the review computer as described above;

  4
    The parties recognize that the request for access for initial inspection of code has already been made and that
  additional requests shall require three (3) business-days’ notice.


                                                         8
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 71
                                           FiledFiled
                                                  09/01/21
                                                      03/30/21
                                                            Page
                                                               Page
                                                                 1389ofof222
                                                                          22 PageID #:
                                      1560




         (e) Access to Protected Material designated “ HIGHLY CONFIDENTIAL - SOURCE
             CODE” shall be limited to outside counsel and up to three (3) outside consultants or
             experts5 (i.e., not existing employees or affiliates of a Party or an affiliate of a Party)
             retained for the purpose of this litigation and approved to access such Protected
             Materials pursuant to paragraph 5(e) above. A receiving Party may include reasonably
             limited excerpts of Source Code Material in a pleading, exhibit, expert report,
             discovery document, deposition transcript, other Court document, provided that the
             Source Code Documents are appropriately marked under this Order, restricted to those
             who are entitled to have access to them as specified herein, and, if filed with the Court,
             filed under seal in accordance with the Court’s rules, procedures and orders;

         (f) To the extent portions of Source Code Material are quoted in a Source Code
             Document, either (1) the entire Source Code Document will be stamped and treated as
             “HIGHLY CONFIDENTIAL – SOURCE CODE” or (2) those pages containing quoted
             Source Code Material will be separately stamped and treated as “HIGHLY
             CONFIDENTIAL – SOURCE CODE”;

         (g) Except as set forth in paragraph 10(k) below, no electronic copies of Source Code
             Material shall be made without prior written consent of the producing Party, except as
             necessary to create documents which, pursuant to the Court’s rules, procedures and
             order, must be filed or served electronically;


         (h) In view of the current logistical circumstances related to the COVID-19 pandemic, the
             receiving Party will be provided with three (3) copies of printed Source Code Material,
             which shall be designated and clearly labeled “HIGHLY CONFIDENTIAL –
             SOURCE CODE.” No person shall copy, email, transmit, upload, download, print,
             photograph or otherwise duplicate any portion of the designated Source Code Material,
             except as explicitly permitted herein. The receiving Party shall maintain a log of all
             such files that are printed.” No person shall copy, email, transmit, upload, download,
             print, photograph or otherwise duplicate any portion of the designated Source Code
             Material, except as explicitly permitted herein. The receiving Party may request
             additional copies of printed Source Code Material to be sent to specific individuals
             who have read this Order and signed Appendix A for the purposes of this litigation
             and with a need for additional, simultaneous access to the printed Source Code
             Material, and such requests shall not be unreasonably denied by the producing Party.
             The requesting party may seek leave of Court to require additional copies if the
             requesting Party believes the other party has unreasonably denied such a request. The
             receiving Party shall maintain a log of all such files that are printed.
         5
           For the purposes of this paragraph, an outside consultant or expert is defined to include
  the outside consultant’s or expert’s staff and other support personnel, working at the direction of
  such outside consultant or expert, and as such, the disclosure to a consultant or expert’s staff and
  other support persons shall count as a disclosure to a single consultant or expert. Each person
  working at the direction of such outside consultant or expert must sign the acknowledgement form
  attached as Appendix A.

                                                   9
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  13910
                                                                      ofof
                                                                        22222PageID #:
                                       1561




            The receiving Party shall not print more than 1000 pages for each software release.
            The receiving Party may request permission to print additional pages of Source
            Code. Such requests shall not be unreasonably denied by the producing Party. If at
            the time of inspection and requested printing, the producing Party objects to the
            printed portions as excessive and/or not done for a permitted purpose, the receiving
            Party shall not be provided with the print portions until such objection is resolved. In
            the event of an objection, the Parties shall meet and confer in good faith within one
            (1) business day of the objection and attempt to resolve the dispute on an informal
            basis. If the Parties are unable to resolve any objection, the receiving party
            may seek court intervention.

            If during the course of a review the receiving Party has stored electronic print-outs of
            Source Code Material (for example a pdf file) on the review computer, the receiving
            Party may request the producing Party provide the receiving Party with a Bates-
            labeled and appropriately designated paper copy of the electronic print-outs to the
            Receiving Party within one (1) business day. The producing Party will not delete
            such stored electronic print-outs from the review computer.



        (i) Should such printouts or photocopies be transferred back to electronic media, such
            media shall be labeled “HIGHLY CONFIDENTIAL – SOURCE CODE” and shall
            continue to be treated as such;

        (j) If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
            photocopies of Source Code Material, the receiving Party shall ensure that such
            outside counsel, consultants, or experts at all times keep the printouts or photocopies
            in a secured container in a locked area in the offices within the United States of such
            outside counsel, consultants, or expert, except when actively reviewing those
            printouts or photocopies. Paper copies of Source Code Material may not be copied
            and may not be removed from a secured container or location unless in a secured,
            private area. The receiving Party may also temporarily keep the printouts or photocopies
            at: (i) the Court for any proceedings(s) relating to the Source Code Material, for the
            dates associated with the proceeding(s); (ii) the sites where any deposition(s) relating
            to the Source Code Material are taken, for the dates associated with the deposition(s);
            and (iii) any intermediate location reasonably necessary to transport the printouts or
            photocopies (e.g., a secure location within a hotel prior to a Court proceeding or
            deposition); and

        (k) A producing Party’s Source Code Material may only be transported by the receiving
            Party at the direction of a person authorized under paragraph 10(e) above to another
            person authorized under paragraph 10(e) above, on paper via hand carry, Federal


                                                10
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  14011
                                                                      ofof
                                                                        22222PageID #:
                                       1562



            Express or other similarly reliable and insured courier. Source Code Material may not
            be transported or transmitted electronically over a network of any kind, including a
            LAN, an intranet, or the Internet. Source Code Material may only be transported
            electronically for the purpose of Court proceeding(s) or deposition(s) as set forth
            herein and is at all times subject to the transport restrictions set forth herein. For those
            purposes only, the Source Code Materials may be stored on a stand-alone computer.

        (l) The producing Party may visually monitor the activities of the receiving Party’s
            representatives during any source code review subject to such monitoring activities
            being free from any interference that impedes or hinders the representatives’ source
            code review, and only to the extent to ensure that there is no unauthorized recording,
            copying, or transmission of the producing Party’s Source Code. For example, the
            producing Party may visually monitor while standing outside of a glass wall of a
            conference room. For the sake of clarity, the producing Party will refrain from any
            active monitoring activities that reveal Attorney Work Product (e.g., viewing the
            source code review notes, monitoring the contents of the review computer’s screen
            during the review, or listening to conversation of the source code reviewer); such
            monitoring activities will not be considered to be reasonable.

        (m) Copies of Source Code Material that are marked as deposition exhibits shall not be
            provided to the court reporter or attached to deposition transcripts; rather, the
            deposition record will identify the exhibit by its production numbers. Except as
            provided in this paragraph, absent express written permission from the producing
            Party, the receiving Party may not create electronic images, or any other images, or
            make electronic copies, of the Source Code Material from any paper copy of Source
            Code Material for use in any manner. Where the producing Party has provided the
            express written permission required under this provision for a receiving Party to create
            electronic copies of Source Code Material, and if the producing Party requests it, the
            receiving Party shall maintain a log of all such electronic copies of any portion of
            Source Code in its possession or in the possession of its retained consultants, including
            the names of the reviewers and/or recipients of any such electronic copies, and the
            locations and manner in which the electronic copies are stored. Additionally, any such
            electronic copies must be labeled “HIGHLY CONFIDENTIAL – SOURCE CODE”
            as provided for in this Order. The Parties agree to negotiate additional procedures that
            will govern the use of Source Code Material in remote depositions, if necessary.

  11.   Any attorney representing a Party, whether in-house or outside counsel, and any person

        associated with a Party and permitted to receive the other Party’s Protected Material that is

        designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and/or

        “ HIGHLY CONFIDENTIAL – SOURCE CODE” and directed to technical information

        relevant to the case, but excluding financial data or non-technical business information

        (collectively “HIGHLY SENSITIVE MATERIAL”), who obtains, receives, or otherwise

                                                  11
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  14112
                                                                      ofof
                                                                        22222PageID #:
                                       1563




        learns, in whole or in part, the other Party’s HIGHLY SENSITIVE MATERIAL under

        this Order shall not prepare, prosecute, supervise, or assist in the preparation or

        prosecution of any patent application pertaining to the field of the invention of the

        patents-in-suit on behalf of the receiving Party or its acquirer, successor, predecessor,

        or other affiliate during the pendency of this Action and for one year after its conclusion,

        including any appeals or two years after such person last reviewed the HIGHLY

        SENSITIVE TECHNICAL MATERIAL, whichever is earlier. These prohibitions shall

        not preclude Plaintiff’s litigation counsel from participating in any inter partes review,

        CBM, or post-grant review proceedings, provided there is no attempt to amend any

        claims in the proceedings by any counsel for patent owner during the course of the

        proceedings. To ensure compliance with the purpose of this provision, each Party shall

        create an “Ethical Wall” between those persons with access to HIGHLY SENSITIVE

        MATERIAL and any individuals who, on behalf of the Party or its acquirer, successor,

        predecessor, or other affiliate, prepare, prosecute, supervise or assist in the preparation or

        prosecution of any patent application pertaining to the field of invention of the patent-in-

        suit.

  12.   If a Party is served with a subpoena or a court order issued in other litigation that compels

        disclosure of any information or items designated in this Action as “CONFIDENTIAL,”

        “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY

        CONFIDENTIAL – SOURCE CODE,” that Party must:(a) promptly notify in writing the

        designating Party. Such notification shall include a copy of the subpoena or court order if

        allowed under applicable protective orders in the other litigation;(b) promptly notify in



                                                 12
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  14213
                                                                      ofof
                                                                        22222PageID #:
                                       1564


        writing the party who caused the subpoena or order to issue in the other litigation that

        some or all of the material covered by the subpoena or order is subject to this Protective

        Order. Such notification shall include a copy of this Order. If the designating Party

        timely seeks a protective order, the Party served with the subpoena or court order shall

        not    produce    any    information       designated       in      this      Action       as

        “CONFIDENTIAL,”          “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”

        or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination by the

        court from which the subpoena or order issued, unless the Party has obtained the

        designating Party’s permission. The designating Party shall bear the burden and

        expense of seeking protection in that court of its confidential material – and nothing

        in these provisions should be construed as authorizing or encouraging a receiving Party

        in this Action to disobey a lawful directive from another court.


 13.    In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

        confidential information in its possession, and the Party is subject to an agreement with the

        Non-Party not to produce the Non-Party’s confidential information, then the Party shall:


        1.     promptly notify in writing the Requesting Party and the Non-Party simultaneously

               that some or all of the information requested is subject to a confidentiality
               agreement with a Non-Party;

        2.     promptly provide the Non-Party with a copy of this Order, the relevant discovery

        request(s), and a reasonably specific description of the information requested; and

        3.     make the information requested available for inspection by the Non-Party. If the

        Non-Party fails to object and seek a protective order from this court within 14 calendar




                                                 13
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  14314
                                                                      ofof
                                                                        22222PageID #:
                                       1565


        days of receiving the notice and accompanying information, the Party shall produce

        the Non-Party’s confidential information responsive to the discovery request. If the

        Party maintains it cannot produce the Non-Party’s confidential information even after the

        notice and accompanying information have been provided, the Party may prepare a joint

        motion in which the Party and the Requesting Party ask that the court order expedited

        production of the Non-Party’s confidential information in response to the discovery

        request. If the Non-Party timely seeks a protective order, the Party shall not produce any

        information in its possession or control that is subject to the confidentiality agreement

        with the Non-Party before a determination by the court. Absent a court order to the

        contrary, the Non-Party shall bear the burden and expense of seeking protection in

        this court of its Protected Material.

  14.   Nothing in this Order shall require production of documents, information or other material

        that a Party contends is protected from disclosure by the attorney-client privilege, the work

        product doctrine, or any other privilege, doctrine, or immunity. If documents, information

        or other material subject to a claim of attorney-client privilege, work product doctrine, or

        other privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

        production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

        any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

        produces documents, information or other material it reasonably believes are protected under

        the attorney-client privilege, work product doctrine, or any other privilege, doctrine, or

        immunity may obtain the return of such documents, information or other material by

        promptly notifying the recipient(s), in writing or via on-the-record request, and providing

        a privilege log for the inadvertently or unintentionally produced documents, information



                                                 14
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                  Document
                                         55-1 71Filed
                                                    Filed
                                                       09/01/21
                                                          03/30/21
                                                                 Page
                                                                   Page
                                                                      14415
                                                                          ofof
                                                                            22222PageID #:
        or other material. The recipient(s)1566
                                             shall gather and return all copies of such

        documents, information or other material to the producing Party, except for any

        pages containing privileged or otherwise protected markings by the recipient(s), which

        pages shall instead be destroyed and certified as such to the producing Party. After

        notice is provided, no use shall be made of such material during deposition or at trial, or

        for any other purpose or in any other manner, nor shall such material be shown to

        anyone except as necessary to facilitate        the   return   or   destruction   of   such

        documents or information. If any such inadvertently produced material has been

        used in any other document generated in connection with the Action, including

        deposition transcripts, exhibits, and court filings, to the extent reasonably possible, the

        material shall be expunged or destroyed. The producing Party shall include the

        documents in a privilege log identifying such inadvertently produced or disclosed

        documents. The receiving Party may move the Court for an order compelling

        production of any inadvertently produced or disclosed privileged documents or

        information, but the motion shall not assert as a ground for production the fact of

        the inadvertent production or disclosure, nor shall the motion disclose or otherwise use

        the content of the inadvertently produced document or information (beyond any

        information appearing on the above-referenced privilege log) in any way in connection

        with any such motion. Nothing herein is intended to alter any attorney’s obligation to

        abide by any applicable rules of professional responsibility relating to the

        inadvertent disclosure of privileged information. To the extent that a receiving Party

        receives information or items from a producing Party that the receiving Party believes

        may have been inadvertently disclosed, the receiving Party shall inform the producing

        Party and suspend review of such information or items for five (5) business days subject

        to the producing Party’s response.



                                                15
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  14516
                                                                      ofof
                                                                        22222PageID #:
                                       1567



  15.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

        to have access thereto to any person who is not authorized for such access under this Order.

        The Parties are hereby ORDERED to safeguard all such documents, information and

        material to protect against disclosure to any unauthorized persons or entities.

  16.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

        DESIGNATED MATERIAL in taking testimony at any deposition or a hearing provided that

        the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

        access to the DESIGNATED MATERIAL by virtue of his or her employment with the

        designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

        or copy recipient of such information, (iii) although not identified as an author, addressee,

        or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

        business, seen such DESIGNATED MATERIAL, (iv) a current or former officer, director

        or employee of the producing Party or a current or former officer, director or employee of

        a company affiliated with the producing Party; (v) counsel for a Party, including outside

        counsel and in-house counsel (subject to paragraph 9 of this Order); (vi) an independent

        contractor, consultant, and/or expert retained for the purpose of this litigation; (vii) court

        reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder to

        access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed

        to any other persons unless prior authorization is obtained from counsel representing the

        producing Party or from the Court.

  17.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

        deposition or hearing transcript, designate the deposition or hearing transcript or any portion

        thereof as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES



                                                  16
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  14617
                                                                      ofof
                                                                        22222PageID #:
                                       1568


        ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE” pursuant to this Order.

        Access to the deposition or hearing transcript so designated shall be limited in

        accordance with the terms of this Order. Until expiration of the 30-day period, the entire

        deposition or hearing transcript shall be treated as confidential.

  18.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

        shall remain under seal until further order of the Court. The filing party shall be responsible

        for informing the Clerk of the Court that the filing should be sealed and for placing the

        legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

        caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

        the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

        or an exhibit thereto, discloses or relies on confidential documents, information or material,

        such confidential portions shall be redacted to the extent necessary and the pleading or

        exhibit filed publicly with the Court.

  19.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

        the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

        this Action, or from using any information contained in DESIGNATED MATERIAL at

        the trial of this Action, subject to any pretrial order issued by this Court.

  20.   A Party may request in writing to the other Party that the designation given to any

        DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

        agree to redesignation within ten (10) days of receipt of the written request, the requesting

        Party may apply to the Court for relief. Upon any such application to the Court, the burden

        shall be on the designating Party to show why its classification is proper. Such application

        shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil



                                                  17
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  14718
                                                                      ofof
                                                                        22222PageID #:
                                       1569


        Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such

        application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

        of the Court shall be met. Pending the Court’s determination of the application, the

        designation of the designating Party shall be maintained.

  21.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

        accordance with the terms of this Order shall be advised by counsel of the terms of this

        Order, shall be informed that he or she is subject to the terms and conditions of this Order,

        and shall sign an acknowledgment that he or she has received a copy of, has read, and has

        agreed to be bound by this Order. A copy of the acknowledgment form is attached as

        Appendix A.

  22.   To the extent that any discovery is taken of persons who are not Parties to this Action

        (“Third Parties” or “Non-Parties”) and in the event that such Third Parties contended the

        discovery sought involves trade secrets, confidential business information, or other

        proprietary information, then such Third Parties may agree to be bound by this Order.

  23.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

        designate as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

        ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” any documents, information

        or other material, in whole or in part, produced or given by such Third Parties. The Third

        Parties shall have ten (10) days after production of such documents, information or other

        materials to make such a designation. Until that time period lapses or until such a

        designation has been made, whichever occurs sooner, all documents, information or other

        material so produced or given shall be treated as “CONFIDENTIAL” in accordance with this

        Order.



                                                 18
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  14819
                                                                      ofof
                                                                        22222PageID #:
                                       1570



  24.   Even after final disposition of this litigation, the confidentiality obligations imposed by this

        Order shall remain in effect until the designating Party agrees otherwise in writing or a

        court order otherwise directs. Final disposition shall be deemed to be the later of (1)

        dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final

        judgment herein after the completion and exhaustion of all appeals, rehearings, remands,

        trials, or reviews of this Action, including the time limits for filing any motions or

        applications for extension of time pursuant to applicable law. Within thirty (30) days of

        final disposition of this Action, including any appeals, all DESIGNATED MATERIAL,

        including all copies, duplicates, abstracts, indexes, summaries, descriptions, and excerpts or

        extracts thereof (excluding excerpts or extracts incorporated into any privileged

        memoranda of the Parties and materials which have been admitted into evidence in this

        Action), shall at the producing Party’s election either be returned to the producing Party or

        be destroyed. The receiving Party shall verify the return or destruction by affidavit

        furnished to the producing Party, upon the producing Party’s request. Nothing in this order

        requires a Party to destroy any information it is required by law to retain. The Parties shall

        not be required to delete information that may reside on electronic disaster recovery

        systems that are overwritten in the normal course of business, or information that may

        reside in electronic files which are not reasonably accessible. However, the Parties and

        their counsel shall not retrieve, access, nor use any DESIGNATED MATERIAL from said

        electronic disaster recovery systems or other not-reasonably accessible data sources after

        the conclusion of the matter.

  25.   The failure to designate documents, information or material in accordance with this Order

        and the failure to object to a designation at a given time shall not preclude the filing of a



                                                  19
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  14920
                                                                      ofof
                                                                        22222PageID #:
                                       1571


         motion at a later date seeking to impose such designation or challenging the

         propriety thereof.     The entry of this Order and/or the production of documents,

         information and material hereunder shall in no way constitute a waiver of any objection

         to the furnishing thereof, all such objections being hereby preserved.

  26.    Any Party knowing or believing that any other party is in violation of or intends to violate

         this Order and has raised the question of violation or potential violation with the opposing

         party and has been unable to resolve the matter by agreement may move the Court for such

         relief as may be appropriate in the circumstances. Pending disposition of the motion by the

         Court, the Party alleged to be in violation of or intending to violate this Order shall

         discontinue the performance of and/or shall not undertake the further performance of any

         action alleged to constitute a violation of this Order.

  27.    Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

         publication of the documents, information and material (or the contents thereof) produced

         so as to void or make voidable whatever claim the Parties may have as to the proprietary and

         confidential nature of the documents, information or other material or its contents.

  28.    Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

         kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

  29.    Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

         Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

         if reasonably necessary to prepare and present this Action and (b) to apply for additional

         protection of DESIGNATED MATERIAL.


  It is so ORDERED this 30th day of March, 2021.
                                                             _______________________________
                                                             ALAN D ALBRIGHT
                                                             UNITED STATES DISTRICT JUDGE

                                                    20
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  15021
                                                                      ofof
                                                                        22222PageID #:
                                       1572



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

   WSOU INVESTMENTS, LLC D/B/A                    §
                                                      CIVIL ACTION 6:20-CV-00454-ADA
   BRAZOS LICENSING AND                           §
                                                      CIVIL ACTION 6:20-CV-00455-ADA
   DEVELOPMENT,                                   §
                                                      CIVIL ACTION 6:20-CV-00456-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00457-ADA
          Plaintiff,                              §
                                                      CIVIL ACTION 6:20-CV-00458-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00459-ADA
   v.                                             §
                                                      CIVIL ACTION 6:20-CV-00460-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00461-ADA
   MICROSOFT CORPORATION,                         §
                                                      CIVIL ACTION 6:20-CV-00462-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00463-ADA
          Defendant.                              §
                                                      CIVIL ACTION 6:20-CV-00464-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00465-ADA
                                                  §
                                                  §
                                                      PATENT CASE
                                                  §
                                                  §
                                                  §
                                                      JURY TRIAL DEMANDED

                                      APPENDIX A
                ACKNOWLEDGEMENT & AGREEMENT TO BE BOUND BY
                                 PROTECTIVE ORDER
          I, ___________________________________________[print or type full name], declare
  that:
  1.      My address is _________________________________________________________. My

          current employer is _________________________________________________. My

          current occupation is ________________________________________________.

  2.      I have received a copy of the Protective Order in this action. I have carefully read in its

          entirety and understand the Protective Order.

  3.      I will comply with and be bound by all of the provisions of the Protective Order. I

          understand and acknowledge that failure to so comply could expose me to sanctions and

          punishment in the nature of contempt.

  4.      I will hold in confidence, will not disclose to anyone not qualified under the Protective
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 71
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/30/21
                                                             Page
                                                               Page
                                                                  15122
                                                                      ofof
                                                                        22222PageID #:
                                       1573



        Order, and will use only for purposes of this action any information or item that is subject

        to the Protective Order.

  5.    Promptly upon termination of these actions, I will return all documents and things

        designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’

        EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that came into my

        possession, and all documents and things that I have prepared relating thereto, to the

        outside counsel for the party by whom I am employed.

  6.    I hereby submit to the jurisdiction of the Court in which the action is pending for the

        purpose of enforcement of the Protective Order in this action, even if such enforcement

        proceedings occur after termination of the above-captioned action.

        I declare under penalty of perjury that the foregoing is true and correct.

  Signature ________________________________________________________

  Printed Name ____________________________________________________

  Date ____________________________________________________________

  City and State where sworn and signed: ________________________________

  E-mail Address:      ______________________________________________

  Telephone:           ______________________________________________
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 152 of 222 PageID #:
                                     1574




                         EXHIBIT G
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                            Document
                                Document
                                     55-1 27
                                           FiledFiled
                                                  09/01/21
                                                      06/29/21
                                                            Page
                                                               Page
                                                                 1531ofof222
                                                                          18 PageID #:
                                      1575



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

   WSOU INVESTMENTS, LLC D/B/A
   BRAZOS LICENSING AND
   DEVELOPMENT,
                                                     CIVIL ACTION NO. 6:20-cv-01083-ADA
                  Plaintiff,
   v.

   ARISTA NETWORKS, INC.,
                                                     JURY TRIAL DEMANDED
                  Defendant.

                                INTERIM PROTECTIVE ORDER
  WHEREAS, Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development and

  Defendant Arista Networks, Inc, hereafter referred to as “the Parties,” believe that certain

  information that is or will be encompassed by discovery demands by the Parties involves the

  production or disclosure of trade secrets, confidential business information, or other proprietary

  information;

  WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with Federal

  Rule of Civil Procedure 26(c):

  THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

  1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

         any document, information, or material that constitutes or includes, in whole or in part,

         confidential or proprietary information or trade secrets of the Party or a Third Party to whom

         the Party reasonably believes it owes an obligation of confidentiality with respect to such

         document, information, or material (“Protected Material”). Protected Material shall be

         designated by the Party producing it by affixing a legend or stamp on such document,

         information, or material as follows: “CONFIDENTIAL.” The word “CONFIDENTIAL”
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                            Document
                                Document
                                     55-1 27
                                           FiledFiled
                                                  09/01/21
                                                      06/29/21
                                                            Page
                                                               Page
                                                                 1542ofof222
                                                                          18 PageID #:
                                      1576



        shall be placed clearly on each page of the Protected Material (except deposition and hearing

        transcripts) for which such protection is sought. For deposition and hearing transcripts, the

        word “CONFIDENTIAL” shall be placed on the cover page of the transcript (if not already

        present on the cover page of the transcript when received from the court reporter) by each

        attorney receiving a copy of the transcript after that attorney receives notice of the

        designation of some or all of that transcript as “CONFIDENTIAL.”

  2.    Any document produced before issuance of this Order, including pursuant to the Court’s

        Order Governing Proceedings - Patent Case, with the designation “Confidential” or the like

        shall receive the same treatment as if designated “CONFIDENTIAL” under this order and

        any such documents produced with the designation “Confidential - Outside Attorneys’

        Eyes Only” shall receive the same treatment as if designated “CONFIDENTIAL -

        OUTSIDE ATTORNEYS’ EYES ONLY” under this Order, unless and until such

        document is re-designated to have a different classification under this Order.

  3.    With respect to documents, information, or material designated “CONFIDENTIAL,”

        “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” “CONFIDENTIAL - OUTSIDE

        ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE”

        (“DESIGNATED MATERIAL”), 1 subject to the provisions herein and unless otherwise

        stated, this Order governs, without limitation: (a) all documents, electronically stored

        information, and/or things as defined by the Federal Rules of Civil Procedure; (b) all

        pretrial, hearing or deposition testimony, or documents marked as exhibits or for




  1
    The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
  class of materials designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES
  ONLY,” “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “HIGHLY
  CONFIDENTIAL - SOURCE CODE,” individually and collectively.


                                                 2
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                            Document
                                Document
                                     55-1 27
                                           FiledFiled
                                                  09/01/21
                                                      06/29/21
                                                            Page
                                                               Page
                                                                 1553ofof222
                                                                          18 PageID #:
                                      1577



        identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings and

        other court filings; (d) affidavits; and (e) stipulations. All copies, reproductions, extracts,

        digests, and complete or partial summaries prepared from any DESIGNATED

        MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such

        under this Order.

  4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “CONFIDENTIAL -

        ATTORNEYS’ EYES ONLY,” “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES

        ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE”) may be made at any time.

        Inadvertent or unintentional production of documents, information, or material that has not

        been designated as DESIGNATED MATERIAL shall not be deemed a waiver in whole or

        in part of a claim for confidential treatment. Any Party that inadvertently or unintentionally

        produces Protected Material without designating it as DESIGNATED MATERIAL may

        request destruction of that Protected Material by notifying the recipient(s) as soon as

        reasonably possible after the producing Party becomes aware of the inadvertent or

        unintentional disclosure, and providing replacement Protected Material that is properly

        designated.    The recipient(s) shall then destroy all copies of the inadvertently or

        unintentionally produced Protected Materials and any documents, information, or material

        derived from or based thereon.

  5.    “CONFIDENTIAL” documents, information, and material may be disclosed only to the

        following persons, except upon receipt of the prior written consent of the designating Party,

        upon order of the Court, or as set forth in paragraph 15 herein:

        (a)    Outside counsel of record in this Action for the Parties.

        (b)    Employees of such counsel assigned to and reasonably necessary to assist such
               counsel in the litigation of this Action.



                                                  3
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                            Document
                                Document
                                     55-1 27
                                           FiledFiled
                                                  09/01/21
                                                      06/29/21
                                                            Page
                                                               Page
                                                                 1564ofof222
                                                                          18 PageID #:
                                      1578




        (c)    In-house counsel for the Parties who either have responsibility for making decisions
               dealing directly with the litigation of this Action, or who are assisting outside
               counsel in the litigation of this Action.

        (d)    Up to and including three (3) designated representatives of each of the Parties to the
               extent reasonably necessary for the litigation of this Action, except that any Party
               may in good faith request the other Party’s consent to designate one or more
               additional representatives, the other Party shall not unreasonably withhold such
               consent, and the requesting Party may seek leave of Court to designate such
               additional representative(s) if the requesting Party believes the other Party has
               unreasonably withheld such consent.

        (e)    Outside consultants or experts retained for the purpose of this litigation, provided
               that: (1) such consultants or experts are not presently employed by the Parties or
               of an affiliate of a Party hereto for purposes other than this Action; (2) before access
               is given, the consultant or expert has completed the Undertaking attached as
               Appendix A hereto and the same is served upon the producing Party with a current
               curriculum vitae of the consultant or expert, including a list of other cases in which
               the individual has provided a report or testified (at trial or deposition) and a list of
               companies that the individual has been employed by or provided consulting
               services pertaining to the field of the invention of the patent(s)-in-suit or the
               products accused of infringement within the last four years and a brief description
               of the subject matter of the consultancy or employment, at least ten (10) days
               before access to the Protected Material is to be given to that consultant or expert
               to object to and notify the receiving Party in writing that it objects to disclosure of
               Protected Material to the consultant or expert. The Parties agree to promptly confer
               and use good faith to resolve any such objection. If the Parties are unable to resolve
               any objection, the objecting Party may file a motion with the Court within fifteen
               (15) days of receipt of the notice, or within such other time as the Parties may agree,
               seeking a protective order with respect to the proposed disclosure. The objecting
               Party shall have the burden of proving the need for a protective order. No disclosure
               shall occur until all such objections are resolved by agreement or Court order.

        (f)    Independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services, and
               photocopy, document imaging, and database services retained by counsel and
               reasonably necessary to assist counsel with the litigation of this Action.

        (g)    The Court and its personnel.

  6.    A Party shall designate documents, information, or material as “CONFIDENTIAL” only

        upon a good faith belief that the documents, information, or material contains confidential

        or proprietary information or trade secrets of the Party or a Third Party to whom the Party



                                                  4
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                            Document
                                Document
                                     55-1 27
                                           FiledFiled
                                                  09/01/21
                                                      06/29/21
                                                            Page
                                                               Page
                                                                 1575ofof222
                                                                          18 PageID #:
                                      1579



        reasonably believes it owes an obligation of confidentiality with respect to such documents,

        information, or material.

  7.    Documents, information, or material produced pursuant to any discovery request in this

        Action, including but not limited to Protected Material designated as DESIGNATED

        MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

        be used for any other purpose. Any person or entity who obtains access to DESIGNATED

        MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

        duplicates, extracts, summaries, or descriptions of such DESIGNATED MATERIAL or any

        portion thereof except as may be reasonably necessary in the litigation of this Action. Any

        such copies, duplicates, extracts, summaries, or descriptions shall be classified

        DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

  8.    To the extent a producing Party believes that certain Protected Material qualifying to be

        designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

        limitation, the producing Party may designate such Protected Material “CONFIDENTIAL

        - ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes computer

        source code and/or live data (that is, data as it exists residing in a database or databases)

        (“Source Code Material”), the producing Party may designate such Protected Material as

        “HIGHLY CONFIDENTIAL - SOURCE CODE.”

  9.    For Protected Material designated CONFIDENTIAL - ATTORNEYS’ EYES ONLY,

        access to, and disclosure of, such Protected Material shall be limited to individuals listed

        in paragraphs 5(a–c) and (e–g); provided, however, that access by in-house counsel pursuant

        to paragraph 5(c) be limited to in-house counsel who exercise no competitive decision-

        making authority on behalf of the client.




                                                    5
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                            Document
                                Document
                                     55-1 27
                                           FiledFiled
                                                  09/01/21
                                                      06/29/21
                                                            Page
                                                               Page
                                                                 1586ofof222
                                                                          18 PageID #:
                                      1580



  10.   For Protected Material designated CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES

        ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals

        listed in paragraphs 5(a–b) and (e–g); provided, however, that the designating Party shall

        accommodate reasonable requests to provide summary information to in-house counsel

        designated pursuant to paragraph 5(c) who exercise no competitive decision-making

        authority on behalf of the client and reasonably require access to such information.

  11.   For Protected Material designated HIGHLY CONFIDENTIAL - SOURCE CODE, the

        following additional restrictions apply:

        (a)    Access to a Party’s Source Code Material shall be provided only on “stand-alone”
               computer(s) (that is, the computer may not be linked to any network, including a
               local area network (“LAN”), an intranet, Internet or functional USB port). The
               stand-alone computer(s) may be connected to (i) a printer, or (ii) a device capable
               of temporarily storing electronic copies solely for the limited purposes permitted
               pursuant to paragraphs 11(h and k) below. Additionally, except as provided in
               paragraph 11(k) below, the stand-alone computer(s) may only be located at the
               offices of the producing Party’s outside counsel or its vendors.

               The receiving Party’s reviewers may use a laptop to take notes, provided that the
               note-taking laptop shall be completely disabled such that it cannot be linked to any
               network, including a LAN, an intranet or the Internet, or to an USB port. Under
               no circumstances shall a reviewer transcribe any portion of the source code into
               his or her notes, with the exception of file names or routine names as necessary.
               Upon the receiving Party’s request, commercially available software tools for
               viewing and searching source code shall be installed on the computer(s), provided
               that (a) the receiving Party possesses an appropriate license to such software tools;
               (b) the software tools used by the receiving Party cannot be used to assemble,
               compile, or convert source code to object code; and (c) the producing Party
               approves such software tools (which approval shall not be unreasonably withheld).
               Such request for software shall be provided at least ten (10) business days in
               advance of the date upon which the receiving Party wishes to have the additional
               software tools available for use on the computer. Further, the stand-alone
               computer(s) shall be of suitably modern grade, and if requested, with an external
               monitor having a viewing screen measuring at least 19” diagonally, an external
               mouse, and an external keyboard.

        (b)    The receiving Party shall make reasonable efforts to restrict its requests for such
               access to the stand-alone computer(s) to normal business hours, which for purposes
               of this paragraph shall be 9:00 a.m. through 6:00 p.m. However, upon reasonable


                                                   6
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                            Document
                                Document
                                     55-1 27
                                           FiledFiled
                                                  09/01/21
                                                      06/29/21
                                                            Page
                                                               Page
                                                                 1597ofof222
                                                                          18 PageID #:
                                      1581



                 notice from the receiving Party, the producing Party shall make reasonable efforts to
                 accommodate the receiving Party’s request for access to the stand-alone computer(s)
                 outside of normal business hours. Requests for access shall be made ten (10)
                 business-days’ notice for the initial inspection of the Source Code Materials
                 and three (3) business-days’ notice for any subsequent inspection of the same
                 Source Code Materials. Any single inspection may span multiple days based
                 on the same notice. The Parties agree to cooperate in good faith such that
                 maintaining the producing Party’s Source Code Material at the offices of its outside
                 counsel or its vendors shall not unreasonably hinder the receiving Party’s ability
                 to efficiently and effectively conduct the prosecution or defense of this Action. The
                 Source Code Material will be made available from the date it is produced until the
                 case is resolved.

         (c)     The producing Party shall provide the receiving Party with information explaining
                 how to start, log on to, and operate the stand-alone computer(s) in order to access the
                 produced Source Code Material on the stand-alone computer(s).

         (d)     The producing Party will produce Source Code Material in computer searchable
                 format on the stand-alone computer(s) as described above.

         (e)     Access to Source Code Material shall be limited to outside counsel and up to three
                 (3) outside consultants or experts 2 (i.e., not existing employees or affiliates of a
                 Party or an affiliate of a Party or competitor identified by the Producing Party with
                 reasonable specificity) retained for the purpose of this litigation and approved to
                 access such Protected Materials pursuant to paragraph 5(e) above. A receiving
                 Party may include excerpts of Source Code Material in an exhibit to a pleading,
                 expert report, or deposition transcript (collectively, “Source Code Exhibits”),
                 provided that the Source Code Exhibits are appropriately marked under this Order,
                 restricted to those who are entitled to have access to them as specified herein, and,
                 if filed with the Court, filed under seal in accordance with the Court’s rules,
                 procedures, and orders.

         (f)     To the extent portions of Source Code Material are quoted in a Source Code
                 Exhibit, either (1) the entire Source Code Exhibit will be stamped and treated as
                 HIGHLY CONFIDENTIAL - SOURCE CODE or (2) those pages containing quoted
                 Source Code Material will be separately stamped and treated as HIGHLY
                 CONFIDENTIAL - SOURCE CODE.




  2
   For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
  consultant’s or expert’s direct reports and other support personnel, such that the disclosure to a
  consultant or expert who employs others within his or her firm to help in his or her analysis shall
  count as a disclosure to a single consultant or expert, provided that such personnel helping in the
  analysis of Source Code Material shall be disclosed pursuant to Paragraph 5(e).


                                                    7
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                            Document
                                Document
                                     55-1 27
                                           FiledFiled
                                                  09/01/21
                                                      06/29/21
                                                            Page
                                                               Page
                                                                 1608ofof222
                                                                          18 PageID #:
                                      1582



        (g)   Except as set forth in paragraph 11(k) below, no electronic copies of Source Code
              Material shall be made without prior written consent of the producing Party, except
              as necessary to create documents that, pursuant to the Court’s rules, procedures,
              and order, must be filed or served electronically.

        (h)   The receiving Party shall be permitted to make a reasonable number of printouts and
              photocopies of Source Code Material, which as to number of photocopies shall
              presumptively be a total of ten (10), all of which shall be designated and clearly
              labeled “HIGHLY CONFIDENTIAL - SOURCE CODE,” and the receiving Party
              shall maintain a log of all such files that are printed or photocopied.

        (i)   Should such printouts or photocopies be permissibly transferred back to electronic
              media, such media shall be labeled “HIGHLY CONFIDENTIAL - SOURCE
              CODE” and shall continue to be treated as such.

        (j)   If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
              photocopies of Source Code Material, the receiving Party shall ensure that such
              outside counsel, consultants, or experts keep the printouts or photocopies in a
              secured locked area in the offices of such outside counsel, consultants, or expert.
              The receiving Party may also temporarily keep the printouts or photocopies at: (i) the
              Court for any proceedings(s) relating to the Source Code Material, for the dates
              associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
              the Source Code Material are taken, for the dates associated with the deposition(s);
              and (iii) any intermediate location reasonably necessary to transport the printouts or
              photocopies (e.g., a hotel prior to a Court proceeding or deposition).

        (k)   A producing Party’s Source Code Material may only be transported by the receiving
              Party at the direction of a person authorized under paragraph 11(e) above to another
              person authorized under paragraph 11(e) above, on paper or removable electronic
              media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
              Express, or other similarly reliable and insured courier. Source Code Material
              may not be transported or transmitted electronically over a network of any kind,
              including a LAN, an intranet, or the Internet. Source Code Material may only be
              transported electronically for the purpose of Court proceeding(s) or deposition(s)
              as set forth in paragraph 11(j) above and is at all times subject to the transport
              restrictions set forth herein. For those purposes only, the Source Code Materials
              may be stored on a stand-alone computer. Notwithstanding the above provisions
              of 11(k), if a deposition by videoconference is necessary due to health
              circumstances, and Source Code Material is to be used during such a deposition,
              the Parties agree to cooperate to develop reasonable procedures for the use of such
              Source Code Materials during the deposition.

        (l)   The producing Party may visually monitor the activities of the receiving Party’s
              representatives during any source code review subject to a reasonable approach
              that is free from interference that might otherwise impede the representatives’


                                                8
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                            Document
                                Document
                                     55-1 27
                                           FiledFiled
                                                  09/01/21
                                                      06/29/21
                                                            Page
                                                               Page
                                                                 1619ofof222
                                                                          18 PageID #:
                                      1583



               source code review, and only to the extent to ensure that there is no unauthorized
               recording, copying, or transmission of the producing Party’s Source Code. For the
               sake of clarity, the producing Party will refrain from any active monitoring
               activities that reveal Attorney Work Product (e.g., viewing the source code review
               notes or monitoring the contents of the review computer’s screen during the
               review); such monitoring activities will not be considered to be a reasonable
               approach.

        (m)    Copies of Source Code Material that are marked as deposition exhibits shall not be
               provided to the court reporter or attached to deposition transcripts; rather, the
               deposition record will identify the exhibit by its production numbers. Except as
               provided in this paragraph, absent express written permission from the producing
               Party, the receiving Party may not create electronic images, or any other images,
               or make electronic copies, of the Source Code Material from any paper copy of
               Source Code Material for use in any manner. Where the producing Party has
               provided the express written permission required under this provision for a
               receiving Party to create electronic copies of Source Code Material, and if the
               producing Party requests it, the receiving Party shall maintain a log of all such
               electronic copies of any portion of Source Code in its possession or in the
               possession of its retained consultants, including the names of the reviewers and/or
               recipients of any such electronic copies, and the locations and manner in which the
               electronic copies are stored. Additionally, any such electronic copies must be
               labeled “HIGHLY CONFIDENTIAL – SOURCE CODE” as provided for in this
               Order.

  12.   Any attorney representing a Party, whether in-house or outside counsel, and any person

        associated with a Party and permitted to receive the other Party’s Protected Material that is

        designated CONFIDENTIAL - ATTORNEYS’ EYES ONLY, CONFIDENTIAL -

        OUTSIDE ATTORNEYS’ EYES ONLY, and/or HIGHLY CONFIDENTIAL - SOURCE

        CODE (collectively “HIGHLY SENSITIVE MATERIAL”), who obtains, receives, has

        access to, or otherwise learns, in whole or in part, the other Party’s HIGHLY SENSITIVE

        MATERIAL under this Order shall not prepare, prosecute, supervise, or assist in the

        preparation or prosecution of any patent application pertaining to the field of the invention

        of the patents-in-suit during the pendency of this Action and for one year after its conclusion,

        including any appeals. To ensure compliance with the purpose of this provision, each Party

        shall create an “Ethical Wall” between those persons with access to HIGHLY SENSITIVE


                                                   9
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                             Document
                                 Document
                                      55-1 27
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/29/21
                                                             Page
                                                               Page
                                                                  16210
                                                                      ofof
                                                                        22218PageID #:
                                       1584



        MATERIAL and any individuals who prepare, prosecute, supervise or assist in the

        preparation or prosecution of any patent application pertaining to the field of invention of

        the patent-in-suit. Nothing in this Order shall prevent a person with access to HIGHLY

        SENSITIVE MATERIAL from participating in a PTO proceeding, e.g., IPR or PGR,

        except for that person shall not participate—directly or indirectly—in the amendment of

        any claim(s).

  13.   Nothing in this Order shall require production of documents, information, or other material

        that a Party contends is protected from disclosure by the attorney-client privilege, the work

        product doctrine, or other privilege, doctrine, or immunity. If documents, information, or

        other material subject to a claim of attorney-client privilege, work product doctrine, or other

        privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

        production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

        any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

        produces documents, information, or other material it reasonably believes are protected

        under the attorney-client privilege, work product doctrine, or other privilege, doctrine, or

        immunity may obtain the return of such documents, information, or other material by

        promptly notifying the recipient(s) and providing a privilege log for the inadvertently or

        unintentionally produced documents, information, or other material.          The recipient(s)

        shall gather and return all copies of such documents, information, or other material to the

        producing Party, except for any pages containing privileged or otherwise protected markings

        by the recipient(s), which pages shall instead be destroyed and certified as such to the

        producing Party.




                                                  10
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                             Document
                                 Document
                                      55-1 27
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/29/21
                                                             Page
                                                               Page
                                                                  16311
                                                                      ofof
                                                                        22218PageID #:
                                       1585



  14.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

        to have access thereto to any person who is not authorized for such access under this Order.

        The Parties are hereby ORDERED to safeguard all such documents, information, and

        material to protect against disclosure to any unauthorized persons or entities.

  15.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

        DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

        the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

        access to the DESIGNATED MATERIAL by virtue of his or her employment with the

        designating Party; (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

        or copy recipient of such information; (iii) although not identified as an author, addressee,

        or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

        business, seen such DESIGNATED MATERIAL; (iv) a current or former officer, director

        or employee of the producing Party or a current or former officer, director, or employee

        of a company affiliated with the producing Party; (v) counsel for a Party, including outside

        counsel and in-house counsel (subject to paragraph 9 of this Order); (vi) an independent

        contractor, consultant, and/or expert retained for the purpose of this litigation; (vii) court

        reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder to

        access to DESIGNATED MATERIAL.                  DESIGNATED MATERIAL shall not be

        disclosed to any other persons unless prior authorization is obtained from counsel

        representing the producing Party or from the Court.

  16.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

        deposition or hearing transcript, designate the deposition or hearing transcript or any portion

        thereof as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”



                                                  11
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                             Document
                                 Document
                                      55-1 27
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/29/21
                                                             Page
                                                               Page
                                                                  16412
                                                                      ofof
                                                                        22218PageID #:
                                       1586



        “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “HIGHLY

        CONFIDENTIAL - SOURCE CODE” pursuant to this Order. Access to the deposition or

        hearing transcript so designated shall be limited in accordance with the terms of this Order.

        Until expiration of the 30-day period, the entire deposition or hearing transcript shall be

        treated as CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY.

  17.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

        shall remain under seal until further order of the Court. The filing Party shall be responsible

        for informing the Clerk of the Court that the filing should be sealed and for placing the

        legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

        caption and conspicuously on each page of the filing.      Exhibits to a filing shall conform

        to the labeling requirements set forth in this Order.     If a pretrial pleading filed with the

        Court, or an exhibit thereto, discloses or relies on DESIGNATED MATERIAL, such

        confidential portions shall be redacted to the extent necessary and the pleading or exhibit

        filed publicly with the Court.

  18.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

        the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

        this Action, or from using any information contained in DESIGNATED MATERIAL at

        the trial of this Action, subject to any pretrial order issued by this Court.

  19.   A Party may request in writing to the other Party that the designation given to any

        DESIGNATED MATERIAL be modified or withdrawn.                   If the designating Party does

        not agree to re-designation within ten (10) days of receipt of the written request, the

        requesting Party may apply to the Court for relief. Upon any such application to the Court,

        the burden shall be on the designating Party to show why its classification is proper. Such



                                                  12
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                             Document
                                 Document
                                      55-1 27
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/29/21
                                                             Page
                                                               Page
                                                                  16513
                                                                      ofof
                                                                        22218PageID #:
                                       1587



        application shall be treated procedurally as a motion to compel pursuant to Federal Rule

        of Civil Procedure 37, subject to the Rule’s provisions relating to sanctions. In making

        such application, the requirements of the Federal Rules of Civil Procedure and the Local

        Rules of the Court shall be met. Pending the Court’s determination of the application, the

        designation of the designating Party shall be maintained.

  20.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

        accordance with the terms of this Order shall be advised by counsel of the terms of this

        Order, shall be informed that they are subject to the terms and conditions of this Order, and

        shall sign an acknowledgment that they have received a copy of, have read, and have

        agreed to be bound by this Order. A copy of the acknowledgment form is attached as

        Appendix A.

  21.   To the extent that any discovery is taken of persons who are not Parties to this Action

        (“Third Parties”) and in the event that such Third Parties contend the discovery sought

        involves trade secrets, confidential business information, or other proprietary information,

        then such Third Parties may agree to be bound by this Order.

  22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

        designate as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

        or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” and/or “HIGHLY

        CONFIDENTIAL - SOURCE CODE” any documents, information, or other material, in

        whole or in part, produced by such Third Parties. The Third Parties shall have ten (10) days

        after production of such documents, information, or other materials to make such a

        designation.    Until that time period lapses or until such a designation has been made,

        whichever occurs sooner, all documents, information, or other material so produced or given



                                                 13
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                             Document
                                 Document
                                      55-1 27
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/29/21
                                                             Page
                                                               Page
                                                                  16614
                                                                      ofof
                                                                        22218PageID #:
                                       1588



        shall be treated as “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY” in

        accordance with this Order.

  23.   Within thirty (30) days of final termination of this Action, including any appeals, all

        DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

        descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

        into any privileged memoranda of the Parties), shall at the producing Party’s election either

        be returned to the producing Party or be destroyed.        The receiving Party shall verify the

        return or destruction by affidavit furnished to the producing Party, upon the producing

        Party’s request.

  24.   The failure to designate documents, information, or material in accordance with this Order

        and the failure to object to a designation at a given time shall not preclude the filing of a

        motion at a later date seeking to impose such designation or challenging the propriety

        thereof. The entry of this Order and/or the production of documents, information, or

        material hereunder shall in no way constitute a waiver of any objection to the furnishing

        thereof, all such objections being hereby preserved.

  25.   Any Party knowing or believing that any other Party is in violation of or intends to violate

        this Order and has raised the question of violation or potential violation with the opposing

        Party and has been unable to resolve the matter by agreement may move the Court for such

        relief as may be appropriate in the circumstances.        Pending disposition of the motion by

        the Court, the Party alleged to be in violation of or intending to violate this Order shall

        discontinue the performance of and/or shall not undertake the further performance of any

        action alleged to constitute a violation of this Order.




                                                  14
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                             Document
                                 Document
                                      55-1 27
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/29/21
                                                             Page
                                                               Page
                                                                  16715
                                                                      ofof
                                                                        22218PageID #:
                                       1589



  26.    Production of DESIGNATED MATERIAL by any Party shall not be deemed a

         publication of the documents, information, or material (or the contents thereof) produced

         so as to void or make voidable whatever claim the Parties may have as to the proprietary and

         confidential nature of the documents, information, or other material or its contents.

  27.    Nothing in this Order shall be construed to effect an abrogation, waiver, or limitation of any

         kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

  28.    Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

         Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

         if reasonably necessary to prepare and present this Action; and (b) to apply for additional

         protection of DESIGNATED MATERIAL.

  The Parties agree to this Interim Protective Order, relating to the production of documents and

  provision of source code prior to the opening of fact discovery. The representatives below are

  authorized to sign on behalf of each Party. The Parties will further discuss converting this Interim

  Protective Order into a Final Protective Order to be submitted to the Court at or around the time

  of the claim construction hearing in this case.



   Dated: June 25, 2021                                Dated: June 28, 2021


   /s/ Max L. Tribble, Jr.                             /s/ Paige Arnette Amstutz

   Max L. Tribble, Jr.                                 Paige Arnette Amstutz
   Texas Bar No. 2021395                               pamstutz@scottdoug.com
   Shawn Blackburn (pro hac vice)                      SCOTT DOUGLASS & MCCONNICO LLP
   Texas Bar No. 24089989                              303 Colorado Street, Suite 2400
   Bryce T. Barcelo (pro hac vice)                     Austin, TX 78701
   Texas Bar No. 24092081                              Telephone: (512) 495-6300
   SUSMAN GODFREY L.L.P.                               Fax: (512) 495-6399
   1000 Louisiana Street, Suite 5100
   Houston, Texas 77002-5096                           Douglas E. Lumish (pro hac vice)


                                                    15
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                             Document
                                 Document
                                      55-1 27
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/29/21
                                                             Page
                                                               Page
                                                                  16816
                                                                      ofof
                                                                        22218PageID #:
                                       1590



   Telephone: (713) 651-9366               Jeffrey G. Homrig (pro hac vice)
   Fax: (713) 654-6666                     Richard G. Frenkel (pro hac vice)
   mtribble@susmangodfrey.com              Linfong Tzeng (pro hac vice)
   sblackburn@susmangodfrey.com            LATHAM & WATKINS, LLP
   bbarcelo@susmangodfrey.com              140 Scott Drive
                                           Menlo Park, CA 94025
   Kalpana Srinivasan (pro hac vice)       Telephone: (650) 328-4600
   California Bar No. 237460               Fax: (650) 463-2600
   Raymond Wright (pro hac vice)           Doug.Lumish@lw.com
   California Bar No. 331950               Jeff.Homrig@lw.com
   SUSMAN GODFREY L.L.P.                   Rick.Frenkel@lw.com
   1900 Avenue of the Stars, 14th Floor    Linfong.Tzeng@lw.com
   Los Angeles, California 90067-6029
   Telephone: (310) 789-3100               Amit Makker (pro hac vice)
   Fax: (310) 789-3150                     LATHAM & WATKINS, LLP
   ksrinivasan@susmangodfrey.com           505 Montgomery Street, Suite 2000
   rwright@susmangodfrey.com               San Francisco, CA 94111
                                           Telephone: (415) 391-0600
   Attorneys for Plaintiff                 Fax: (415) 395-8095
   WSOU Investments, LLC d/b/a Brazos      Amit.Makker@lw.com
   Licensing and Development
                                           Attorneys for Defendant
                                           Arista Networks, Inc.




                                          16
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                             Document
                                 Document
                                      55-1 27
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/29/21
                                                             Page
                                                               Page
                                                                  16917
                                                                      ofof
                                                                        22218PageID #:
                                       1591



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

   WSOU INVESTMENTS, LLC D/B/A
   BRAZOS LICENSING AND
   DEVELOPMENT,
                                                      CIVIL ACTION NO. 6:20-cv-01083-ADA
                 Plaintiff,
   v.

   ARISTA NETWORKS, INC.,
                                                      JURY TRIAL DEMANDED
                 Defendant.


                              APPENDIX A
           UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                      INTERIM PROTECTIVE ORDER
  I, ___________________________________________, declare that:

  1.    My address is _________________________________________________________.

        My current employer is _________________________________________________.

        My current occupation is ________________________________________________.

  2.    I have received a copy of the [interim] Protective Order in this action. I have carefully read

        and understand the provisions of the [interim] Protective Order. Until the Court enters a

        final Protective Order in the above-captioned matters, I will comply with and be bound by

        all of the provisions of the [interim] Protective Order.

  3.    I will comply with and be bound by all of the provisions of the [final] Protective Order as

        entered by the Court. I understand and acknowledge that failure to so comply could expose

        me to sanctions and punishment in the nature of contempt.

  4.    I will hold in confidence, will not disclose to anyone not qualified under the [final]

        Protective Order, and will use only for purposes of this action any information or item that

        is subject to the [final] Protective Order.
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-01083-ADA
                             Document
                                 Document
                                      55-1 27
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/29/21
                                                             Page
                                                               Page
                                                                  17018
                                                                      ofof
                                                                        22218PageID #:
                                       1592



  5.     Promptly upon termination of these actions, I will return all documents and things

         designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

         “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “HIGHLY

         CONFIDENTIAL - SOURCE CODE” that came into my possession, and all documents

         and things that I have prepared relating thereto, to the outside counsel for the Party by

         whom I am employed.

  6.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

         [interim] and [final] Protective Orders in this action, even if such enforcement proceedings

         occur after termination of the above-captioned action.

  I declare under penalty of perjury that the foregoing is true and correct.

  Signature ________________________________________

  Printed Name ____________________________________________________

  Date ______________________________

  City and State where sworn and signed: ________________________________

  E-mail Address:        ______________________________________________

  Telephone:             ______________________________________________




                                                    2
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 171 of 222 PageID #:
                                     1593




                         EXHIBIT H
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                            Document
                                Document
                                     55-1 83
                                           FiledFiled
                                                  09/01/21
                                                      06/01/21
                                                            Page
                                                               Page
                                                                 1721ofof222
                                                                          16 PageID #:
                                      1594



                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

      WSOU INVESTMENTS, LLC D/B/A                   §    CIVIL ACTION 6:20-CV-00487-ADA
      BRAZOS LICENSING AND                          §    CIVIL ACTION 6:20-CV-00488-ADA
      DEVELOPMENT,                                  §    CIVIL ACTION 6:20-CV-00489-ADA
                                                    §    CIVIL ACTION 6:20-CV-00490-ADA
            Plaintiff,                              §    CIVIL ACTION 6:20-CV-00491-ADA
                                                    §    CIVIL ACTION 6:20-CV-00492-ADA
      v.                                            §    CIVIL ACTION 6:20-CV-00493-ADA
                                                    §    CIVIL ACTION 6:20-CV-00494-ADA
      ZTE CORPORATION ET AL,                        §    CIVIL ACTION 6:20-CV-00495-ADA
                                                    §    CIVIL ACTION 6:20-CV-00496-ADA
            Defendant.                              §    CIVIL ACTION 6:20-CV-00497-ADA
                                                    §
                                                    §    PATENT CASE
                                                    §
                                                    §
                                                    §    JURY TRIAL DEMANDED

                                        PROTECTIVE ORDER
  WHEREAS, Plaintiff and Defendants, hereafter referred to as “the Parties,” believe that certain

  information that is or will be encompassed by discovery demands by the Parties involves the

  production or disclosure of trade secrets, confidential business information, or other proprietary

  information in this Action 1;

  WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with Federal

  Rule of Civil Procedure 26(c):

  THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

  1.       Each Party may designate as confidential for protection under this Order, in whole or in part,

           any document, information, or material that constitutes or includes, in whole or in part,

           confidential or proprietary information or trade secrets of the Party or a Third Party to whom

           the Party reasonably believes it owes an obligation of confidentiality with respect to such


  1
      Action means the Case Nos. 6:20-cv-0487 through 6:20-cv-00497.


                                                     1
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                            Document
                                Document
                                     55-1 83
                                           FiledFiled
                                                  09/01/21
                                                      06/01/21
                                                            Page
                                                               Page
                                                                 1732ofof222
                                                                          16 PageID #:
                                      1595



        document, information, or material (“Protected Material”). Protected Material shall be

        designated by the Party producing it by affixing a legend or stamp on such document,

        information, or material as follows: “CONFIDENTIAL,” “CONFIDENTIAL -

        ATTORNEYS’ EYES ONLY,” “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES

        ONLY,” or “CONFIDENTIAL - SOURCE CODE” (“DESIGNATED MATERIAL”). 2

        The appropriate designation shall be placed clearly on each page of the Protected Material

        (except deposition and hearing transcripts) for which such protection is sought. For

        deposition and hearing transcripts, the appropriate designation shall be placed on the cover

        page of the transcript (if not already present on the cover page of the transcript when

        received from the court reporter) by each attorney receiving a copy of the transcript

        after that attorney receives notice of the designation of some or all of that transcript is

        designated as containing Protected Material.

  2.    Any document produced before issuance of this Order, including pursuant to the Court’s

        Order Governing Proceedings - Patent Case, with the designation “Confidential” or the like

        shall receive the same treatment as if designated “CONFIDENTIAL” under this order and

        any such documents produced with the designation “Confidential - Outside Attorneys’

        Eyes Only,” or the like shall receive the same treatment as if designated “CONFIDENTIAL

        - OUTSIDE ATTORNEYS’ EYES ONLY” under this Order, unless and until such

        document is re-designated to have a different classification under this Order.

  3.    With respect to documents, information, or DESIGNATED MATERIAL (i.e.




  2
    The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
  class of materials designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES
  ONLY,” “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL
  - SOURCE CODE,” both individually and collectively.


                                                 2
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                            Document
                                Document
                                     55-1 83
                                           FiledFiled
                                                  09/01/21
                                                      06/01/21
                                                            Page
                                                               Page
                                                                 1743ofof222
                                                                          16 PageID #:
                                      1596



        “CONFIDENTIAL,”          “CONFIDENTIAL          -    ATTORNEYS’          EYES      ONLY,”

        “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -

        SOURCE CODE”) subject to the provisions herein and unless otherwise stated, this Order

        governs, without limitation: (a) all documents, electronically stored information, and/or

        things as defined by the Federal Rules of Civil Procedure; (b) all pretrial, hearing or

        deposition testimony, or documents marked as exhibits or for identification in depositions

        and hearings; (c) pretrial pleadings, exhibits to pleadings and other court filings; (d)

        affidavits; and (e) stipulations. All copies, reproductions, extracts, digests, and complete

        or partial summaries prepared from any DESIGNATED MATERIALS shall also be

        considered DESIGNATED MATERIAL and treated as such under this Order.

  4.    A   designation   of   Protected   Material    (DESIGNATED        MATERIAL        such   as

        “CONFIDENTIAL,”           “CONFIDENTIAL             -ATTORNEYS’         EYES       ONLY,”

        “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -

        SOURCE CODE”) may be made at any time. Inadvertent or unintentional production of

        documents, information, or material that has not been designated as DESIGNATED

        MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

        treatment.   Any Party that inadvertently or unintentionally produces Protected Material

        without designating it as DESIGNATED MATERIAL may request destruction of that

        Protected Material by notifying the recipient(s) as soon as reasonably possible after the

        producing Party becomes aware of the inadvertent or unintentional disclosure, and

        providing replacement Protected Material that is properly designated. The recipient(s) shall

        then destroy all copies of the inadvertently or unintentionally produced Protected Materials

        and any documents, information, or material derived from or based thereon.




                                                 3
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                            Document
                                Document
                                     55-1 83
                                           FiledFiled
                                                  09/01/21
                                                      06/01/21
                                                            Page
                                                               Page
                                                                 1754ofof222
                                                                          16 PageID #:
                                      1597



  5.    “CONFIDENTIAL” documents, information, and material may be disclosed only to the

        following persons, except upon receipt of the prior written consent of the designating Party,

        upon order of the Court, or as set forth in paragraph 13 herein:

        (a)    Outside counsel of record in this Action for the Parties.

        (b)    Employees of such counsel assigned to and reasonably necessary to assist such
               counsel in the litigation of this Action.

        (c)    In-house counsel for the Parties who either have responsibility for making decisions
               dealing directly with the litigation of this Action, or who are assisting outside
               counsel in the litigation of this Action.

        (d)    Up to and including three (3) designated representatives of each of the Parties to the
               extent reasonably necessary for the litigation of this Action, except that any Party
               may in good faith request the other Party’s consent to designate one or more
               additional representatives, the other Party shall not unreasonably withhold such
               consent, and the requesting Party may seek leave of Court to designate such
               additional representative(s) if the requesting Party believes the other Party has
               unreasonably withheld such consent.

        (e)    Outside consultants or experts retained for the purpose of this litigation, provided
               that: (1) such consultants or experts are not presently employed by the Parties or
               of an affiliate of a Party hereto for purposes other than this Action; (2) before access
               is given, the consultant or expert has completed the Undertaking attached as
               Appendix A hereto and the same is served upon the producing Party with a current
               curriculum vitae of the consultant or expert at least ten (10) days before access to
               the Protected Material is to be given to that consultant or expert to object to and
               notify the receiving Party in writing that it objects to disclosure of Protected
               Material to the consultant or expert. The Parties agree to promptly confer and use
               good faith to resolve any such objection. If the Parties are unable to resolve any
               objection, the objecting Party may file a motion with the Court within fifteen (15)
               days of receipt of the notice, or within such other time as the Parties may agree,
               seeking a protective order with respect to the proposed disclosure. The objecting
               Party shall have the burden of proving the need for a protective order. No disclosure
               shall occur until all such objections are resolved by agreement or Court order.

        (f)    Independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services, and
               photocopy, document imaging, and database services retained by counsel and
               reasonably necessary to assist counsel with the litigation of this Action.

        (g)    The Court and its personnel.




                                                  4
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                            Document
                                Document
                                     55-1 83
                                           FiledFiled
                                                  09/01/21
                                                      06/01/21
                                                            Page
                                                               Page
                                                                 1765ofof222
                                                                          16 PageID #:
                                      1598



  6.    A Party shall designate documents, information, or material as “CONFIDENTIAL” only

        upon a good faith belief that the documents, information, or material contains confidential

        or proprietary information or trade secrets of the Party or a Third Party to whom the Party

        reasonably believes it owes an obligation of confidentiality with respect to such documents,

        information, or material.

  7.    Documents, information, or material produced pursuant to any discovery request in this

        Action, including but not limited to Protected Material designated as DESIGNATED

        MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

        be used for any other purpose. Any person or entity who obtains access to DESIGNATED

        MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

        duplicates, extracts, summaries, or descriptions of such DESIGNATED MATERIAL or any

        portion thereof except as may be reasonably necessary in the litigation of this Action. Any

        such copies, duplicates, extracts, summaries, or descriptions shall be classified

        DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

  8.    To the extent a producing Party believes that certain Protected Material qualifying to be

        designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

        limitation, the producing Party may designate such Protected Material “CONFIDENTIAL

        - ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes computer

        source code and/or live data (that is, data as it exists residing in a database or databases)

        (“Source Code Material”), the producing Party may designate such Protected Material as

        “CONFIDENTIAL - SOURCE CODE.”

  9.    For Protected Material designated CONFIDENTIAL - ATTORNEYS’ EYES ONLY,

        access to, and disclosure of, such Protected Material shall be limited to individuals listed




                                                 5
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                            Document
                                Document
                                     55-1 83
                                           FiledFiled
                                                  09/01/21
                                                      06/01/21
                                                            Page
                                                               Page
                                                                 1776ofof222
                                                                          16 PageID #:
                                      1599



        in paragraphs 5(a–c) and (e–g); provided, however, that access by in-house counsel pursuant

        to paragraph 5(c) be limited to in-house counsel who exercise no competitive decision-

        making authority on behalf of the client.

  10.   For Protected Material designated CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES

        ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals

        listed in paragraphs 5(a–b) and (e–g); provided, however, that the designating Party shall

        accommodate reasonable requests to provide summary information to in-house counsel

        designated pursuant to paragraph 5(c) who exercise no competitive decision-making

        authority on behalf of the client and reasonably require access to such information.

  11.   For Protected Material designated “CONFIDENTIAL - SOURCE CODE” (e.g., “Source

        Code Material”), the following additional restrictions apply:

        (a)    Access to a Party’s Source Code Material shall be provided only on “stand-alone”
               computer(s) (that is, the computer may not be linked to any network, including a
               local area network (“LAN”), an intranet or the Internet). The stand-alone
               computer(s) may be connected to (i) a printer, or (ii) a device capable of
               temporarily storing electronic copies solely for the limited purposes permitted
               pursuant to paragraphs 11(h and k) below. Additionally, except as provided in
               paragraph 11(k) below, the stand-alone computer(s) may only be located at the
               offices of the producing Party’s outside counsel or its vendors.

        (b)    The receiving Party shall make reasonable efforts to restrict its requests for such
               access to the stand-alone computer(s) to normal business hours, which for purposes
               of this paragraph shall be 8:00 a.m. through 6:00 p.m. However, upon reasonable
               notice from the receiving Party, the producing Party shall make reasonable efforts to
               accommodate the receiving Party’s request for access to the stand-alone computer(s)
               outside of normal business hours. The Parties agree to cooperate in good faith such
               that maintaining the producing Party’s Source Code Material at the offices of its
               outside counsel or its vendors shall not unreasonably hinder the receiving Party’s
               ability to efficiently and effectively conduct the prosecution or defense of this
               Action.

        (c)    The producing Party shall provide the receiving Party with information explaining
               how to start, log on to, and operate the stand-alone computer(s) in order to access the
               produced Source Code Material on the stand-alone computer(s).




                                                    6
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                            Document
                                Document
                                     55-1 83
                                           FiledFiled
                                                  09/01/21
                                                      06/01/21
                                                            Page
                                                               Page
                                                                 1787ofof222
                                                                          16 PageID #:
                                      1600



         (d)     The producing Party will produce Source Code Material in computer searchable
                 format on the stand-alone computer(s) as described above.

         (e)     Access to Source Code Material shall be limited to outside counsel and up to three
                 (3) outside consultants or experts 3 (i.e., not existing employees or affiliates of a
                 Party or an affiliate of a Party or competitor identified by the Producing Party with
                 reasonable specificity) retained for the purpose of this litigation and approved to
                 access such Protected Materials pursuant to paragraph 5(e) above. A receiving
                 Party may include excerpts of Source Code Material in an exhibit to a pleading,
                 expert report, or deposition transcript (collectively, “Source Code Exhibits”),
                 provided that the Source Code Exhibits are appropriately marked under this Order,
                 restricted to those who are entitled to have access to them as specified herein, and,
                 if filed with the Court, filed under seal in accordance with the Court’s rules,
                 procedures, and orders.

         (f)     To the extent portions of Source Code Material are quoted in a Source Code
                 Exhibit, either (1) the entire Source Code Exhibit will be stamped and treated as
                 CONFIDENTIAL - SOURCE CODE or (2) those pages containing quoted Source
                 Code Material will be separately stamped and treated as CONFIDENTIAL -
                 SOURCE CODE.

         (g)     Except as set forth in paragraph 11(k) below, no electronic copies of Source Code
                 Material shall be made without prior written consent of the producing Party, except
                 as necessary to create documents that, pursuant to the Court’s rules, procedures,
                 and order, must be filed or served electronically.

         (h)     The receiving Party shall be permitted to make a reasonable number of printouts and
                 photocopies of Source Code Material, which shall presumptively be a total of ten
                 (10), all of which shall be designated and clearly labeled “CONFIDENTIAL -
                 SOURCE CODE,” and the receiving Party shall maintain a log of all such files that
                 are printed or photocopied.

         (i)     Should such printouts or photocopies be permissibly transferred back to electronic
                 media, such media shall be labeled “CONFIDENTIAL - SOURCE CODE” and
                 shall continue to be treated as such.

         (j)     If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
                 photocopies of Source Code Material, the receiving Party shall ensure that such
                 outside counsel, consultants, or experts keep the printouts or photocopies in a

  3
   For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
  consultant’s or expert’s direct reports and other support personnel, such that the disclosure to a
  consultant or expert who employs others within his or her firm to help in his or her analysis shall
  count as a disclosure to a single consultant or expert, provided that such personnel helping in the
  analysis of Source Code Material shall be disclosed pursuant to Paragraph 5(e).


                                                    7
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                            Document
                                Document
                                     55-1 83
                                           FiledFiled
                                                  09/01/21
                                                      06/01/21
                                                            Page
                                                               Page
                                                                 1798ofof222
                                                                          16 PageID #:
                                      1601



               secured locked area in the offices of such outside counsel, consultants, or expert.
               The receiving Party may also temporarily keep the printouts or photocopies at: (i) the
               Court for any proceedings(s) relating to the Source Code Material, for the dates
               associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
               the Source Code Material are taken, for the dates associated with the deposition(s);
               and (iii) any intermediate location reasonably necessary to transport the printouts or
               photocopies (e.g., a hotel prior to a Court proceeding or deposition).

        (k)    A producing Party’s Source Code Material may only be transported by the receiving
               Party at the direction of a person authorized under paragraph 11(e) above to another
               person authorized under paragraph 11(e) above, on paper or removable electronic
               media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
               Express, or other similarly reliable courier. Source Code Material may not be
               transported or transmitted electronically over a network of any kind, including a
               LAN, an intranet, or the Internet. Source Code Material may only be transported
               electronically for the purpose of Court proceeding(s) or deposition(s) as set forth
               in paragraph 11(j) above and is at all times subject to the transport restrictions set
               forth herein. But, for those purposes only, the Source Code Materials may be loaded
               onto a stand-alone computer.

  12.   Any attorney representing a Party, whether in-house or outside counsel, and any person

        associated with a Party and permitted to receive the other Party’s Protected Material that is

        designated CONFIDENTIAL - ATTORNEYS’ EYES ONLY, CONFIDENTIAL -

        OUTSIDE ATTORNEYS’ EYES ONLY, and/or CONFIDENTIAL - SOURCE CODE

        (collectively “HIGHLY SENSITIVE MATERIAL”), who obtains, receives, has access to,

        or otherwise learns, in whole or in part, the other Party’s HIGHLY SENSITIVE

        MATERIAL under this Order shall not prepare, prosecute, supervise, or assist in the

        preparation or prosecution of any patent application pertaining to the field of the invention

        of the patents-in-suit during the pendency of this Action and for one year after its conclusion,

        including any appeals. To ensure compliance with the purpose of this provision, each Party

        shall create an “Ethical Wall” between those persons with access to HIGHLY SENSITIVE

        MATERIAL and any individuals who prepare, prosecute, supervise or assist in the

        preparation or prosecution of any patent application pertaining to the field of invention of




                                                   8
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                            Document
                                Document
                                     55-1 83
                                           FiledFiled
                                                  09/01/21
                                                      06/01/21
                                                            Page
                                                               Page
                                                                 1809ofof222
                                                                          16 PageID #:
                                      1602



        the patent-in-suit. Nothing in this Order shall prevent a person with access to HIGHLY

        SENSITIVE MATERIAL from participating in a PTO proceeding, e.g., IPR or PGR,

        except for that person shall not participate—directly or indirectly—in the amendment of

        any claim(s).

  13.   Nothing in this Order shall require production of documents, information, or other material

        that a Party contends is protected from disclosure by the attorney-client privilege, the work

        product doctrine, or other privilege, doctrine, or immunity. If documents, information, or

        other material subject to a claim of attorney-client privilege, work product doctrine, or other

        privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

        production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

        any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

        produces documents, information, or other material it reasonably believes are protected

        under the attorney-client privilege, work product doctrine, or other privilege, doctrine, or

        immunity may obtain the return of such documents, information, or other material by

        promptly notifying the recipient(s) and providing a privilege log for the inadvertently or

        unintentionally produced documents, information, or other material.          The recipient(s)

        shall gather and return all copies of such documents, information, or other material to the

        producing Party, except for any pages containing privileged or otherwise protected markings

        by the recipient(s), which pages shall instead be destroyed and certified as such to the

        producing Party.

  14.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

        to have access thereto to any person who is not authorized for such access under this Order.

        The Parties are hereby ORDERED to safeguard all such documents, information, and




                                                   9
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                             Document
                                 Document
                                      55-1 83
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/01/21
                                                             Page
                                                               Page
                                                                  18110
                                                                      ofof
                                                                        22216PageID #:
                                       1603



        material to protect against disclosure to any unauthorized persons or entities.

  15.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

        DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

        the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

        access to the DESIGNATED MATERIAL by virtue of his or her employment with the

        designating Party; (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

        or copy recipient of such information; (iii) although not identified as an author, addressee,

        or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

        business, seen such DESIGNATED MATERIAL; (iv) a current or former officer, director

        or employee of the producing Party or a current or former officer, director, or employee

        of a company affiliated with the producing Party; (v) counsel for a Party, including outside

        counsel and in-house counsel (subject to paragraph 9 of this Order); (vi) an independent

        contractor, consultant, and/or expert retained for the purpose of this litigation; (vii) court

        reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder to

        access to DESIGNATED MATERIAL.                  DESIGNATED MATERIAL shall not be

        disclosed to any other persons unless prior authorization is obtained from counsel

        representing the producing Party or from the Court.

  16.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

        deposition or hearing transcript, designate the deposition or hearing transcript or any portion

        thereof as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

        “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -

        SOURCE CODE” pursuant to this Order. Access to the deposition or hearing transcript so

        designated shall be limited in accordance with the terms of this Order. Until expiration of




                                                  10
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                             Document
                                 Document
                                      55-1 83
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/01/21
                                                             Page
                                                               Page
                                                                  18211
                                                                      ofof
                                                                        22216PageID #:
                                       1604



        the 30-day period, the entire deposition or hearing transcript shall be treated as

        CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY.

  17.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

        shall remain under seal until further order of the Court. The filing Party shall be responsible

        for informing the Clerk of the Court that the filing should be sealed and for placing the

        legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

        caption and conspicuously on each page of the filing.      Exhibits to a filing shall conform

        to the labeling requirements set forth in this Order. If a pretrial pleading filed with the

        Court, or an exhibit thereto, discloses or relies on DESIGNATED MATERIAL, such

        confidential portions shall be redacted to the extent necessary and the pleading or exhibit

        filed publicly with the Court.

  18.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

        the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

        this Action, or from using any information contained in DESIGNATED MATERIAL at

        the trial of this Action, subject to any pretrial order issued by this Court.

  19.   A Party may request in writing to the other Party that the designation given to any

        DESIGNATED MATERIAL be modified or withdrawn.                   If the designating Party does

        not agree to re-designation within ten (10) days of receipt of the written request, the

        requesting Party may apply to the Court for relief. Upon any such application to the Court,

        the burden shall be on the designating Party to show why its classification is proper. Such

        application shall be treated procedurally as a motion to compel pursuant to Federal Rule

        of Civil Procedure 37, subject to the Rule’s provisions relating to sanctions. In making

        such application, the requirements of the Federal Rules of Civil Procedure and the Local




                                                  11
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                             Document
                                 Document
                                      55-1 83
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/01/21
                                                             Page
                                                               Page
                                                                  18312
                                                                      ofof
                                                                        22216PageID #:
                                       1605



        Rules of the Court shall be met. Pending the Court’s determination of the application, the

        designation of the designating Party shall be maintained.

  20.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

        accordance with the terms of this Order shall be advised by counsel of the terms of this

        Order, shall be informed that they are subject to the terms and conditions of this Order, and

        shall sign an acknowledgment that they have received a copy of, have read, and have

        agreed to be bound by this Order. A copy of the acknowledgment form is attached as

        Appendix A.

  21.   To the extent that any discovery is taken of persons who are not Parties to this Action

        (“Third Parties”) and in the event that such Third Parties contend the discovery sought

        involves trade secrets, confidential business information, or other proprietary information,

        then such Third Parties may agree to be bound by this Order.

  22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

        designate as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

        or   “CONFIDENTIAL          -   OUTSIDE       ATTORNEYS’         EYES     ONLY,”      and/or

        “CONFIDENTIAL - SOURCE CODE” any documents, information, or other material, in

        whole or in part, produced by such Third Parties. The Third Parties shall have ten (10) days

        after production of such documents, information, or other materials to make such a

        designation.    Until that time period lapses or until such a designation has been made,

        whichever occurs sooner, all documents, information, or other material so produced or given

        shall be treated as “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY” in

        accordance with this Order.

  23.   Within thirty (30) days of final termination of this Action, including any appeals, all




                                                 12
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                             Document
                                 Document
                                      55-1 83
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/01/21
                                                             Page
                                                               Page
                                                                  18413
                                                                      ofof
                                                                        22216PageID #:
                                       1606



        DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

        descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

        into any privileged memoranda of the Parties), shall at the producing Party’s election either

        be returned to the producing Party or be destroyed.        The receiving Party shall verify the

        return or destruction by affidavit furnished to the producing Party, upon the producing

        Party’s request.

  24.   The failure to designate documents, information, or material in accordance with this Order

        and the failure to object to a designation at a given time shall not preclude the filing of a

        motion at a later date seeking to impose such designation or challenging the propriety

        thereof. The entry of this Order and/or the production of documents, information, or

        material hereunder shall in no way constitute a waiver of any objection to the furnishing

        thereof, all such objections being hereby preserved.

  25.   Any Party knowing or believing that any other Party is in violation of or intends to violate

        this Order and has raised the question of violation or potential violation with the opposing

        Party and has been unable to resolve the matter by agreement may move the Court for such

        relief as may be appropriate in the circumstances.        Pending disposition of the motion by

        the Court, the Party alleged to be in violation of or intending to violate this Order shall

        discontinue the performance of and/or shall not undertake the further performance of any

        action alleged to constitute a violation of this Order.

  26.   Production of DESIGNATED MATERIAL by any Party shall not be deemed a

        publication of the documents, information, or material (or the contents thereof) produced

        so as to void or make voidable whatever claim the Parties may have as to the proprietary and

        confidential nature of the documents, information, or other material or its contents.




                                                  13
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                             Document
                                 Document
                                      55-1 83
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/01/21
                                                             Page
                                                               Page
                                                                  18514
                                                                      ofof
                                                                        22216PageID #:
                                       1607



  27.   Nothing in this Order shall be construed to effect an abrogation, waiver, or limitation of any

        kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

  28.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

        Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

        if reasonably necessary to prepare and present this Action; and (b) to apply for additional

        protection of DESIGNATED MATERIAL.


        Signed on June 1st, 2021.




                                                   14
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                             Document
                                 Document
                                      55-1 83
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/01/21
                                                             Page
                                                               Page
                                                                  18615
                                                                      ofof
                                                                        22216PageID #:
                                       1608



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

   WSOU INVESTMENTS, LLC D/B/A                   §    CIVIL ACTION 6:20-CV-00487-ADA
   BRAZOS LICENSING AND                          §    CIVIL ACTION 6:20-CV-00488-ADA
   DEVELOPMENT,                                  §    CIVIL ACTION 6:20-CV-00489-ADA
                                                 §    CIVIL ACTION 6:20-CV-00490-ADA
         Plaintiff,                              §    CIVIL ACTION 6:20-CV-00491-ADA
                                                 §    CIVIL ACTION 6:20-CV-00492-ADA
   v.                                            §    CIVIL ACTION 6:20-CV-00493-ADA
                                                 §    CIVIL ACTION 6:20-CV-00494-ADA
   ZTE CORPORATION ET AL,                        §    CIVIL ACTION 6:20-CV-00495-ADA
                                                 §    CIVIL ACTION 6:20-CV-00496-ADA
         Defendant.                              §    CIVIL ACTION 6:20-CV-00497-ADA
                                                 §
                                                 §    PATENT CASE
                                                 §
                                                 §
                                                 §    JURY TRIAL DEMANDED


                              APPENDIX A
           UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                          PROTECTIVE ORDER
  I, ___________________________________________, declare that:

  1.    My address is _________________________________________________________.

        My current employer is _________________________________________________.

        My current occupation is ________________________________________________.

  2.    I have received a copy of the Protective Order in this action. I have carefully read and

        understand the provisions of the Protective Order.

  3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

        will not disclose to anyone not qualified under the Protective Order, and will use only for

        purposes      of this   action   any   information   designated   as   “CONFIDENTIAL,”

        “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” “CONFIDENTIAL - OUTSIDE

        ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - SOURCE CODE” that is


                                                  1
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00487-ADA
                             Document
                                 Document
                                      55-1 83
                                            Filed
                                                Filed
                                                   09/01/21
                                                      06/01/21
                                                             Page
                                                               Page
                                                                  18716
                                                                      ofof
                                                                        22216PageID #:
                                       1609



         disclosed to me.

  4.     Promptly upon termination of these actions, I will return all documents and things

         designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

         “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -

         SOURCE CODE” that came into my possession, and all documents and things that I have

         prepared relating thereto, to the outside counsel for the Party by whom I am employed.

  5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

         Protective Order in this action.

  I declare under penalty of perjury that the foregoing is true and correct.

  Signature ________________________________________

  Date ______________________________




                                                    2
Case 1:20-cv-01233-CFC-JLH Document 55-1 Filed 09/01/21 Page 188 of 222 PageID #:
                                     1610




                         EXHIBIT I
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68
                                           FiledFiled
                                                  09/01/21
                                                      03/29/21
                                                            Page
                                                               Page
                                                                 1891ofof222
                                                                          11 PageID #:
                                      1611



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

   WSOU INVESTMENTS, LLC D/B/A                      §
   BRAZOS LICENSING AND                             §        CIVIL ACTION 6:20-cv-00454-ADA
   DEVELOPMENT,                                     §        CIVIL ACTION 6:20-cv-00455-ADA
             Plaintiff,                             §        CIVIL ACTION 6:20-cv-00456-ADA
                                                    §        CIVIL ACTION 6:20-cv-00457-ADA
                                                    §        CIVIL ACTION 6:20-cv-00458-ADA
                                                    §        CIVIL ACTION 6:20-cv-00459-ADA
   v.                                               §        CIVIL ACTION 6:20-cv-00460-ADA
                                                    §        CIVIL ACTION 6:20-cv-00461-ADA
                                                    §        CIVIL ACTION 6:20-cv-00462-ADA
                                                    §        CIVIL ACTION 6:20-cv-00463-ADA
   MICROSOFT CORPORATION,                           §        CIVIL ACTION 6:20-cv-00464-ADA
            Defendant.                              §        CIVIL ACTION 6:20-cv-00465-ADA

           JOINT MOTION FOR ENTRY OF DISPUTED PROTECTIVE ORDER
  TO THE HONORABLE COURT:

         The parties jointly move for entry of a protective order. While the parties have reached

  agreement on most items, three items remain in dispute. The parties’ respective positions are

  summarized briefly below. A proposed protective order with the disputes highlighted is attached

  as Exhibit A.

  Plaintiff’s Proposal                                  Defendant’s Proposal

  The receiving Party shall not print more than         The receiving Party shall not print more than
  1000 pages for each software release.                 ten (10) consecutive pages of continuous
                                                        Source Code. The receiving Party may request
                                                        permission to print additional consecutive
                                                        pages of continuous Source Code. Such
                                                        requests shall not be unreasonably denied by
                                                        the producing Party. In addition, the receiving
                                                        Party shall be limited to printing a total of two
                                                        hundred and fifty (250) pages of Source Code
                                                        per case, a page being defined as an 8.5” x 11”
                                                        paper page with 1.25” margins and using no
                                                        smaller than a 12-point font.


  Joint Motion for Entry of
  Disputed Protective Order                       Page | 1
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68
                                           FiledFiled
                                                  09/01/21
                                                      03/29/21
                                                            Page
                                                               Page
                                                                 1902ofof222
                                                                          11 PageID #:
                                      1612



      I.       Plaintiff’s Position
            This Court’s working group draft of a standard protective order contains no limits on the

   number of source code printouts. Similarly, the standard EDTX protective contains no limit on

   such printouts – relying instead on a “reasonable number.” 1 Microsoft has previously agreed to

   protective orders with no specified limits. See e.g., Seed Spring, et al. v. Microsoft Corporation,

   Case No. 6:17-cv-427 (E.D. Tex.)(Aug. 24, 2017)2 and Soverain IP, LLC v. Microsoft

   Corporation, Case No. 2:17-cv-204 (E.D. Tex.)(Aug. 23, 2017).3 Because Microsoft insists on a

   presumptive limit as opposed to a “reasonable number,” WSOU agreed to the same language

   Microsoft previously agreed to in Dynamic Data Technologies v. Samsung Electronics, et al,

   Lead Case No. 2:18-cv-459 (E.D. Tex.)(April 24, 2019),4 namely 1,000 pages per software

   release. Microsoft rejected WSOU’s Offer. WSOU alternatively offered a presumptive page

   limits based on 2% of the source code. Again, Microsoft rejected WSOU’s proposal.

            Microsoft’s proposal of 250 pages total per case should be rejected for several reasons.

            First, Microsoft represented to the Court that source code was important – the “definitive

   source of evidence.” This representation was made in a hearing before the Court on November

   30, 2020. WSOU requested this hearing because Microsoft only provided access to source code

   instead of producing technical documents like requirements documents or engineering notes.

   Microsoft argued that these technical documents needed not be provided because “there's one

   definitive source of evidence for what software does, and that is its source code.” Hearing Tr. at

   03:34. Now, despite this representation, Microsoft seeks to limit the ability to print out such a

   “definitive source of evidence.”

  1
   See
  https://www.txed.uscourts.gov/sites/default/files/judgeFiles/Sample_Protective_Order_Patent_Cases_%28April%20
  2019%29.docx (“The receiving Party shall be permitted to make a reasonable number of printouts and photocopies
  of Source Code Material, all of which shall be designated and clearly labeled “RESTRICTED CONFIDENTIAL
  SOURCE CODE,” and the receiving Party shall maintain a log of all such files that are printed or photocopied.”)
  2
    Dkt. No. 173 (Agreed Protective Order) and Dkt. No. 173-1 (Proposed Order reciting “a reasonable number of
  printouts and photocopies of Source Code Material . . . “).
  3
    Dkt. No. 14 (Agreed Protective Order) and Dkt. No. 14-1 (Proposed Order reciting “a reasonable number of printouts
  and photocopies of Source Code Material . . . “).
  4
    Dkt. No. 76 (Joint Motion for Agreed Protective Order) and Dkt. No. 76-1 (Proposed Order reciting “[n]o more than
  1000 pages of Total Source Code Material (not including copies of original printouts) for any software release . . . “).
  Joint Motion for Entry of
  Disputed Protective Order                              Page | 2
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68
                                           FiledFiled
                                                  09/01/21
                                                      03/29/21
                                                            Page
                                                               Page
                                                                 1913ofof222
                                                                          11 PageID #:
                                      1613



          Second, as noted above, Microsoft already agreed to the exact same limits in an earlier

   case. WSOU provided that case to Microsoft in the meet and confer process. Microsoft has

   neither provided a good reason for the artificial page limit in this case nor explained how earlier

   Dynamic Data case is different.

                 Third, WSOU’s experts have spent months reviewing the large volume of code

   produced by Microsoft and can affirmatively state that 250 pages is not enough to document the

   operation of the Accused Instrumentalities. There are often multiple versions of the code and

   multiple modules used in operation. Limiting the ability to print out this evidence severely

   prejudices WSOU. This is why WSOU alternatively suggested some percentage of the code (e.g.,

   2%). Microsoft also rejected that – and any other reasonable tether to the amount of code.

          Fourth, Microsoft’s contention that WSOU can simply extend this 250-page limit upon a

   showing of “good cause” should likewise be rejected. WSOU is already there and is unable to

   print out the source code from the computers until this issue is resolved. Microsoft has offered

   no alternatives to account for the large volumes of source code it made available for inspection

   or the multiple versions of the software.

          Microsoft’s separate requirement limiting the number of consecutive pages to ten (10)

   should also rejected. WSOU has already agreed to an overall presumptive limit on pages (1,000);

   and, Microsoft has provided no good reason for imposing the limiting consecutive page count.

   As WSOU’s experts can attest, relevant source modules in this case already exceed ten (10) pages

   – meaning that the parties would have to return to the Court for permission to actually print out

   such relevant modules should Microsoft refuse to allows such pages to be print out. If the Court

   is inclined to impose a consecutive page count limit for this case, it should be something more

   reasonable – 50 pages.

          Finally, Microsoft proposes defining the parameters of a “page.” WSOU does not see this

   as necessary and is concerned that this another attempt by Microsoft to decrease WSOU’s ability

   to use what Microsoft, again, called the definitive source of evidence. For example, the default


  Joint Motion for Entry of
  Disputed Protective Order                    Page | 3
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68
                                           FiledFiled
                                                  09/01/21
                                                      03/29/21
                                                            Page
                                                               Page
                                                                 1924ofof222
                                                                          11 PageID #:
                                      1614



   “margin” for Microsoft’s own word processing program, Word, is one-inch.5 Likewise, this Court

   requires briefs to have one-inch margins.6 Yet, Microsoft want to decrease page size only have

   1.25-inch margins. On font-size, cannot possibly guess whether 12-point font might be

   appropriate for every scenario. Rather than specifying page sizes, the parties should simply be

   reasonable on print requests.


      II.      Defendant’s Position

            Microsoft’s proposal reflects the parties’ original agreement that a total of 250 pages of

  Source Code may be printed per case, subject to reasonable requests for permission to print

  additional pages. The parties have agreed that WSOU may request permission to print additional

  pages, which shall not be unreasonably denied. Despite having agreed to the 250 pages per case

  limit during the parties’ first round of meet and confers over the protective order, WSOU has

  reneged on the agreement and now seeks 1000 pages for each “software release,” which is both

  undefined and excessive. It is not clear what WSOU believes constitutes a “software release” or

  why it believes each “software release” should entitle it to another 1000 pages of Source Code

  printouts. As software products evolve, code is reused and updated only as needed. Even

  assuming, arguendo, that WSOU intends to count each top-level Source Code folder made

  available for production as a “software release,” this will result in an excessive number of

  printouts. For example, for Xbox alone (Case Nos. 6:20-cv-455 and -457), there are at least 8 top-

  level folders that have been made available for inspection, which under WSOU’s proposal would

  entitle it to at least 8,000 pages of printouts. This is not proportional to the needs of these cases,




  5
    https://support.microsoft.com/en-us/office/change-the-margins-in-your-word-document-c95c1ea1-70b1-4dde-
  a1da-f5aa2042c829
  6
    https://www.txwd.uscourts.gov/court-information/frequently-asked-questions/
  Joint Motion for Entry of
  Disputed Protective Order                         Page | 4
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68
                                           FiledFiled
                                                  09/01/21
                                                      03/29/21
                                                            Page
                                                               Page
                                                                 1935ofof222
                                                                          11 PageID #:
                                      1615



  where WSOU accuses very specific functionality within the software products, and unreasonably

  puts Microsoft’s proprietary Source Code at risk.

          In addition, WSOU’s proposal does not limit the number of consecutive pages of

  continuous Source Code that may be printed, leading to the possibility that, under its proposal, it

  could simply print 1000 pages of Source Code for further and extensive review away from the

  protections provided by the Source Code computers. The reason to limit the number of consecutive

  pages is simple. Even with a Protective Order in place, there is some risk of disclosure to

  unauthorized persons. Any disclosure of Source Code will cause competitive harm to Microsoft,

  but disclosure of considerable sections of consecutive pages exponentially increases that risk.

  Accordingly, Microsoft proposes a reasonable limitation of 10 consecutive pages. To the extent

  WSOU reasonably believes a section of more than 10 consecutive pages is critical to make out its

  case, Microsoft is willing to engage with WSOU in good faith to increase the number of

  consecutive pages on a case-by-case basis. Microsoft’s proposal strikes a balance between

  allowing WSOU the printouts it needs for its case, while safeguarding Microsoft’s intellectual

  property for core software products.

  Plaintiff’s Proposal                               Defendant’s Proposal

  [d]uring the pendency of this Action and for       [d]uring the pendency of this Action and for
  one year after its conclusion, including any       one year after its conclusion, including any
  appeals or two years after such person last        appeals or two years after such person has
  reviewed the HIGHLY SENSITIVE                      terminated their involvement in this Action
  TECHNICAL MATERIAL, whichever is                   by filing of a notice of withdrawal with the
  earlier.                                           Court, whichever is earlier.


     I.      Plaintiff’s Position
           WSOU proposed often-used language in prosecution bars concerning an alternative time

   period when a prosecution bar should no longer apply to a person -- “two years after such person

   last reviewed the HIGHLY SENSITIVE TECHNICAL MATERIAL.” This language reflects the

  Joint Motion for Entry of
  Disputed Protective Order                      Page | 5
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68
                                           FiledFiled
                                                  09/01/21
                                                      03/29/21
                                                            Page
                                                               Page
                                                                 1946ofof222
                                                                          11 PageID #:
                                      1616



   simple fact that memories fade over time and that the principal expiration clause, which is tied to

   the case ending (including the appeals), can go on for years. This same language has either been

    agreed to by parties or used by Courts in at least the following cases:
         13 Cases: Uniloc 2017, LLC v. Google LLC, Case Nos. 2:18-cv-491-504-JRG-RSP (E.D.
          Tex.)(Jun. 14, 2019) (“two years after such person last reviewed the HIGHLY
          SENSITIVE TECHNICAL MATERIAL . . . ”)
         5 Cases: Uniloc 2017, LLC v. Google LLC, Case Nos. 2:18-cv-548, 550-553-JRG (E.D.
          Tex.)(Jul. 2, 2019)( “two years after such person last reviewed the HIGHLY SENSITIVE
          TECHNICAL MATERIAL . . .”)
         Kojicast, LLC v. Funimation Productions, LLC, Case Nos. 2:19-cv-132 (E.D. Tex.)(Jul.
          19, 2019)(“two years after such person last reviewed the HIGHLY SENSITIVE
          TECHNICAL MATERIAL . . . ”)
         Keurig, Incorporated v. Sturm Foods, Inc., Case No. 10-841-SLR-MPT (D. Del.)(July 6,
          2001)(“two years after that person’s last review of the Designated Material”)
         Uniloc 2017, LLC v. Kaspersky Lab, Inc., Case No. 2:19-cv-219-JRG (E.D. Tex.)(Nov.
          19, 2019)( (“two years after such person last reviewed the HIGHLY SENSITIVE
          TECHNICAL MATERIAL . . . ”)
         Uniloc 2017, LLC v. Kik Interactive, Inc., Case No. 2:19-cv-150-JRG-RSP (E.D.
          Tex.)(Aug. 11, 2020)( (“two years after such person last reviewed the HIGHLY
          SENSITIVE TECHNICAL MATERIAL . . . ”)
         Uniloc 2017, LLC v. Riot Games, Inc., Case No. 2:19-cv-223-JRG (E.D. Tex.)(Mar. 19,
          2020)(two years after such person last reviewed the HIGHLY SENSITIVE TECHNICAL
          MATERIAL . . . ”)
         Pass & Seymour, Inc. v. General Protecht Group, Inc. et al., Case No. 5:077-cv-833 (N.D.
          N.Y.)(Dec. 21, 2011)(“for a period of eighteen months (18) months from his or her last
          review of such information.”)
         Prism Technologies v. Research in Motion, Ltd el al, Case No. 8:08-cv-537 (D. Neb)(Feb.
          9, 2010)(“two years (for examination prosecution and support) after that person’s last
          review of the designated information . . . ”).
         WM Wrigley Jr. Co, v. Cadbury Adams USA, Case No. 2:04-cv-346 (N.D. Ill.)(Jan. 21,
          2005)(“three years after that person’s last review of the designated information . . .”)
         Vest Corporation v. Amdocs Management Limited et al., Case No. 3:14-cv-1142 (D.
          Ore.)(Feb. 21, 2017)(“two years after the person last reviews the source code . . . ”).
   Microsoft agreed in principle but rejected such language, arguing that it is difficult to track when

   a person “last reviewed.” Accordingly, Microsoft proposed using a “notice of withdrawal” as a

   trigger. This proposal should be rejected for the simple fact that it ignores non-attorneys like

   paralegals and experts that will also have access to confidential information. These people neither

   appear nor withdraw; and, accordingly, this alternative clause is inapplicable to them. The mere

   fact that it may be difficult to track when one last accessed confidential information is not a good
  Joint Motion for Entry of
  Disputed Protective Order                     Page | 6
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68
                                           FiledFiled
                                                  09/01/21
                                                      03/29/21
                                                            Page
                                                               Page
                                                                 1957ofof222
                                                                          11 PageID #:
                                      1617



      reason to reject this language. Indeed, Microsoft agreed to the “last review” language as a third

      party in Sun Microsystems, Inc. v. Network Appliance, Inc., Case No. 3:08-cv-1641 (N.D.Ca.)

      (Nov. 30, 2019))(“beginning upon the person’s first review of Microsoft code and ending two

      years after (1) that person’s last review of Microsoft code . . . ”).7 And, all the parties in the cases

      above used the “last review” – type language.


        II.      Defendant’s Position

              WSOU’s proposal provides that the prosecution bar no longer applies if two years have

  passed since such person has reviewed highly sensitive technical material. WSOU’s proposal

  does not provide a person who has reviewed highly sensitive technical material with certainty

  that he or she is not inadvertently violating the provisions of this protective order. As a practical

  matter, it is not possible to track or monitor when a person last reviewed such material, as dates

  of access are not required to be logged or tracked. Microsoft’s proposal, which is keyed off of

  the filing of a notice of withdrawal with the Court, provides a date certain that can be more

  readily tracked and enforced.

  Plaintiff’s Proposal                                      Defendant’s Proposal

  In the event that a Party is required, by a valid         In the event that a Party is required, by a valid
  discovery request, to produce a Non-Party’s               discovery request, to produce a Non-Party’s
  confidential information in its possession, and           confidential information in its possession, and
  the Party is subject to an agreement with the             the Party is subject to an agreement with the
  Non-Party not to produce the Non-Party’s                  Non-Party not to produce the Non-Party’s
  confidential information, then the Party shall:           confidential information, then the Party shall:

  promptly, no later than three (3) business                promptly notify in writing the Requesting
  days after such an obligation is discovered,              Party and the Non-Party simultaneously that
  notify in writing the Requesting Party and the            some or all of the information requested is
  Non-Party simultaneously that some or all of              subject to a confidentiality agreement with a
                                                            Non-Party;


  7
   In this case, Microsoft agreed to “whichever is later date” as opposed to a “whichever is earlier” date. Microsoft,
  however, did agree to use the proposed “last review” date as a trigger.
  Joint Motion for Entry of
  Disputed Protective Order                            Page | 7
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68
                                           FiledFiled
                                                  09/01/21
                                                      03/29/21
                                                            Page
                                                               Page
                                                                 1968ofof222
                                                                          11 PageID #:
                                      1618



  the information requested is subject to a
  confidentiality agreement with a Non-Party



     I.       Plaintiff’s Position
            The final dispute concerns whether a specific number should be inserted for an obligation

   concerning promptness in Paragraph 13, 1(a). The particular paragraph deals with an inability to

   produce third-party information due to existing confidentiality agreements. The parties agree

   that these third parties should be contacted “promptly” but disagree whether a time should be

   included. WSOU proposed three business days after an obligation is discovered. Microsoft

   suggests no date – suggesting that they believe something longer than three days is appropriate.

   WSOU’s proposal provides objectivity in the otherwise relative and subjective term “promptly,”

   which hopefully reduces any chance of further dispute arising from this term.

            This entire clause was included at the request of Microsoft. WSOU agreed; however,

   WSOU believes there should be some period defined that is “prompt.” WSOU has also been open

   to other suggestions.


     II.      Defendant’s Position

           WSOU’s proposal to require notification to non-parties of potential production of non-

  party confidential information within three business days “after such an obligation is discovered”

  is neither enforceable nor practical. WSOU does not define when “an obligation is discovered.”

  WSOU’s proposal is not enforceable, as there is no way for the requesting party to know when

  the producing party first discovered that it needed to provide notice to a non-party regarding the

  non-party’s confidential information such that three business days could be precisely tracked.

  WSOU’s proposal is also impractical, inefficient, and unnecessarily burdensome. If, for

  example, a party spends two weeks reviewing a collection of documents for production, in which

  information of a particular non-party appears at both the beginning and the end of the set, under
  Joint Motion for Entry of
  Disputed Protective Order                     Page | 8
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68
                                           FiledFiled
                                                  09/01/21
                                                      03/29/21
                                                            Page
                                                               Page
                                                                 1979ofof222
                                                                          11 PageID #:
                                      1619



  WSOU’s proposal the party will have to send multiple notice letters to the same non-party. This

  unnecessarily burdens both the producing party and the non-party with serial notice letters.

  Microsoft’s proposal, which requires prompt notification to non-parties, avoids unnecessary

  delays in the production of non-party confidential information without setting forth impractical

  and unenforceable deadlines.




  Joint Motion for Entry of
  Disputed Protective Order                    Page | 9
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 68
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/29/21
                                                             Page
                                                               Page
                                                                  19810
                                                                      ofof
                                                                        22211PageID #:
                                       1620



  DATED: March 29, 2021                 Respectfully submitted,

                                        By: /s/Ryan S. Loveless
                                        Mark D. Siegmund
                                        State Bar No. 24117055
                                        mark@waltfairpllc.com
                                        Law Firm of Walt, Fair PLLC.
                                        1508 North Valley Mills Drive
                                        Waco, Texas 76710
                                        Telephone: (254) 772-6400
                                        Facsimile: (254) 772-6432

                                        James L. Etheridge
                                        Texas State Bar No. 24059147
                                        Ryan S. Loveless
                                        Texas State Bar No. 24036997
                                        Travis L. Richins
                                        Texas State Bar No. 24061296
                                        Brett A. Mangrum
                                        Texas State Bar No. 24065671
                                        Jeffrey Huang
                                        ETHERIDGE LAW GROUP, PLLC
                                        2600 E. Southlake Blvd., Suite 120 / 324
                                        Southlake, Texas 76092
                                        Telephone: (817) 470-7249
                                        Facsimile: (817) 887-5950
                                        Jim@EtheridgeLaw.com
                                        Ryan@EtheridgeLaw.com
                                        Travis@EtheridgeLaw.com
                                        Brett@EtheridgeLaw.com
                                        JeffH@EtheridgeLaw.com


                                        Counsel for Plaintiff WSOU Investments, LLC



  DATED: March 29, 2021          Respectfully submitted,

                                        By: /s/ Brooke Boll
                                        Barry K. Shelton
                                        Texas State Bar No. 24055029
                                        SHELTON COBURN LLP
                                        311 RR 620 S, Suite 205
                                        Austin, TX 78734
                                        Telephone: (512) 263-2165
                                        Fax: (512) 263-2166
  Joint Motion for Entry of
  Disputed Protective Order            Page | 10
Case 1:20-cv-01233-CFC-JLH
         Case 6:20-cv-00454-ADA
                             Document
                                 Document
                                      55-1 68
                                            Filed
                                                Filed
                                                   09/01/21
                                                      03/29/21
                                                             Page
                                                               Page
                                                                  19911
                                                                      ofof
                                                                        22211PageID #:
                                       1621



                                       bshelton@sheltoncoburn.com

                                       Michael J. Bettinger
                                       Irene Yang
                                       SIDLEY AUSTIN LLP
                                       555 California St., Suite 2000
                                       San Francisco, CA 94104
                                       Telephone: (415) 772-1200
                                       Fax: (415) 772-7400
                                       mbettinger@sidley.com
                                       irene.yang@sidley.com

                                       Richard A. Cederoth
                                       John W. McBride
                                       SIDLEY AUSTIN LLP
                                       1 South Dearborn St.
                                       Chicago, IL 60603
                                       Telephone: (312) 853-7000
                                       Fax: (312) 853-7036
                                       rcederoth@sidley.com
                                       jwmcbride@sidley.com

                                       Attorneys for Defendant Microsoft Corporation




  Joint Motion for Entry of
  Disputed Protective Order            Page | 11
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68-1
                                           FiledFiled
                                                09/01/21
                                                      03/29/21
                                                           PagePage
                                                                200 of
                                                                    1 of
                                                                       222
                                                                         23PageID #:
                                      1622




                    EXHIBIT A
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68-1
                                           FiledFiled
                                                09/01/21
                                                      03/29/21
                                                           PagePage
                                                                201 of
                                                                    2 of
                                                                       222
                                                                         23PageID #:
                                      1623



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

      WSOU INVESTMENTS, LLC D/B/A                  §
                                                        CIVIL ACTION 6:20-CV-00454-ADA
      BRAZOS LICENSING AND                         §
                                                        CIVIL ACTION 6:20-CV-00455-ADA
      DEVELOPMENT,                                 §
                                                        CIVIL ACTION 6:20-CV-00456-ADA
                                                   §
                                                        CIVIL ACTION 6:20-CV-00457-ADA
            Plaintiff,                             §
                                                        CIVIL ACTION 6:20-CV-00458-ADA
                                                   §
                                                        CIVIL ACTION 6:20-CV-00459-ADA
      v.                                           §
                                                        CIVIL ACTION 6:20-CV-00460-ADA
                                                   §
                                                        CIVIL ACTION 6:20-CV-00461-ADA
      MICROSOFT CORPORATION,                       §
                                                        CIVIL ACTION 6:20-CV-00462-ADA
                                                   §
                                                        CIVIL ACTION 6:20-CV-00463-ADA
            Defendant.                             §
                                                        CIVIL ACTION 6:20-CV-00464-ADA
                                                   §
                                                        CIVIL ACTION 6:20-CV-00465-ADA
                                                   §
                                                   §
                                                        PATENT CASE
                                                   §
                                                   §
                                                   §
                                                        JURY TRIAL DEMANDED

                                       PROTECTIVE ORDER

           WHEREAS, Plaintiff WSOU Investments LLC d/b/a Brazos Licensing and Development

  and Defendant Microsoft Corporation, hereafter referred to as “the Parties,” believe that certain

  information that is or will be encompassed by discovery demands by the Parties involves the

  production or disclosure of trade secrets, confidential business information, other proprietary

  information, or information implicating privacy considerations in the Action1;

           WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

  Federal Rule of Civil Procedure 26(c):

           THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

  1.       Each Party or Non-Party may designate as confidential for protection under this Order, in



  1
      Action means the Case Nos. 6:20-cv-0454 through 6:20-cv-00465.


                                                    1
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68-1
                                           FiledFiled
                                                09/01/21
                                                      03/29/21
                                                           PagePage
                                                                202 of
                                                                    3 of
                                                                       222
                                                                         23PageID #:
                                      1624



        whole or in part, any document, information or material that constitutes or includes, in

        whole or in part, confidential or proprietary information or trade secrets of the Party or a Non-

        Party to whom the Party reasonably believes it owes an obligation of confidentiality with

        respect to such document, information or material (“Protected Material”).             Protected

        Material shall be designated by the Party producing it by affixing a legend or stamp on

        such document, information or material as follows: “CONFIDENTIAL,” “HIGHLY

        CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –

        SOURCE CODE.” The appropriate designation shall be placed clearly on each page of the

        Protected Material (except deposition and hearing transcripts and natively produced

        documents) for which such protection is sought. For deposition and hearing transcripts, the

        appropriate designation shall be placed on the cover page of the transcript (if not already

        present on the cover page of the transcript when received from the court reporter) by each

        attorney receiving a copy of the transcript after that attorney receives notice of the

        designation of some or all of that transcript is designated as containing Protected Material.

        For natively produced Protected Material, the appropriate designation shall be placed on

        the placeholder image bearing the Bates number for the native file and the filename of each

        such natively produced document shall include the appropriate designation.

  2.    Any document produced under the Order Governing Proceedings before issuance of this

        Order with the designation “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

        ATTORNEYS’ EYES ONLY” or any similar designation shall receive the same treatment

        as if designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under this

        Order, unless and until such document is redesignated to have a different classification under

        this Order.



                                                   2
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68-1
                                           FiledFiled
                                                09/01/21
                                                      03/29/21
                                                           PagePage
                                                                203 of
                                                                    4 of
                                                                       222
                                                                         23PageID #:
                                      1625



  3.    With respect to documents, information or material designated “CONFIDENTIAL,”

        “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY

        CONFIDENTIAL – SOURCE CODE” (“DESIGNATED MATERIAL”),2 subject to the

        provisions herein and unless otherwise stated, this Order governs, without limitation: (a)

        all documents, electronically stored information, and/or things as defined by the Federal

        Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents

        marked as exhibits or for identification in depositions and hearings; (c) pretrial pleadings,

        exhibits to pleadings and other court filings; (d) affidavits; and (e) stipulations. All copies,

        reproductions, extracts, digests and complete or partial summaries prepared from any

        DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL and

        treated as such under this Order.

  4.    A    designation    of   Protected    Material    (i.e.,   “CONFIDENTIAL,”          “HIGHLY

        CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –

        SOURCE CODE”) may be made at any time. Inadvertent or unintentional production of

        documents, information or material that has not been designated as DESIGNATED

        MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

        treatment. Any party that inadvertently or unintentionally produces Protected Material

        without designating it as DESIGNATED MATERIAL may request destruction of that

        Protected Material by notifying the recipient(s), as soon as reasonably possible after the

        producing Party becomes aware of the inadvertent or unintentional disclosure, and




        2
           The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
  to the class of materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
  ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” both
  individually and collectively.

                                                   3
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68-1
                                           FiledFiled
                                                09/01/21
                                                      03/29/21
                                                           PagePage
                                                                204 of
                                                                    5 of
                                                                       222
                                                                         23PageID #:
                                      1626



        providing replacement Protected Material that is properly designated. The recipient(s) shall

        then destroy all copies of the inadvertently or unintentionally produced Protected Materials

        and any documents, information or material derived from or based thereon. If a receiving

        Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to any

        person or in any circumstance not authorized by this Order, the receiving Party must

        immediately (a) notify in writing the designating Party of the unauthorized disclosures, (b)

        use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

        the person or persons to whom unauthorized disclosures were made of all the terms of this

        Order, and (d) request such person or persons to execute the “Acknowledgment and

        Agreement to Be Bound,” (Appendix A).

  5.    “CONFIDENTIAL” documents, information and material may be disclosed only to the

        following persons, except upon receipt of the prior written consent of the designating party,

        upon order of the Court, or as set forth in paragraph 14 herein:

        (a) outside counsel of record in this Action for the Parties, and outside counsel retained
            for the purpose of this litigation;

        (b) outside counsel’s paralegals, attorneys, and staff, working at the direction of such
            outside counsel that are assigned to and reasonably necessary to assist such counsel
            in the litigation of this Action;

        (c) no more than two (2) in-house counsel for the Parties to whom such disclosure is
            reasonably necessary for the oversight, conduct, and/or resolution of this litigation, all
            of whom have read this Order and signed the “Acknowledgement and Agreement to
            Be Bound” (Appendix A);

        (d) up to and including two (2) designated representatives of each of the Parties to whom
            such disclosure is reasonably necessary for the oversight, conduct, and/or resolution
            of this litigation, and who has read this Order and signed the “Acknowledgement and
            Agreement to Be Bound” (Appendix A),




                                                  4
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68-1
                                           FiledFiled
                                                09/01/21
                                                      03/29/21
                                                           PagePage
                                                                205 of
                                                                    6 of
                                                                       222
                                                                         23PageID #:
                                      1627



           (e) outside consultants or experts3 (i.e., not existing employees or affiliates of a Party or an
               affiliate of a Party) retained for the purpose of this litigation, provided that: (1) such
               consultants or experts are not presently employed by the Parties hereto for purposes
               other than this Action; (2) before access is given, the consultant or expert has
               completed the Undertaking attached as Appendix A hereto and the same is served upon
               the producing Party with a current curriculum vitae of the consultant or expert at least
               seven (7) days before access to the Protected Material is to be given to that consultant
               or Undertaking to object to and notify the receiving Party in writing that it objects to
               disclosure of Protected Material to the consultant or expert. The Parties agree to
               promptly confer within three business days in good faith to resolve any such objection.
               If the Parties are unable to resolve any objection, the objecting Party must file a motion
               with the Court within three business days requesting a hearing or within such other time
               as the Parties may agree, seeking a protective order with respect to the proposed
               disclosure. The objecting Party shall have the burden of proving the need for a
               protective order. No disclosure shall occur until all such objections are resolved by
               agreement or Court order;

           (f) independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services, and photocopy,
               document imaging, and database services retained by counsel and reasonably
               necessary to assist counsel with the litigation of this Action; and

           (g) the Court and its personnel.

  6.       A Party shall designate documents, information or material as “CONFIDENTIAL” only

           upon a good faith belief that the documents, information or material should be protected

           from public disclosure because such information (i) contains confidential or proprietary

           information or trade secrets of the Party or a Non-Party to whom the Party reasonably

           believes it owes an obligation of confidentiality with respect to such documents, information

           or material; or (ii) any information that a Party or Non-Party reasonably believes to be

           subject to federal, state or foreign Data Protection Laws or other privacy obligations..


  3
    For any such person, the curriculum vitae shall identify his/her (i) current employer(s), (ii) each person or entity
  from whom s/he has received compensation or funding for work in his or her areas of expertise or to whom the s/he
  has provided professional services, including in connection with a litigation, at any time during the preceding five
  years; (iii) (by name and number of the case, filing data, and location of court) any litigation in connection with which
  s/he has offered expert testimony, including through a declaration, report, or testimony at a deposition or trial, during
  the preceding five years. If such consultant or expert believes any of this information is subject to a confidentiality
  obligation to a third-party, then the s/he should provide whatever information can be disclosed without violating any
  confidentiality agreements, and the Party seeking to disclose Protected Material to the consultant or expert shall be
  available to meet and confer with the designating Party regarding any such engagement.


                                                             5
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68-1
                                           FiledFiled
                                                09/01/21
                                                      03/29/21
                                                           PagePage
                                                                206 of
                                                                    7 of
                                                                       222
                                                                         23PageID #:
                                      1628



  7.    Documents, information or material produced pursuant to any discovery request in this

        Action, including but not limited to Protected Material designated as DESIGNATED

        MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

        be used for any other purpose. Any person or entity who obtains access to DESIGNATED

        MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

        duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

        portion thereof except as may be reasonably necessary in the litigation of this Action. Any

        such copies, duplicates, extracts, summaries or descriptions shall be classified

        DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

        Disclosure of DESIGNATED MATERIALS shall be subject to all applicable laws and

        regulations relating to the export of technical data contained in such DESIGNATED

        MATERIALS including the release of such technical data to foreign persons or nationals

        in the United States or elsewhere. Each party receiving DESIGNATED MATERIALS

        shall comply with all applicable export control statutes and regulations.

  8.    To the extent a producing Party believes that certain Protected Material qualifying to be

        designated CONFIDENTIAL is so highly sensitive that its dissemination deserves even

        further limitation, the producing Party may designate such Protected Material “HIGHLY

        CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or to the extent such Protected

        Material includes computer source code (i.e., a text listing of computer instructions,

        commands and data definitions expressed in a form suitable for input to an assembler,

        compiler, or other translator, the disclosure of which to another Party or Non-Party would

        create a substantial risk of serious harm) and/or live data (that is, data as it exists residing

        in a database or databases) (“Source Code Material”), the producing Party may designate



                                                   6
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68-1
                                           FiledFiled
                                                09/01/21
                                                      03/29/21
                                                           PagePage
                                                                207 of
                                                                    8 of
                                                                       222
                                                                         23PageID #:
                                      1629



        such Protected Material as “HIGHLY CONFIDENTIAL – SOURCE CODE.” “HIGHLY

        CONFIDENTIAL – ATTORNEYS’ EYES ONLY” also includes any information that a

        Party or Non-Party reasonably believes to be subject to federal, state or foreign Data

        Protection Laws or other privacy obligations. Examples of such Data Protection Laws

        include, without limitation, The Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq.

        (financial information); The Health Insurance Portability and Accountability Act

        (“HIPAA”) and the regulations thereunder, 45 CFR Part 160 and Subparts A and E of Part

        164 (medical information); Regulation (EU) 2016/679 Of the European Parliament and of

        the Council of 27 April 2016 on the Protection of Natural Persons with Regard to the

        Processing of Personal Data and on the Free Movement of Such Data, also known as the

        General Data Protection Regulation (“GDPR”).

  9.    For Protected Material designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

        ONLY,” access to, and disclosure of, such Protected Material shall be limited to individuals

        listed in paragraphs 5(a)-(b) and 5(e)-(g).

  10.   For Protected Material designated “HIGHLY CONFIDENTIAL – SOURCE CODE, the

        following additional restrictions apply:

        (a) Access to a Party’s Source Code Material shall be provided using three secure review
            computers provided by the producing Party, where the Source Code production
            applicable to each of the above-captioned cases is accessible from each review
            computer. If a Party’s Source Code is provided on the review computers, each review
            computer shall be a “stand-alone” computer (that is, the computer may not be linked
            to any network, including a local area network (“LAN”), an intranet or the Internet).
            A display screen or monitor of a size of at least seventeen inches shall be provided by
            the producing Party for each review computer. Each review computer may be capable
            of temporarily storing electronic copies solely for the limited purposes permitted
            pursuant to paragraph 10(h) and (k) below. Each review computer shall, at the
            receiving Party’s request and expense, and with the producing Party’s approval that
            shall not be unreasonably withheld, include reasonable commercially available
            analysis tools (e.g., Notepad++) reasonably necessary for the type of Source Code
            Material. The receiving Party shall be responsible for providing tools or licenses to


                                                   7
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                                Document
                                     55-1 68-1
                                           FiledFiled
                                                09/01/21
                                                      03/29/21
                                                           PagePage
                                                                208 of
                                                                    9 of
                                                                       222
                                                                         23PageID #:
                                      1630



               tools that it wished to use so that the producing Party may install such tools on the
               stand-alone computers. Requests for installation of tools will be provided to the
               producing Party in a reasonable time. Except as provided in paragraph 10(k) below, the
               review computers produced by Microsoft will only be made available at the Austin
               offices of the law firm Fish & Richardson, or as otherwise agreed. If, due to a public
               health or other emergency, there arise federal, state, or local social distancing or travel
               restrictions, which would substantially hinder the source code review, the Parties shall
               meet and confer in good faith to discuss the feasibility of making the source code
               machines available in an alternative location that would allow source code review to
               occur while satisfying the reasonable interests of the producing Party in maintaining
               the security of its Source Code Material.

          (b) The receiving Party shall make reasonable efforts to restrict its requests for such
              access to the review computers to normal business hours for Fish & Richardson, where
              the code is hosted, which for purposes of this paragraph shall be 8:30 a.m. through 4:00
              p.m. CST. However, upon reasonable notice from the receiving party, the producing
              Party shall make reasonable efforts to accommodate the receiving Party’s request for
              access to the review computer outside of normal business hours. Requests for access
              shall be made ten (10) business-days’ notice for the initial inspection of the Source
              Code Materials and three (3) business-days’ notice for any subsequent inspection
              of the Source Code Materials.4 Any single inspection may span multiple days
              based on the same notice. Requests for access shall include the information
              reasonably needed to access the building, including the names of the visitors and
              expected times of arrival. The Parties agree to cooperate in good faith such that
              maintaining the producing Party’s Source Code Material at the offices of its outside
              counsel shall not unreasonably hinder the receiving Party’s ability to efficiently and
              effectively conduct the prosecution or defense of this Action;

          (c) The producing Party shall provide the receiving Party with information explaining
              how to start, log on to, and operate the review computer in order to access the produced
              Source Code Material on the review computer. No recordable media, recordable
              devices, input/output devices, devices with Internet or network access, or other
              electronic devices capable of recording, copying, or transmitting the source code,
              including without limitation sound recorders, computers, cellular telephones,
              peripheral equipment, cameras, CDs, DVDs, or drives of any kind, shall be permitted
              in the source code reviewing room. The hosting facility for the producing Party shall
              provide a secure location to store personal electronic devices, such as cellular
              telephones, where they will be readily accessible to the reviewer outside the review
              room upon request. Nor shall the reviewing Party or its expert(s) attempt to
              circumvent the security of the review computer or confidentiality of the source code
              displayed;

          (d) The producing Party will produce Source Code Material in computer searchable
              format on the review computer as described above;

  4
    The parties recognize that the request for access for initial inspection of code has already been made and that
  additional requests shall require three (3) business-days’ notice.


                                                         8
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 209 10
                                                                     of 222
                                                                        of 23PageID #:
                                      1631




         (e) Access to Protected Material designated “ HIGHLY CONFIDENTIAL - SOURCE
             CODE” shall be limited to outside counsel and up to three (3) outside consultants or
             experts5 (i.e., not existing employees or affiliates of a Party or an affiliate of a Party)
             retained for the purpose of this litigation and approved to access such Protected
             Materials pursuant to paragraph 5(e) above. A receiving Party may include reasonably
             limited excerpts of Source Code Material in a pleading, exhibit, expert report,
             discovery document, deposition transcript, other Court document, provided that the
             Source Code Documents are appropriately marked under this Order, restricted to those
             who are entitled to have access to them as specified herein, and, if filed with the Court,
             filed under seal in accordance with the Court’s rules, procedures and orders;

         (f) To the extent portions of Source Code Material are quoted in a Source Code
             Document, either (1) the entire Source Code Document will be stamped and treated as
             “HIGHLY CONFIDENTIAL – SOURCE CODE” or (2) those pages containing quoted
             Source Code Material will be separately stamped and treated as “HIGHLY
             CONFIDENTIAL – SOURCE CODE”;

         (g) Except as set forth in paragraph 10(k) below, no electronic copies of Source Code
             Material shall be made without prior written consent of the producing Party, except as
             necessary to create documents which, pursuant to the Court’s rules, procedures and
             order, must be filed or served electronically;


         (h) In view of the current logistical circumstances related to the COVID-19 pandemic, the
             receiving Party will be provided with three (3) copies of printed Source Code Material,
             which shall be designated and clearly labeled “HIGHLY CONFIDENTIAL –
             SOURCE CODE.” No person shall copy, email, transmit, upload, download, print,
             photograph or otherwise duplicate any portion of the designated Source Code Material,
             except as explicitly permitted herein. The receiving Party shall maintain a log of all
             such files that are printed.” No person shall copy, email, transmit, upload, download,
             print, photograph or otherwise duplicate any portion of the designated Source Code
             Material, except as explicitly permitted herein. The receiving Party may request
             additional copies of printed Source Code Material to be sent to specific individuals
             who have read this Order and signed Appendix A for the purposes of this litigation
             and with a need for additional, simultaneous access to the printed Source Code
             Material, and such requests shall not be unreasonably denied by the producing Party.
             The requesting party may seek leave of Court to require additional copies if the
             requesting Party believes the other party has unreasonably denied such a request. The
             receiving Party shall maintain a log of all such files that are printed.
         5
           For the purposes of this paragraph, an outside consultant or expert is defined to include
  the outside consultant’s or expert’s staff and other support personnel, working at the direction of
  such outside consultant or expert, and as such, the disclosure to a consultant or expert’s staff and
  other support persons shall count as a disclosure to a single consultant or expert. Each person
  working at the direction of such outside consultant or expert must sign the acknowledgement form
  attached as Appendix A.

                                                   9
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 210 11
                                                                     of 222
                                                                        of 23PageID #:
                                      1632




            The receiving Party shall not print more than [WSOU: 1000 pages for each software
            release]. [Microsoft: ten (10) consecutive pages of continuous Source Code. The
            receiving Party may request permission to print additional consecutive pages of
            continuous Source Code. Such requests shall not be unreasonably denied by the
            producing Party. In addition, the receiving Party shall be limited to printing a total of
            two hundred and fifty (250) pages of Source Code per case, a page being defined as
            an 8.5” x 11” paper page with 1.25” margins and using no smaller than a 12-point
            font]. The receiving Party may request permission to print additional pages of Source
            Code. Such requests shall not be unreasonably denied by the producing Party. If at the
            time of inspection and requested printing, the producing Party objects to the printed
            portions as excessive and/or not done for a permitted purpose, the receiving Party shall
            not be provided with the print portions until such objection is resolved. In the event of
            an objection, the Parties shall meet and confer in good faith within one (1) business
            day of the objection and attempt to resolve the dispute on an informal basis. If the
            Parties are unable to resolve any objection, the receiving party may seek court
            intervention.

            If during the course of a review the receiving Party has stored electronic print-outs of
            Source Code Material (for example a pdf file) on the review computer, the receiving
            Party may request the producing Party provide the receiving Party with a Bates-labeled
            and appropriately designated paper copy of the electronic print-outs to the Receiving
            Party within one (1) business day. The producing Party will not delete such stored
            electronic print-outs from the review computer.

        (i) Should such printouts or photocopies be transferred back to electronic media, such
            media shall be labeled “HIGHLY CONFIDENTIAL – SOURCE CODE” and shall
            continue to be treated as such;

        (j) If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
            photocopies of Source Code Material, the receiving Party shall ensure that such
            outside counsel, consultants, or experts at all times keep the printouts or photocopies
            in a secured container in a locked area in the offices within the United States of such
            outside counsel, consultants, or expert, except when actively reviewing those
            printouts or photocopies. Paper copies of Source Code Material may not be copied
            and may not be removed from a secured container or location unless in a secured,
            private area. The receiving Party may also temporarily keep the printouts or photocopies
            at: (i) the Court for any proceedings(s) relating to the Source Code Material, for the
            dates associated with the proceeding(s); (ii) the sites where any deposition(s) relating
            to the Source Code Material are taken, for the dates associated with the deposition(s);
            and (iii) any intermediate location reasonably necessary to transport the printouts or
            photocopies (e.g., a secure location within a hotel prior to a Court proceeding or
            deposition); and

        (k) A producing Party’s Source Code Material may only be transported by the receiving
            Party at the direction of a person authorized under paragraph 10(e) above to another
            person authorized under paragraph 10(e) above, on paper via hand carry, Federal

                                                10
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 211 12
                                                                     of 222
                                                                        of 23PageID #:
                                      1633



            Express or other similarly reliable and insured courier. Source Code Material may not
            be transported or transmitted electronically over a network of any kind, including a
            LAN, an intranet, or the Internet. Source Code Material may only be transported
            electronically for the purpose of Court proceeding(s) or deposition(s) as set forth
            herein and is at all times subject to the transport restrictions set forth herein. For those
            purposes only, the Source Code Materials may be stored on a stand-alone computer.

        (l) The producing Party may visually monitor the activities of the receiving Party’s
            representatives during any source code review subject to such monitoring activities
            being free from any interference that impedes or hinders the representatives’ source
            code review, and only to the extent to ensure that there is no unauthorized recording,
            copying, or transmission of the producing Party’s Source Code. For example, the
            producing Party may visually monitor while standing outside of a glass wall of a
            conference room. For the sake of clarity, the producing Party will refrain from any
            active monitoring activities that reveal Attorney Work Product (e.g., viewing the
            source code review notes, monitoring the contents of the review computer’s screen
            during the review, or listening to conversation of the source code reviewer); such
            monitoring activities will not be considered to be reasonable.

        (m) Copies of Source Code Material that are marked as deposition exhibits shall not be
            provided to the court reporter or attached to deposition transcripts; rather, the
            deposition record will identify the exhibit by its production numbers. Except as
            provided in this paragraph, absent express written permission from the producing
            Party, the receiving Party may not create electronic images, or any other images, or
            make electronic copies, of the Source Code Material from any paper copy of Source
            Code Material for use in any manner. Where the producing Party has provided the
            express written permission required under this provision for a receiving Party to create
            electronic copies of Source Code Material, and if the producing Party requests it, the
            receiving Party shall maintain a log of all such electronic copies of any portion of
            Source Code in its possession or in the possession of its retained consultants, including
            the names of the reviewers and/or recipients of any such electronic copies, and the
            locations and manner in which the electronic copies are stored. Additionally, any such
            electronic copies must be labeled “HIGHLY CONFIDENTIAL – SOURCE CODE”
            as provided for in this Order. The Parties agree to negotiate additional procedures that
            will govern the use of Source Code Material in remote depositions, if necessary.

  11.   Any attorney representing a Party, whether in-house or outside counsel, and any person

        associated with a Party and permitted to receive the other Party’s Protected Material that is

        designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and/or

        “ HIGHLY CONFIDENTIAL – SOURCE CODE” and directed to technical information

        relevant to the case, but excluding financial data or non-technical business information

        (collectively “HIGHLY SENSITIVE MATERIAL”), who obtains, receives, or otherwise

                                                  11
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 212 13
                                                                     of 222
                                                                        of 23PageID #:
                                      1634



        learns, in whole or in part, the other Party’s HIGHLY SENSITIVE MATERIAL under this

        Order shall not prepare, prosecute, supervise, or assist in the preparation or prosecution of

        any patent application pertaining to the field of the invention of the patents-in-suit on behalf

        of the receiving Party or its acquirer, successor, predecessor, or other affiliate during the

        pendency of this Action and for one year after its conclusion, including any appeals [WSOU:

        or two years after such person last reviewed the HIGHLY SENSITIVE TECHNICAL

        MATERIAL] [Microsoft: or two years after such person has terminated their involvement

        in this Action by filing of a notice of withdrawal with the Court], whichever is earlier.

        These prohibitions shall not preclude Plaintiff’s litigation counsel from participating in any

        inter partes review, CBM, or post-grant review proceedings, provided there is no attempt

        to amend any claims in the proceedings by any counsel for patent owner during the course

        of the proceedings. To ensure compliance with the purpose of this provision, each Party

        shall create an “Ethical Wall” between those persons with access to HIGHLY SENSITIVE

        MATERIAL and any individuals who, on behalf of the Party or its acquirer, successor,

        predecessor, or other affiliate, prepare, prosecute, supervise or assist in the preparation or

        prosecution of any patent application pertaining to the field of invention of the patent-in-

        suit.

  12.   If a Party is served with a subpoena or a court order issued in other litigation that compels

        disclosure of any information or items designated in this Action as “CONFIDENTIAL,”

        “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY

        CONFIDENTIAL – SOURCE CODE,” that Party must:(a) promptly notify in writing the

        designating Party. Such notification shall include a copy of the subpoena or court order if

        allowed under applicable protective orders in the other litigation;(b) promptly notify in



                                                  12
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 213 14
                                                                     of 222
                                                                        of 23PageID #:
                                      1635



        writing the party who caused the subpoena or order to issue in the other litigation that some

        or all of the material covered by the subpoena or order is subject to this Protective Order.

        Such notification shall include a copy of this Order. If the designating Party timely seeks a

        protective order, the Party served with the subpoena or court order shall not produce any

        information     designated   in   this   Action    as   “CONFIDENTIAL,”          “HIGHLY

        CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –

        SOURCE CODE” before a determination by the court from which the subpoena or order

        issued, unless the Party has obtained the designating Party’s permission. The designating

        Party shall bear the burden and expense of seeking protection in that court of its

        confidential material – and nothing in these provisions should be construed as authorizing

        or encouraging a receiving Party in this Action to disobey a lawful directive from another

        court.

  13.   In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

        confidential information in its possession, and the Party is subject to an agreement with the

        Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

        1.       promptly [WSOU:, no later than three (3) business days after such an obligation is

        discovered,] notify in writing the Requesting Party and the Non-Party simultaneously that

        some or all of the information requested is subject to a confidentiality agreement with a

        Non-Party;

        2.       promptly provide the Non-Party with a copy of this Order, the relevant discovery

        request(s), and a reasonably specific description of the information requested; and

        3.       make the information requested available for inspection by the Non-Party. If the

        Non-Party fails to object and seek a protective order from this court within 14 calendar



                                                 13
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 214 15
                                                                     of 222
                                                                        of 23PageID #:
                                      1636



        days of receiving the notice and accompanying information, the Party shall produce the

        Non-Party’s confidential information responsive to the discovery request. If the Party

        maintains it cannot produce the Non-Party’s confidential information even after the notice

        and accompanying information have been provided, the Party may prepare a joint motion

        in which the Party and the Requesting Party ask that the court order expedited production

        of the Non-Party’s confidential information in response to the discovery request. If the

        Non-Party timely seeks a protective order, the Party shall not produce any information in

        its possession or control that is subject to the confidentiality agreement with the Non-Party

        before a determination by the court. Absent a court order to the contrary, the Non-Party

        shall bear the burden and expense of seeking protection in this court of its Protected

        Material.

  14.   Nothing in this Order shall require production of documents, information or other material

        that a Party contends is protected from disclosure by the attorney-client privilege, the work

        product doctrine, or any other privilege, doctrine, or immunity. If documents, information

        or other material subject to a claim of attorney-client privilege, work product doctrine, or

        other privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

        production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

        any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

        produces documents, information or other material it reasonably believes are protected under

        the attorney-client privilege, work product doctrine, or any other privilege, doctrine, or

        immunity may obtain the return of such documents, information or other material by

        promptly notifying the recipient(s), in writing or via on-the-record request, and providing

        a privilege log for the inadvertently or unintentionally produced documents, information



                                                 14
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 215 16
                                                                     of 222
                                                                        of 23PageID #:
                                      1637



        or other material. The recipient(s) shall gather and return all copies of such documents,

        information or other material to the producing Party, except for any pages containing

        privileged or otherwise protected markings by the recipient(s), which pages shall instead

        be destroyed and certified as such to the producing Party. After notice is provided, no

        use shall be made of such material during deposition or at trial, or for any other purpose or

        in any other manner, nor shall such material be shown to anyone except as necessary to

        facilitate the return or destruction of such documents or information. If any such

        inadvertently produced material has been used in any other document generated in

        connection with the Action, including deposition transcripts, exhibits, and court filings, to

        the extent reasonably possible, the material shall be expunged or destroyed. The producing

        Party shall include the documents in a privilege log identifying such inadvertently

        produced or disclosed documents. The receiving Party may move the Court for an order

        compelling production of any inadvertently produced or disclosed privileged documents or

        information, but the motion shall not assert as a ground for production the fact of the

        inadvertent production or disclosure, nor shall the motion disclose or otherwise use the

        content of the inadvertently produced document or information (beyond any information

        appearing on the above-referenced privilege log) in any way in connection with any such

        motion. Nothing herein is intended to alter any attorney’s obligation to abide by any

        applicable rules of professional responsibility relating to the inadvertent disclosure of

        privileged information. To the extent that a receiving Party receives information or items

        from a producing Party that the receiving Party believes may have been inadvertently

        disclosed, the receiving Party shall inform the producing Party and suspend review of such

        information or items for five (5) business days subject to the producing Party’s response.



                                                 15
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 216 17
                                                                     of 222
                                                                        of 23PageID #:
                                      1638



  15.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

        to have access thereto to any person who is not authorized for such access under this Order.

        The Parties are hereby ORDERED to safeguard all such documents, information and

        material to protect against disclosure to any unauthorized persons or entities.

  16.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

        DESIGNATED MATERIAL in taking testimony at any deposition or a hearing provided that

        the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

        access to the DESIGNATED MATERIAL by virtue of his or her employment with the

        designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

        or copy recipient of such information, (iii) although not identified as an author, addressee,

        or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

        business, seen such DESIGNATED MATERIAL, (iv) a current or former officer, director

        or employee of the producing Party or a current or former officer, director or employee of

        a company affiliated with the producing Party; (v) counsel for a Party, including outside

        counsel and in-house counsel (subject to paragraph 9 of this Order); (vi) an independent

        contractor, consultant, and/or expert retained for the purpose of this litigation; (vii) court

        reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder to

        access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed

        to any other persons unless prior authorization is obtained from counsel representing the

        producing Party or from the Court.

  17.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

        deposition or hearing transcript, designate the deposition or hearing transcript or any portion

        thereof as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES



                                                  16
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 217 18
                                                                     of 222
                                                                        of 23PageID #:
                                      1639



        ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE” pursuant to this Order.

        Access to the deposition or hearing transcript so designated shall be limited in accordance

        with the terms of this Order. Until expiration of the 30-day period, the entire deposition

        or hearing transcript shall be treated as confidential.

  18.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

        shall remain under seal until further order of the Court. The filing party shall be responsible

        for informing the Clerk of the Court that the filing should be sealed and for placing the

        legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

        caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

        the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

        or an exhibit thereto, discloses or relies on confidential documents, information or material,

        such confidential portions shall be redacted to the extent necessary and the pleading or

        exhibit filed publicly with the Court.

  19.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

        the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

        this Action, or from using any information contained in DESIGNATED MATERIAL at

        the trial of this Action, subject to any pretrial order issued by this Court.

  20.   A Party may request in writing to the other Party that the designation given to any

        DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

        agree to redesignation within ten (10) days of receipt of the written request, the requesting

        Party may apply to the Court for relief. Upon any such application to the Court, the burden

        shall be on the designating Party to show why its classification is proper. Such application

        shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil



                                                  17
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 218 19
                                                                     of 222
                                                                        of 23PageID #:
                                      1640



        Procedure 37, subject to the Rule’s provisions relating to sanctions.       In making such

        application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

        of the Court shall be met.     Pending the Court’s determination of the application, the

        designation of the designating Party shall be maintained.

  21.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

        accordance with the terms of this Order shall be advised by counsel of the terms of this

        Order, shall be informed that he or she is subject to the terms and conditions of this Order,

        and shall sign an acknowledgment that he or she has received a copy of, has read, and has

        agreed to be bound by this Order. A copy of the acknowledgment form is attached as

        Appendix A.

  22.   To the extent that any discovery is taken of persons who are not Parties to this Action

        (“Third Parties” or “Non-Parties”) and in the event that such Third Parties contended the

        discovery sought involves trade secrets, confidential business information, or other

        proprietary information, then such Third Parties may agree to be bound by this Order.

  23.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

        designate as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

        ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” any documents, information

        or other material, in whole or in part, produced or given by such Third Parties. The Third

        Parties shall have ten (10) days after production of such documents, information or other

        materials to make such a designation. Until that time period lapses or until such a

        designation has been made, whichever occurs sooner, all documents, information or other

        material so produced or given shall be treated as “CONFIDENTIAL” in accordance with this

        Order.



                                                 18
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 219 20
                                                                     of 222
                                                                        of 23PageID #:
                                      1641



  24.   Even after final disposition of this litigation, the confidentiality obligations imposed by this

        Order shall remain in effect until the designating Party agrees otherwise in writing or a

        court order otherwise directs. Final disposition shall be deemed to be the later of (1)

        dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final

        judgment herein after the completion and exhaustion of all appeals, rehearings, remands,

        trials, or reviews of this Action, including the time limits for filing any motions or

        applications for extension of time pursuant to applicable law. Within thirty (30) days of

        final disposition of this Action, including any appeals, all DESIGNATED MATERIAL,

        including all copies, duplicates, abstracts, indexes, summaries, descriptions, and excerpts or

        extracts thereof (excluding excerpts or extracts incorporated into any privileged

        memoranda of the Parties and materials which have been admitted into evidence in this

        Action), shall at the producing Party’s election either be returned to the producing Party or

        be destroyed. The receiving Party shall verify the return or destruction by affidavit

        furnished to the producing Party, upon the producing Party’s request. Nothing in this order

        requires a Party to destroy any information it is required by law to retain. The Parties shall

        not be required to delete information that may reside on electronic disaster recovery

        systems that are overwritten in the normal course of business, or information that may

        reside in electronic files which are not reasonably accessible. However, the Parties and

        their counsel shall not retrieve, access, nor use any DESIGNATED MATERIAL from said

        electronic disaster recovery systems or other not-reasonably accessible data sources after

        the conclusion of the matter.

  25.   The failure to designate documents, information or material in accordance with this Order

        and the failure to object to a designation at a given time shall not preclude the filing of a



                                                  19
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 220 21
                                                                     of 222
                                                                        of 23PageID #:
                                      1642



        motion at a later date seeking to impose such designation or challenging the propriety

        thereof. The entry of this Order and/or the production of documents, information and

        material hereunder shall in no way constitute a waiver of any objection to the furnishing

        thereof, all such objections being hereby preserved.

  26.   Any Party knowing or believing that any other party is in violation of or intends to violate

        this Order and has raised the question of violation or potential violation with the opposing

        party and has been unable to resolve the matter by agreement may move the Court for such

        relief as may be appropriate in the circumstances. Pending disposition of the motion by the

        Court, the Party alleged to be in violation of or intending to violate this Order shall

        discontinue the performance of and/or shall not undertake the further performance of any

        action alleged to constitute a violation of this Order.

  27.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

        publication of the documents, information and material (or the contents thereof) produced

        so as to void or make voidable whatever claim the Parties may have as to the proprietary and

        confidential nature of the documents, information or other material or its contents.

  28.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

        kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

  29.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

        Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

        if reasonably necessary to prepare and present this Action and (b) to apply for additional

        protection of DESIGNATED MATERIAL.




                                                   20
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 221 22
                                                                     of 222
                                                                        of 23PageID #:
                                      1643



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

   WSOU INVESTMENTS, LLC D/B/A                    §
                                                      CIVIL ACTION 6:20-CV-00454-ADA
   BRAZOS LICENSING AND                           §
                                                      CIVIL ACTION 6:20-CV-00455-ADA
   DEVELOPMENT,                                   §
                                                      CIVIL ACTION 6:20-CV-00456-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00457-ADA
          Plaintiff,                              §
                                                      CIVIL ACTION 6:20-CV-00458-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00459-ADA
   v.                                             §
                                                      CIVIL ACTION 6:20-CV-00460-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00461-ADA
   MICROSOFT CORPORATION,                         §
                                                      CIVIL ACTION 6:20-CV-00462-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00463-ADA
          Defendant.                              §
                                                      CIVIL ACTION 6:20-CV-00464-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00465-ADA
                                                  §
                                                  §
                                                      PATENT CASE
                                                  §
                                                  §
                                                  §
                                                      JURY TRIAL DEMANDED

                                      APPENDIX A
                ACKNOWLEDGEMENT & AGREEMENT TO BE BOUND BY
                                 PROTECTIVE ORDER
          I, ___________________________________________[print or type full name], declare
  that:
  1.      My address is _________________________________________________________. My

          current employer is _________________________________________________. My

          current occupation is ________________________________________________.

  2.      I have received a copy of the Protective Order in this action. I have carefully read in its

          entirety and understand the Protective Order.

  3.      I will comply with and be bound by all of the provisions of the Protective Order. I

          understand and acknowledge that failure to so comply could expose me to sanctions and

          punishment in the nature of contempt.

  4.      I will hold in confidence, will not disclose to anyone not qualified under the Protective
Case 1:20-cv-01233-CFC-JLH
        Case 6:20-cv-00454-ADA
                            Document
                               Document
                                     55-168-1
                                           FiledFiled
                                                 09/01/21
                                                      03/29/21
                                                            PagePage
                                                                 222 23
                                                                     of 222
                                                                        of 23PageID #:
                                      1644



        Order, and will use only for purposes of this action any information or item that is subject

        to the Protective Order.

  5.    Promptly upon termination of these actions, I will return all documents and things

        designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’

        EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that came into my

        possession, and all documents and things that I have prepared relating thereto, to the

        outside counsel for the party by whom I am employed.

  6.    I hereby submit to the jurisdiction of the Court in which the action is pending for the

        purpose of enforcement of the Protective Order in this action, even if such enforcement

        proceedings occur after termination of the above-captioned action.

        I declare under penalty of perjury that the foregoing is true and correct.

  Signature ________________________________________________________

  Printed Name ____________________________________________________

  Date ____________________________________________________________

  City and State where sworn and signed: ________________________________

  E-mail Address:      ______________________________________________

  Telephone:           ______________________________________________
